EXHIBIT 10.1
 
EXECUTION COPY
 
AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT
 
Dated as of February 14, 2011
 
AMENDMENT NO. 1 TO THE CREDIT AGREEMENT  (this “Amendment”)  among COLFAX
CORPORATION, a Delaware corporation (the “US Borrower”), ALLWEILER
AKTIENGESELLSCHAFT, a company organized under the laws of the Federal Republic
of Germany (the “European Borrower” and together with the US Borrower, the
“Borrowers”), the guarantors listed on the signature pages hereto (the
“Guarantors”), the lenders party to the Credit Agreement referred to below and
listed on the signature pages hereto and BANK OF AMERICA, N.A., as
administrative agent (the “Agent”).
 
PRELIMINARY STATEMENTS:
 
(1)           The Borrowers, the various financial institutions as lenders (the
“Lenders”) and the Agent have entered into a Credit Agreement dated as of May
13, 2008 (as amended, supplemented or otherwise modified through the date
hereof, the “Credit Agreement”).  Capitalized terms not otherwise defined in
this Amendment have the same meanings as specified in the Credit Agreement.
 
(2)           The Borrowers desire to prepay the portion of the current
Outstanding Amount under the Revolving Credit Facility allocated to Lehman
Commercial Paper Inc. (“Lehman”) and to terminate Lehman’s Applicable Percentage
of the Revolving Credit Commitment under the Credit Agreement (the “Prepayment
Transaction”).
 
(3)           The Borrowers also have requested that the Lenders and the Agent
agree to amend certain provisions of the Credit Agreement, each as described
herein, subject to the terms and conditions set forth herein.
 
(4)           The Borrowers, the Required Lenders and the Agent have agreed to
amend the Credit Agreement as hereinafter set forth, subject to the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:
 
SECTION 1.         Amendments to Credit Agreement.  The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 3, hereby amended to delete the bold,
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the bold, double-underlined text (indicated textually
in the same manner as the following example: single-underlined text) as set
forth in the pages of the Credit Agreement attached as Exhibit A hereto.
 
Colfax
Amendment No. 1 to Credit Agreement

 
 
1

--------------------------------------------------------------------------------

 


SECTION 2.         Waiver and Termination of Revolving Credit Commitments.  In
connection with the Prepayment Transaction, the Lenders hereby agree to waive
the application of the provisions in Section 2.06(c) and Section 2.13 of the
Credit Agreement requiring a pro-rata reduction in the Applicable Revolving
Credit Percentages of each Lender and a pro-rata sharing of payments made by the
Borrowers, respectively.  The parties further agree that Schedule 2.01 of the
Credit Agreement is hereby deleted in its entirety and substituting in lieu
thereof a new Schedule 2.01 attached hereto as Schedule 2.01.
 
SECTION 3.         Conditions of Effectiveness.  This Amendment shall become
effective as of the date first above written (the “Amendment No. 1 Effective
Date”) when, and only when, the following conditions have been satisfied:
 
(a)           The Agent shall have received counterparts of this Amendment
executed by each Loan Party and the Required Lenders or, as to any of such
Lenders, advice satisfactory to the Agent that such Lender has executed this
Amendment,
 
(b)           The Agent shall have received a certificate signed by a duly
authorized officer of the Borrowers stating that: (i) as of the Amendment No. 1
Effective Date and after giving effect to the amendments contained herein, the
representations and warranties contained in Article V of the Credit Agreement
are correct in all material respects, only to the extent that such
representations and warranties are not otherwise qualified by materiality or
Material Adverse Effect on and as of such date, other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date hereof, in which case, as of such specific date; and (ii) no
event has occurred and is continuing that constitutes a Default,
 
(c)           (i) all invoiced fees and expenses of the Agent (including all
reasonable fees and expenses of counsel to the Agent), shall have been paid, and
(ii) the Agent shall have received sufficient funds to effect the Prepayment
Transaction, and
 
(d)           each Lender that executes a counterpart to this Amendment by 5:00
p.m. (New York time) on or before February 11, 2011 shall have been paid an
amendment fee equal to 0.05% of the aggregate amount of such Lender’s Revolving
Credit Commitment and the Outstanding Amount of its Term A Loan, which fee shall
be paid to the Administrative Agent who shall promptly after the Amendment No. 1
Effective Date distribute it to such Lender.
 
SECTION 4.         Confirmation of Representations and Warranties.    Each of
the Loan Parties hereby represents and warrants, on and as of the date hereof,
that the representations and warranties contained in the Credit Agreement are
true and correct in all material respects, only to the extent that such
representations and warranties are not otherwise qualified by materiality or
Material Adverse Effect on and as of such date, before and after giving effect
to this Amendment, as though made on and as of the date hereof, other than any
such representations or warranties that, by their terms, refer to a specific
date.  Each Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction indicated in the recital of
parties to this Amendment.
 
Colfax
Amendment No. 1 to Credit Agreement

 
 
2

--------------------------------------------------------------------------------

 


SECTION 5.         Affirmation and Consent of Guarantors.  Each Guarantor
consents to the amendments to the Credit Agreement effected hereby, and hereby
confirms, acknowledges and agrees that, (a) notwithstanding the effectiveness of
this Amendment, the obligations of such Guarantor contained in Article X of the
Credit Agreement, as amended hereby or in any other Loan Documents to which it
is a party are, and shall remain, in full force and effect and are hereby
ratified and confirmed in all respects, except that, on and after the
effectiveness of this Amendment, each reference in Article X of the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
shall mean and be a reference to the Credit Agreement, as amended by this
Amendment, (b) the pledge and security interest in the Collateral granted by it
pursuant to the Collateral Documents as amended hereby to which it is a party
shall continue in full force and effect and (c) such pledge and security
interest in the Collateral granted by it pursuant to such Collateral Documents
shall continue to secure the Obligations purported to be secured thereby, as
amended or otherwise affected hereby.
 
SECTION 6.         Reference to and Effect on the Credit Agreement and the Loan
Documents.  (a)  On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement and each reference in the
Notes and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.
 
(a)           The Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.
 
(b)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.
 
SECTION 7.         Costs, Expenses.  The Borrowers agree to pay on demand all
costs and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 11.04 of the Credit Agreement.
 
SECTION 8.         Execution in Counterparts.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by pdf or other electronic form shall be effective as delivery of a
manually executed counterpart of this Amendment.
 
Colfax
Amendment No. 1 to Credit Agreement

 
 
3

--------------------------------------------------------------------------------

 


SECTION 9.         Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

 
[SIGNATURE PAGES FOLLOW]
 
Colfax
Amendment No. 1 to Credit Agreement

 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
COLFAX CORPORATION,
 
as US BORROWER and A EUROPEAN
OBLIGATIONS GUARANTOR
       
By:
/s/ C. Scott Brannan
 
Name:  C. Scott Brannan
 
Title:  Senior Vice President, Chief Financial
Officer and Treasurer
       
COLFAX LLC, as a US OBLIGATIONS
GUARANTOR and A EUROPEAN
OBLIGATIONS GUARANTOR
       
By:
/s/ C. Scott Brannan
 
Name:  C. Scott Brannan
 
Title:  Senior Vice President, Chief Financial
Officer and Treasurer
     
IMO INDUSTRIES INC., as a US OBLIGATIONS
GUARANTOR and A EUROPEAN
OBLIGATIONS GUARANTOR
     
By:
/s/ C. Scott Brannan
 
Name:  C. Scott Brannan
 
Title:  Senior Vice President, Chief Financial
Officer and Treasurer
     
WARREN PUMPS LLC, as a US OBLIGATIONS
GUARANTOR and A EUROPEAN
OBLIGATIONS GUARANTOR
     
By:
/s/ C. Scott Brannan
 
Name:  C. Scott Brannan
 
Title:  Senior Vice President, Chief Financial
Officer and Treasurer

 
[Signature Page]
Colfax
Amendment No. 1 to Credit Agreement

 
 
 

--------------------------------------------------------------------------------

 



 
CONSTELLATION PUMPS CORPORATION, as
a US OBLIGATIONS GUARANTOR and A
EUROPEAN OBLIGATIONS GUARANTOR
     
By:
/s/ C. Scott Brannan
 
Name:  C. Scott Brannan
 
Title:  Senior Vice President, Chief Financial
Officer and Treasurer
     
CPC INTERNATIONAL LLC, as a US
OBLIGATIONS GUARANTOR and A
EUROPEAN OBLIGATIONS GUARANTOR
     
By:
/s/ C. Scott Brannan
 
Name:  C. Scott Brannan
 
Title:  Senior Vice President, Chief Financial
Officer and Treasurer
     
LUBRICATION SYSTEMS COMPANY OF
TEXAS LLC, as a US OBLIGATIONS
GUARANTOR and A EUROPEAN
OBLIGATIONS GUARANTOR
     
By:
/s/ C. Scott Brannan
 
Name:  C. Scott Brannan
 
Title:  Senior Vice President, Chief Financial
Officer and Treasurer
     
FAIRMOUNT AUTOMATION, INC., as a US
OBLIGATIONS GUARANTOR and A
EUROPEAN OBLIGATIONS GUARANTOR
     
By:
/s/ C. Scott Brannan
 
Name:  C. Scott Brannan
 
Title:  Senior Vice President, Chief Financial
Officer and Treasurer
     
CLFX SUB HOLDING LLC, as a US
OBLIGATIONS GUARANTOR and A
EUROPEAN OBLIGATIONS GUARANTOR
     
By:
/s/ C. Scott Brannan
 
Name:  C. Scott Brannan
 
Title:  Senior Vice President, Chief Financial
Officer and Treasurer

 
[Signature Page]
Colfax
Amendment No. 1 to Credit Agreement

 
 
 

--------------------------------------------------------------------------------

 


PORTLAND VALVE LLC, as a US
OBLIGATIONS GUARANTOR and A
EUROPEAN OBLIGATIONS GUARANTOR
 
By:
/s/ C. Scott Brannan
Name:  C. Scott Brannan
Title:  Senior Vice President, Chief Financial
Officer and Treasurer

 
[Signature Page]
Colfax
Amendment No. 1 to Credit Agreement

 
 
 

--------------------------------------------------------------------------------

 



 
ALLWEILER AKTIENGESELLSCHAFT,
 
as EUROPEAN BORROWER
       
By:
  /s/ Frank Kirchner
 
Name:  Frank Kirchner
 
Title: Vorstand/CFO
       
By:
/s/ Arne Forslund
 
Name:  Arne Forslund
 
Title:
Vorstand/CFO
       
ALLWEILER GROUP GMBH,
 
as a EUROPEAN OBLIGATIONS GUARANTOR
       
By:
/s/ Clay Kiefaber
 
Name:  Clay Kiefaber
 
Title: Managing Director
       
IMO AKTIEBOLAG,
 
as a EUROPEAN OBLIGATIONS GUARANTOR
       
By:
/s/ Arne Forslund
 
Name:  Arne Forslund
 
Title:  Managing Director

 
[Signature Page]
Colfax
Amendment No. 1 to Credit Agreement

 
 
 

--------------------------------------------------------------------------------

 



 
BANK OF AMERICA, N.A.,
 
as Administrative Agent
       
By:
/s/ Maurice Washington
   
Name:  Maurice Washington
   
Title:  Vice President
       
BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender
       
By:
/s/ Brian Lukehart
   
Name:  Brian Lukehart
   
Title:  Vice President

 
[Signature Page]
Colfax
Amendment No. 1 to Credit Agreement

 
 
 

--------------------------------------------------------------------------------

 



 
Citizens Bank of Pennsylvania, as a Lender
     
By:
/s/ Leslie D. Broderick
   
Name: Leslie D. Broderick
   
Title:  Senior Vice President
       
Wells Fargo Bank, National Association, successor
by merger to Wachovia Bank, National Association,
as a Lender
     
By:
/s/ Timothy F. Galage
   
Name: Timothy F. Galage
   
Title:  Senior Vice President
     
TD Bank, N.A., as a Lender
 
By:
/s/ Marla Willner
   
Name: Marla Willner
   
Title:  Senior Vice President
       
SunTrust Bank, as a Lender
       
By:
/s/ Thomas C. King, Jr.
   
Name: Thomas C. King, Jr.
   
Title:  Senior Vice President
     
LANDESBANK BADEN-WUERTTEMBERG,
NEW-YORK AND/OR CAYMAN ISLANDS
BRANCH, as a Lender
     
By:
/s/ Francois Delangle
   
Name: Francois Delangle
   
Title:  Vice President
       
By:
/s/ Carolyn Gutbrod
   
Name: Carolyn Gutbrod
   
Title:  Vice President

 
[Signature Page]
Colfax
Amendment No. 1 to Credit Agreement

 
 
 

--------------------------------------------------------------------------------

 



 
DnB NOR Bank ASA, as a Lender
     
By:
/s/ Philip F. Kurpiewski
   
Name: Philip F. Kurpiewski
   
Title:  Senior Vice President
       
By:
/s/ Thomas Tangen
   
Name: Thomas Tangen
   
Title:  Vice President
       
HSBC Bank USA, N.A., as a Lender
     
By:
/s/ Eric P. Rodawig
   
Name: Eric P. Rodawig
   
Title:  Assistant Vice President
       
KEYBANK NATIONAL ASSOCIATION, as a
Lender
     
By:
/s/ Marcel Fournier
   
Name: Marcel Fournier
   
Title:  Vice President
     
TD Bank, N.A., successor by way of merger with
Carolina First Bank as a Lender
     
By:
/s/ Christian B. Colson
   
Name: Christian B. Colson
   
Title:  Senior Vice President
     
UBS AG, STAMFORD BRANCH, as a Lender
     
By:
/s/ Mary E. Evans
   
Name: Mary E. Evans
   
Title:  Associate Director
       
By:
/s/ Irja R. Otsa
   
Name: Irja R. Otsa
   
Title:  Associate Director
       
Lehman Commercial Paper Inc., as a Lender
     
By:
/s/ Ahuva Schwager
   
Name: Ahuva Schwager
   
Title:  Authorized Signatory

 
[Signature Page]
Colfax
Amendment No. 1 to Credit Agreement

 
 
 

--------------------------------------------------------------------------------

 


Schedule 2.01
 
COMMITMENTS
AND APPLICABLE PERCENTAGES
 
Lender
 
Revolving Credit Commitment
   
Revolving Credit
Applicable Percentage
 
Bank of America, N.A.
  $ 18,000,000       12.500000000 %
Citizens Bank of Pennsylvania
  $ 14,400,000       10.000000000 %
TD BankNorth, N.A
  $ 14,400,000       10.000000000 %
Wachovia Bank, N.A.
  $ 14,400,000       10.000000000 %
Merrill Lynch Bank USA
  $ 14,400,000       10.000000000 %
Suntrust Bank
  $ 14,400,000       10.000000000 %
Landesbank Baden-Wuerttemberg, New York and / or Cayman Island Branch
  $ 10,500,000       7.291666667 %
DnB NOR Bank, New York Branch
  $ 10,500,000       7.291666667 %
HSBC Bank USA, National Association
  $ 10,500,000       7.291666667 %
KeyBank National Association
  $ 10,500,000       7.291666667 %
Carolina First Bank
  $ 6,000,000       4.166666667 %
UBS AG, Stamford Branch
  $ 6,000,000       4.166666667 %                  
Total
  $ 144,000,000       100.000000000 %

 
Colfax Credit Agreement
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Published CUSIP Numbers:
DEAL CUSIP: 19401NAA2
REVOLVER CUSIP: 19401NAB0
TERM LOAN A CUSIP: 19401NAC8
 
EXECUTION VERSION
 
$250,000,000
 
CREDIT AGREEMENT
 
Dated as of May 13, 2008
 
among
 
COLFAX CORPORATION
 
and
 
ALLWEILER AKTIENGESELLSCHAFT,
 
as the Borrowers,
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent, Swing Line Lender and L/C Issuer,
 
and
 
The Other Lenders Party Hereto

 
BANC OF AMERICA SECURITIES LLC,
as Sole Lead Arranger and Sole Book Manager


CITIZENS BANK OF PENNSYLVANIA,
TD BANKNORTH,
WACHOVIA BANK,
MERRILL LYNCH & CO. INC. and
SUNTRUST BANK,
as Co-Documentation Agents
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
Section
 
Page
     
ARTICLE I
   
DEFINITIONS AND ACCOUNTING TERMS
         
1.01. Defined Terms
 
1
     
1.02. Other Interpretive Provisions
 
3233
     
1.03. Accounting Terms
 
3234
     
1.04. Rounding
 
3334
     
1.05. Exchange Rates; Currency Equivalents
 
3334
     
1.06. Times of Day
 
3335
     
1.07. Letter of Credit Amounts
 
3335
     
ARTICLE II
   
THE COMMITMENTS AND CREDIT EXTENSIONS
         
2.01. The Loans
 
3435
     
2.02. Borrowings, Conversions and Continuations of Loans
 
3436
     
2.03. Letters of Credit
 
3638
     
2.04. Swing Line Loans
 
4648
     
2.05. Prepayments
 
4951
     
2.06. Termination or Reduction of Commitments
 
5254
     
2.07. Repayment of Loans
 
5355
     
2.08. Interest
 
5456
     
2.09. Fees
 
5457
     
2.10. Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
 
5557
     
2.11. Evidence of Debt
 
5658
     
2.12. Payments Generally; Administrative Agent’s Clawback
 
5659

 
 
i

--------------------------------------------------------------------------------

 
 
2.13. Sharing of Payments by Lenders
 
5861
     
2.14. Incremental Facilities
 
5962
     
2.15. German Civil Code Release
 
6265
     
2.16. Defaulting Lenders.
 
65
     
ARTICLE III
   
TAXES, YIELD PROTECTION AND ILLEGALITY
         
3.01. Taxes
 
6267
     
3.02. Illegality
 
6671
     
3.03. Inability to Determine Rates
 
6771
     
3.04. Increased Costs; Reserves on Eurocurrency Rate Loans
 
6771
     
3.05. Compensation for Losses
 
6973
     
3.06. Mitigation Obligations; Replacement of Lenders
 
6974
     
3.07. Survival
 
7074
     
ARTICLE IV
   
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
         
4.01. Conditions of Initial Credit Extension
 
7074
     
4.02. Conditions to all Credit Extensions
 
7680
     
ARTICLE V
   
REPRESENTATIONS AND WARRANTIES
         
5.01. Existence, Qualification and Power
 
7781
     
5.02. Subsidiaries; Equity Interests
 
7781
     
5.03. Authorization; No Contravention
 
7782
     
5.04. Governmental Authorization; Other Consents
 
7882
     
5.05. Binding Effect
 
7882
     
5.06. Litigation
 
7882
     
5.07. Financial Statements; No Material Adverse Effect
 
7883

 
 
ii

--------------------------------------------------------------------------------

 
 
5.08. Disclosure
 
7983
     
5.09. Margin Regulations
 
7983
     
5.10. Investment Company Act
 
7983
     
5.11. Restrictive Agreements
 
7983
     
5.12. Solvency
 
7984
     
5.13. ERISA Compliance
 
7984
     
5.14. Environmental Compliance
 
8085
     
5.15. Taxes
 
8186
     
5.16. Casualty, Etc
 
8286
     
5.17. Ownership of Property; Liens; Investments
 
8286
     
5.18. Intellectual Property
 
8387
     
5.19. Flood Hazard
 
8387
     
5.20. Labor Matters
 
8387
     
5.21. Repetition
 
8387
     
ARTICLE VI
   
AFFIRMATIVE COVENANTS
         
6.01. Compliance with Laws
 
8387
     
6.02. Payment of Obligations
 
8388
     
6.03. Compliance with Environmental Laws
 
8388
     
6.04. Maintenance of Insurance
 
8488
     
6.05. Preservation of Existence, Etc.
 
8488
     
6.06. Inspection Rights
 
8488
     
6.07. Books and Records
 
8489
     
6.08. Maintenance of Properties
 
8489
     
6.09. Transactions with Affiliates
 
8589
     
6.10. Covenant to Guarantee Obligations and Give Security
 
8589

 
 
iii

--------------------------------------------------------------------------------

 
 
6.11. Further Assurances
 
8892
     
6.12. Preparation of Environmental Reports
 
8993
     
6.13. Compliance with Terms of Leaseholds
 
8993
     
6.14. Cash Concentration Accounts
 
8993
     
6.15. Interest Rate Hedging
 
8994
     
6.16. [Intentionally Deleted]
 
8994
     
6.17. Reporting Requirements
 
9094
     
6.18. Financial Covenants
 
9499
     
6.19. German Interest Deductibility Stripping Ratio
 
9599
     
ARTICLE VII
   
NEGATIVE COVENANTS
         
7.01. Liens
 
95100
     
7.02. Debt
 
96100
     
7.03. Change in Nature of Business
 
97102
     
7.04. Fundamental Changes
 
97102
     
7.05. Dispositions
 
98103
     
7.06. Investments
 
99104
     
7.07. Restricted Payments.
 
101106
     
7.08. Lease Obligations
 
102107
     
7.09. Amendments of Constitutive Documents
 
102107
     
7.10. Accounting Changes
 
102107
     
7.11. Prepayments, Etc., of Debt
 
102107
     
7.12. Negative Pledge
 
102108
     
7.13. Partnerships, Etc
 
102108
     
7.14. Speculative Transactions
 
102108
     
7.15. Capital Expenditures
 
103108

 
 
iv

--------------------------------------------------------------------------------

 
 
7.16. Formation of Subsidiaries
 
103108
     
7.17. Payment Restrictions Affecting Subsidiaries
 
103108
     
7.18. Asbestos Litigation
 
103109
     
7.19. Stated Share Capital
 
103109
     
7.20. Limitations of Negative Covenants
 
104109
     
ARTICLE VIII
   
EVENTS OF DEFAULT AND REMEDIES
         
8.01. Events of Default
 
105110
     
8.02. Remedies upon Event of Default
 
107112
     
8.03. Application of Funds
 
108113
     
ARTICLE IX
   
ADMINISTRATIVE AGENT
         
9.01. Appointment and Authority
 
109114
     
9.02. Rights as a Lender
 
109115
     
9.03. Exculpatory Provisions
 
110115
     
9.04. Reliance by Administrative Agent
 
110116
     
9.05. Delegation of Duties
 
111116
     
9.06. Resignation of Administrative Agent
 
111116
     
9.07. Non-Reliance on Administrative Agent and Other Lenders
 
112117
     
9.08. No Other Duties, Etc.
 
112117
     
9.09. Administrative Agent May File Proofs of Claim
 
112118
     
9.10. Collateral and Guaranty Matters
 
113118
     
9.11. Secured Cash Management Agreements and Secured Hedge Agreements
 
114119
     
9.12. Declaration of Trust (Treuhand) and Appointment as Administrator
 
114120
     
9.13. Fee Letter
 
115120
     
9.14. Parallel Debt
 
115120

 
 
v

--------------------------------------------------------------------------------

 
 
ARTICLE X
   
GUARANTY
         
10.01. Guaranty, Limitation of Liability
 
115121
     
10.02. Guaranty Absolute
 
117122
     
10.03. Waivers and Acknowledgments.
 
118123
     
10.04. Subrogation
 
119125
     
10.05. Guaranty Supplements
 
120125
     
10.06. Subordination
 
120125
     
10.07. Continuing Guaranty; Assignments
 
121126
     
ARTICLE XI
   
MISCELLANEOUS
         
11.01. Amendments, Etc.
 
121126
     
11.02. Notices; Effectiveness; Electronic Communications
 
123128
     
11.03. No Waiver; Cumulative Remedies; Enforcement
 
125130
     
11.04. Expenses; Indemnity; Damage Waiver
 
126131
     
11.05. Payments Set Aside
 
128133
     
11.06. Successors and Assigns
 
128133
     
11.07. Treatment of Certain Information; Confidentiality
 
132138
     
11.08. Right of Setoff.
 
133139
     
11.09. Interest Rate Limitation
 
133139
     
11.10. Counterparts; Integration; Effectiveness
 
133140
     
11.11. Survival of Representations and Warranties
 
134140
     
11.12. Severability
 
134140
     
11.13. Replacement of Lenders
 
134140
     
11.14. Governing Law; Jurisdiction; Etc.
 
135141
     
11.15. WAIVER OF JURY TRIAL
 
136142

 
 
vi

--------------------------------------------------------------------------------

 
 
11.17. Electronic Execution of Assignments and Certain Other Documents
 
137143
     
11.18. USA PATRIOT Act
 
137143
     
11.19. Judgment Currency
 
137144



SIGNATURES
S-1

 
 
vii

--------------------------------------------------------------------------------

 


SCHEDULES
 

 
I
Foreign Collateral Documents
 
II
Mandatory Cost Formulae
 
III
Existing Letters of Credit
 
2.01
Commitments and Applicable Percentages
 
4.01(b)
Disclosed Litigation
 
5.02
Subsidiaries
 
5.04
Governmental Authorizations
 
5.13
ERISA Information
 
5.14
Environmental Actions
 
5.17(a)
Surviving Debt
 
5.17(b)
Existing Liens
 
5.17(c)
Owned Real Property
 
5.17(d)(i)
Leased Real Property (Lessee)
 
5.17(d)(ii)
Leased Real Property (Lessor)
 
5.17(e)
Existing Investments
 
5.18
Intellectual Property Matters
 
11.02
Administrative Agent’s Office, Certain Addresses for Notices

 
EXHIBITS
 

 
Form of
         
A
Committed Loan Notice
 
B
Swing Line Loan Notice
 
C-1
Term Note
 
C-2
Revolving Credit Note
 
D
Compliance Certificate
 
E-1
Assignment and Assumption
 
E-2
Administrative Questionnaire
 
F
Security Agreement
 
G
Mortgage
 
H
IP Security Agreement
 
I-1
Opinion Matters – Counsel to Loan Parties
 
I-2
Opinion Matters – Local Counsel to Loan Parties
 
J
Guaranty Supplement

 
 
viii

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
This CREDIT AGREEMENT (the “Agreement”) is entered into as of May 13, 2008,
among COLFAX CORPORATION, a Delaware corporation (the “US Borrower”), ALLWEILER
AKTIENGESELLSCHAFT, a company organized under the laws of the Federal Republic
of Germany (the “European Borrower” and, together with the US Borrower, the
“Borrowers”), each lender from time to time party hereto (each, a “Lender,”
collectively, the “Lenders”), and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.
 
PRELIMINARY STATEMENTS:
 
The US Borrower intends to make an initial public offering pursuant to an
effective registration statement under the Securities Act of 1933 (the “IPO”) of
its common stock (including both newly issued shares of common stock and
existing shares of common stock held by shareholders of the US Borrower and sold
in the IPO) on or before the Closing Date (as defined below).
 
The Borrowers have requested that (a) immediately upon the consummation of the
IPO, the Lenders lend to the Borrowers up to $250,000,000 to refinance certain
Debt of the Borrowers, and (b) from time to time, the Lenders make revolving
credit loans to the Borrowers and the L/C Issuer issue letters of credit for the
account of the Borrowers for working capital and other general corporate
purposes.
 
In furtherance of the foregoing, the US Borrower has requested that the Lenders
provide a term A loan facility and the Borrowers have requested that the Lenders
provide a revolving credit facility, and the Lenders have indicated their
willingness to lend, and the L/C Issuer has indicated its willingness to issue
letters of credit, in each case, on the terms and subject to the conditions set
forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01.  Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“Account Control Agreement” has the meaning specified in the Security Agreement.
 
“Acquisition” has the meaning specified in Section 6.10(a).
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
Colfax Credit Agreement
 
 

--------------------------------------------------------------------------------

 


“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
provide to the Borrowers and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.
 
“Agreement” has the meaning specified in the introductory paragraph hereto.
 
“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(a) the present value of the future cash flows (determined in accordance with
the Master Agreement (Multicurrency Cross Border) published by the International
Swap and Derivatives Association, Inc. with respect to such Hedge Agreement) to
be paid by such Loan Party or Subsidiary exceeds (b) the present value of the
future cash flows (as so determined) to be received by such Loan Party or
Subsidiary pursuant to such Hedge Agreement.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Alternative Currency” means each of Euro, Sterling, and, only in connection
with the issuance of Letters of Credit hereunder, each of Krona and Yen.
 
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent thereof in the applicable Alternative
Currency as determined by the Administrative Agent or the L/C Issuer, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of such Alternative
Currency with Dollars.
 
“Amendment No. 1” means the Amendment No. 1 to this Agreement dated as of
February 14, 2011 by and among the Borrowers, the Guarantors, the Administrative
Agent and the Lenders listed on the signature pages thereto.
 
“Amendment No.1 Effective Date” has the meaning set forth in Amendment No. 1.
 
Colfax Credit Agreement
 
2

--------------------------------------------------------------------------------

 


“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility (a) from the Closing Date to the date on which the Administrative Agent
receives a Compliance Certificate pursuant to Section 6.17 for the fiscal
quarter ending June 30, 2008, 0.50% per annum and (b) thereafter, the applicable
percentage per annum set forth below determined by reference to the Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.17:
 
Applicable Fee Rate
Pricing Level
 
Total Leverage Ratio
 
Commitment
Fee
1
 
< 1.25:1
 
0.400%
2
 
> 1.25:1 but < 2.50:1
 
0.500%
3
 
> 2.50:1
 
0.500%

 
Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.17; provided, however, that, if a Compliance Certificate is not
delivered when due in accordance with such Section, then  Pricing Level 3 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).
 
“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the Closing Date, such Term A Lender’s Term A Commitment at such time and (ii)
thereafter, the principal amount of such Term A Lender’s Term A Loans at such
time, and (b) in respect of the Revolving Credit Facility, with respect to any
Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender’s Revolving Credit Commitment at such time.  If the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
 
“Applicable Rate” means in respect of the Term A Facility and the Revolving
Credit Facility, (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to Section 6.17
for the fiscal quarter ending June 30, 2008, 1.50% per annum for Base Rate Loans
and 2.50% per annum for Eurocurrency Rate Loans and Letter of Credit Fees and
(b) thereafter, the applicable percentage per annum set forth below determined
by reference to the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.17:
 
Colfax Credit Agreement
 
3

--------------------------------------------------------------------------------

 
 
Pricing Level
 
Total Leverage Ratio
 
Applicable Rate
For Base Rate Loans
 
Applicable Rate
For Eurocurrency
Rate Loans
1
 
< 1.25:1
 
1.250%
 
2.250%
2
 
> 1.25:1 but < 2.5:1
 
1.500%
 
2.500%
3
 
> 2.50:1
 
1.750%
 
2.750%

 
Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.17; provided, however, that, if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 3 shall
apply in respect of the Term A Facility and the Revolving Credit Facility, in
each case, as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and, in each case, shall remain
in effect until the date on which such Compliance Certificate is delivered.
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
 
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
 
“Applicable Time” means, with respect to any borrowings and payments in Eurosany
Alternative Currency, the local time in the place of settlement for Eurossuch
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
 
“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term A Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit and the European Swing Line Sublimit, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to Section
2.04(a), the Revolving Credit Lenders.
 
“Approved Asbestos Insurance Settlement” means a settlement by the US Borrower
or any of its Subsidiaries of claims under an insurance policy with respect to
coverage for asbestos matters, provided that (a) such settlement is made in good
faith and (b) to the extent that the aggregate amount of settlement proceeds
received after the Closing Date exceeds $25 million, such settlement is on terms
that have been approved by the Required Lenders or is no less favorable to the
US Borrower and its Subsidiaries than such approved terms.
 
Colfax Credit Agreement
 
4

--------------------------------------------------------------------------------

 


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Approved Litton Judgment” means a final judgment and any Lien relating thereto
resulting from the case of Litton Industries, Inc. et al. v. IMO Industries,
Inc. et al., No. L 1730 97 in the Superior Court of New Jersey, Law Division,
Mercer County (the “Litton Litigation”), but only for so long as and to the
extent that (a) such judgment shall not exceed $8,886,407, plus accrued interest
thereon, and (b) any such judgment is promptly (and in any event within ten
days) paid after all appeals have been exhausted (and provided, further, that
(i) during such appeals, there is no period of more than ten consecutive days
during which (A) a stay of enforcement of the judgment and any such Lien or (B)
a cross appeal that renders the judgment and any such Lien unenforceable, in
each case, is not in effect, (ii) no such Lien shall remain in existence for
more than 30 days after all appeals have been exhausted, and (iii) no property
of any Loan Party or any Subsidiary of any Loan Party is lost, forfeited or sold
as a result thereof.
 
“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.
 
“Asbestos Event” means (a) an asbestos case is settled or judgment is rendered
with respect thereto in an amount, net of insurance coverage, greater than
$500,000, (b) the aggregate number of asbestos related cases filed in any fiscal
quarter of the US Borrower in which the US Borrower or any of its Subsidiaries
is a defendant exceeds the average number of such cases filed against the US
Borrower and its Subsidiaries in the aggregate in the immediately preceding four
quarters by greater than 50% or (c) an insurer that the Administrative Agent has
been advised is covering asbestos matters with respect to the US Borrower or any
of its Subsidiaries becomes insolvent, becomes the subject of a proceeding
referred to in Section 8.01(f) or denies coverage with respect to the US
Borrower or any of its Subsidiaries.
 
“Asbestos Judgment” means any proceeds awarded by a court resulting from
asbestos insurance litigation by the US Borrower or any of its Subsidiaries
under an insurance policy with respect to asbestos matters, including proceeds
from judgments for damages, attorneys’ fees, interest and any other proceeds
awarded by a court in connection with such litigation.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E-1 or any other form approved by
the Administrative Agent.
 
“Audited Financial Statements” means the audited Consolidated balance sheet of
the US Borrower and its Subsidiaries for the Fiscal Year ended December 31,
2007, and the related Consolidated statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Year of the US Borrower and
its Subsidiaries, including the notes thereto.
 
Colfax Credit Agreement
 
5

--------------------------------------------------------------------------------

 


“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
 
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Bank Guarantee” means a guarantee issued by a bank or other financial
institution, for the account of the US Borrower or any Subsidiary of the US
Borrower, to support obligations of such Person incurred in the ordinary course
of such Person’s business.
 
“Bankruptcy Law” means any proceeding of the type referred to in Section 8.01(f)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors including, without limitation, the German Insolvency Act
(Insolvenzordnung).
 
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set or established by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate, and is not necessarily the lowest rate quoted by Bank of
America.  Any change in such rate announced by Bank of America shall take effect
at the opening of business on the day specified in the public announcement of
such change.
 
“Base Rate Loan” means a Revolving Credit Loan or a Term A Loan that bears
interest based on the Base Rate.
 
“Borrowers” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” means, collectively, all materials and/or information
provided by or on behalf of the Borrowers hereunder.
 
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
A Borrowing, as the context may require.
 
“Business Day” means a day of the year on which banks are not required or
authorized by Law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Loans, (a) in the case of Loans denominated in
Dollars or Sterling, on which dealings are carried on in the London interbank
market, and, (b) in the case of Loans denominated in Euros, on which the Trans
European Automated Real Time Gross Settlement Express Transfer (TARGET) System
is open.  
 
Colfax Credit Agreement
 
6

--------------------------------------------------------------------------------

 


“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all expenditures made, directly or indirectly, by such Person
or any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with US GAAP,
reflected as additions to property, plant or equipment on a Consolidated balance
sheet of such Person or have a useful life of more than one year plus (b) the
aggregate principal amount of all Debt (including Obligations under Capitalized
Leases) assumed or incurred in connection with any such expenditures.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with US GAAP, recorded as capitalized leases.
 
“Cash Collateralize” has the meaning specified in Section 2.03(g).
 
“Cash Equivalents” means any of the following, to the extent owned by the US
Borrower or any of its Subsidiaries free and clear of all Liens other than Liens
created under the Collateral Documents and having a maturity of not greater than
180 days from the date of acquisition thereof:  (a) readily marketable direct
obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that is a
Lender or a member of the Federal Reserve System, issues (or the parent of which
issues) commercial paper rated as described in clause (c) below, is organized
under the laws of the United States or any State thereof and has combined
capital and surplus of at least $1 billion or (c) commercial paper in an
aggregate amount of no more than $1,000,000 per issuer outstanding at any time,
issued by any corporation organized under the laws of any State of the United
States and rated at least “Prime 1” (or the then equivalent grade) by Moody’s
Investors Service, Inc. or “A 1” (or the then equivalent grade) by Standard &
Poor’s, a division of The McGraw Hill Companies, Inc. or (d) Investments,
classified in accordance with US GAAP as Current Assets of the US Borrower or
any of its Subsidiaries, in money market investment programs registered under
the Investment Company Act of 1940, as amended, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
Colfax Credit Agreement
 
7

--------------------------------------------------------------------------------

 


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means the occurrence of any of the following:  (a) any
Person or two or more Persons (other than the Equity Investors) acting in
concert shall have acquired beneficial ownership (within the meaning of Rule 13d
3 of the Securities and Exchange Commission under the Securities Exchange Act of
1934), directly or indirectly, of Voting Interests of the US Borrower (or other
securities convertible into such Voting Interests) representing 30% or more of
the combined voting power of all Voting Interests of the US Borrower; or (b)
during any period of up to twelve consecutive months, commencing on or after the
consummation of an IPO, individuals who at the beginning of such twelve-month
period were directors of the US Borrower shall cease for any reason to
constitute a majority of the board of directors of the US Borrower.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.
 
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.
 
“Collateral Agent” means the Administrative Agent and/or any Affiliate or
designee thereof as collateral agent under any of the Collateral Documents.
 
“Collateral and Guarantee Requirement” means:
 
(a)            with respect to the German Loan Parties, that the requirements of
Section 4.01 (as of the Closing Date) and Section 6.10 have been satisfied with
respect to such Loan Parties; and
 
(b)            with respect to the Swedish Loan Parties, that the requirements
of Part 2 of Schedule I and all requirements of Section 6.10 have been satisfied
with respect to such Loan Parties.
 
“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, the Foreign Collateral Documents, the IP Security Agreement, each of
the mortgages, collateral assignments, Security Agreement Supplements, IP
Security Agreement Supplements, security agreements, pledge agreements or other
similar agreements delivered to the Administrative Agent pursuant to Section
6.10, and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Administrative Agent for the benefit
of the Secured Parties.
 
Colfax Credit Agreement
 
8

--------------------------------------------------------------------------------

 


“Commitment” means a Term A Commitment or a Revolving Credit Commitment, as the
context may require.
 
“Committed Loan Notice” means a notice of (a) a Term A Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurocurrency Rate Loans, pursuant to Section
2.02(a), which, if in writing, shall be substantially in the form of Exhibit A.
 
“Company” means CLFX LLC, a Delaware limited liability company.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated” refers to the consolidation of accounts in accordance with US
GAAP.
 
“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if less, the maximum
amount of such primary obligation for which such Person may be liable pursuant
to the terms of the instrument evidencing such Contingent Obligation) or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder), as determined
by such Person in good faith.
 
“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Current Assets” of any Person means all assets of such Person that would, in
accordance with US GAAP, be classified as current assets of a company conducting
a business the same as or similar to that of such Person, after deducting
adequate reserves in each case in which a reserve is proper in accordance with
US GAAP.
 
Colfax Credit Agreement
 
9

--------------------------------------------------------------------------------

 


“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services, (c) all Obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Obligations of such Person as lessee under Capitalized
Leases, (f) all Obligations of such Person under acceptance, letter of credit or
similar facilities, or in respect of any Bank Guarantee, (g) all Obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Equity Interests in such Person or any other Person or any
warrants, rights or options to acquire such Equity Interests, valued, in the
case of Redeemable Preferred Interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Contingent Obligations and Off Balance Sheet
Obligations of such Person and (j) all indebtedness and other payment
Obligations referred to in clauses (a) through (i) above of another Person
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations.
 
“Debt for Borrowed Money” of any Person means all items that, in accordance with
US GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term A Facility
plus (iii) 2% per annum; provided, however, that, with respect to a Eurocurrency
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate  and any Mandatory Cost) otherwise applicable to
such Loan plus 2% per annum and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Rate plus 2% per annum.
 
“Default Request” has the meaning set forth in Section 6.10(a).
 
Colfax Credit Agreement
 
10

--------------------------------------------------------------------------------

 


“Defaulting Lender” means, subject to Section 2.16, any Lender that, as
determined by the Administrative Agent, (a) has failed to fundperform any
portion of the Term A Loans, Revolving Credit Loans,of its funding obligations
hereunder, including in respect of its Loans or participations in L/C
Obligations or participations inrespect of Letters of Credit or Swing Line Loans
required to be funded by it hereunder, within onethree (3) Business DayDays of
the date required to be funded by it hereunder, (b) has otherwise failed to pay
over tonotified the Borrowers or the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within one Business Day of
the date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent orthat it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by
the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a bankruptcy or insolvency proceedingproceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
 
“Disclosed Litigation” has the meaning set forth in Section 4.01(b).
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding the granting of any Liens permitted pursuant
to Section 7.01.
 
“Dollar” and “$” mean the lawful money of the United States.
 
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Eurosan Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with Eurossuch
Alternative Currency.
 
Colfax Credit Agreement
 
11

--------------------------------------------------------------------------------

 


“EBITDA” means, for any period, (a) the sum, determined on a Consolidated basis
for the most recently completed Measurement Period, of (i) net income (or net
loss), and, to the extent reflected in the calculation of such net income (or
net loss), (ii) net interest expense, (iii) income tax expense, (iv)
depreciation expense, (v) amortization expense, (vi) noncash goodwill impairment
charges under FAS 142, (vii) losses from discontinued operations, extraordinary
losses and losses from sales of assets outside the ordinary course of business,
(viii) noncash other non-operating expenses, (ix) noncash expenses recognized
pursuant to FASB 123R, (x) write-off of capitalized initial public offering
costs and capitalized costs associated with the Existing Credit Agreement
incurred prior to the Closing Date, (xi) payments to certain current and former
executive officers paid in connection with the IPO pursuant to the US Borrower's
2001 Employee Appreciation Rights Plan and 2006 Executive Stock Rights Plan,
(xii) expenses of the Equity Investors incurred in connection with the IPO to
the extent paid or reimbursed by the US Borrower, (xiii) expenses incurred in
connection with the Restructuring in an amount not to exceed $20,000,000 in the
aggregate, (xiv) expenses associated with the settlement or payment of asbestos
liabilities, and (xivxv) costs associated with the action of the US Borrower and
its Subsidiaries against its asbestos insurers for coverage in respect of
asbestos liabilities, minus (b) gains from discontinued operations,
extraordinary gains and gains from sales of assets outside the ordinary course
of business, in each case of the US Borrower and its Subsidiaries, and, to the
extent otherwise  reflected in the calculation of net income (or net loss) for
such period, any gains associated with asbestos claims, in each case determined
(except as otherwise provided herein) in accordance with US GAAP for the most
recently completed Measurement Period, it being understood that “EBITDA” shall,
for purposes of calculating compliance with the Total Leverage Ratio in Section
6.18(a) and for purposes of determining the Applicable Rate, be (1) increased
for any Measurement Period in which the purchase or other acquisition of all of
the Equity Interests in, or all or substantially all of the property and assets
of, any Person, has occurred, by the EBITDA of the Person or assets being
acquired using the historical financial statements (including audited financial
statements, to the extent available) for such Person and (2) decreased for any
Measurement Period in which the sale, transfer or other disposition of all of
the Equity Interests in, or all or substantially all of the property and assets
of, any Person, has occurred, by, in each case, the EBITDA of the Person or
assets being acquired or sold, as applicable, using the historical financial
statements (including audited financial statements, to the extent available) for
such Person, and all such adjustments to the EBITDA of the US Borrower and its
Subsidiaries as specified in the foregoing clauses (1) and (2) shall be
accompanied by a certification of a Responsible Officer of the US Borrower
stating that such adjustments have been prepared in accordance with US GAAP.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) or (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).
 
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
 
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement arising
under or with respect to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief; provided, however, that Environmental Action
shall not include any asbestos-related litigation.
 
“Environmental Law” means any applicable Federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or judicial or agency interpretation, policy or guidance
relating to pollution or protection of the environment, health, safety or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of,
or exposure to, Hazardous Materials.
 
Colfax Credit Agreement
 
12

--------------------------------------------------------------------------------

 


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Environmental Reports” means environmental assessment reports, prepared by
Environmental Resources Management in accordance with ASTM 1527-05 standards,
and a letter from the US Borrower to the Administrative Agent indicating (a) the
status of any Recognized Environmental Conditions (as defined in such standards)
identified in such reports and (b) “most likely” case and “reasonable worst”
case estimates for investigating and remediating the Recognized Environmental
Conditions.
 
“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.
 
“Equity Investors” means Mitchell P. Rales and Steven M. Rales, their respective
heirs and any estate-planning trust for the benefit of members of their
immediate families with respect to which either Mitchell P. Rales or Steven M.
Rales is the trustee.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.
 
Colfax Credit Agreement
 
13

--------------------------------------------------------------------------------

 


“ERISA Event” means (a) (i) the occurrence of a Reportable Event, or (ii) the
requirements of Section 4043(b) of ERISA apply with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of any Loan Party or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; (e)
the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; (g) a
determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA); or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such
Plan.
 
“Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
 
“Euro Equivalent” means, at any time, with respect to any amount denominated in
Dollars, the equivalent amount thereof in Euros as determined by the
Administrative Agent or the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Euros with Dollars.
 
“Eurocurrency Base Rate”  means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (or, in the case of European Swing Line Loans made in
Euros, EURIBOR) (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 A.M. (London
time) on the date that is two Business Days prior to the commencement of such
Interest Period (or at the time determined by the Administrative Agent in the
case of European Swing Line Loans), for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurocurrency Base Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 A.M. (London time) on the date that is two Business Days prior to the
commencement of such Interest Period (or as otherwise determined by the
Administrative Agent in the case of European Swing Line Loans).
 
 
“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term A Loan that
bears interest at a rate based on the Eurocurrency Rate.  Eurocurrency Rate
Loans may be denominated in Dollars or in Eurosan Alternative Currency.  All
Loans denominated in Eurosan Alternative Currency must be Eurocurrency Rate
Loans.
 
Colfax Credit Agreement
 
14

--------------------------------------------------------------------------------

 


“Eurocurrency Rate” means for any Interest Period, (a) with respect to a
Eurocurrency Rate Loan denominated in Eurosan Alternative Currency, the
Eurocurrency Base Rate, and (b) with respect to a Eurocurrency Rate Loan
denominated in Dollars, a rate per annum determined by the Administrative Agent
pursuant to the following formula:
 
Eurocurrency Rate  =  
                Eurocurrency Base Rate                
1.00 – Eurocurrency Reserve Percentage

 
“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurocurrency liabilities”).  The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan denominated in Dollars shall be adjusted automatically as
of the effective date of any change in the Eurocurrency Reserve Percentage.
 
“European Borrower” has the meaning specified in the introductory paragraph
hereto.
 
“European Guarantor” means each of Allweiler Group GmbH, IMO AB, each German
Loan Party and each Swedish Loan Party.
 
“European Incremental Facility” has the meaning specified in Section 2.14(a).
 
“European Loan Party” means the European Borrower and each of the European
Guarantors.
 
“European Obligations Guarantors” means the US Borrower, each US Subsidiary
(other than any Inactive Subsidiary) and each European Guarantor, together with
any Subsidiaries of the US Borrower that become parties hereto pursuant to
Section 6.10.
 
“European Revolving Loan Value” means, at any time, the sum of the following:
 
(a)    if and for so long as the Collateral and Guarantee Requirement has been
satisfied with respect to the German Loan Parties, $100 million; and
 
(b)    if and for so long as the Collateral and Guarantee Requirement has been
satisfied with respect to the Swedish Loan Parties, $15 million;
 
provided that the Administrative Agent may deduct from such amounts from time to
time such reserves in its reasonable discretion if it determines the same to be
appropriate under the facts and circumstances in existence at the time of such
determination, including, without limitation, the failure or inability of the
Loan Parties to comply with the requirements of Section 6.10(a) (without regard
to the provisions of Section 6.01(b)), whether by reason of the provisions of
Section 6.10(b) or otherwise.
 
Colfax Credit Agreement
 
15

--------------------------------------------------------------------------------

 


“European Swing Line Loans” means Swing Line Loans in Euroan Alternative
Currency that are made to either the US Borrower or the European Borrower.
 
“European Swing Line Sublimit” means an amount equal to the lesser of (a) the
Dollar Equivalent of €5,000,000 and (b) the Revolving Credit Facility.  The
European Swing Line Sublimit is part of, and not in addition to, the Revolving
Credit Facility.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which either Borrower is located, (c) any backup withholding tax that is
required by the Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii), and (d) in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 11.13), any United States withholding tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause (B)
of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section
3.01(a)(ii).  Notwithstanding anything to the contrary contained in this
definition, “Excluded Taxes” shall not include any withholding tax imposed at
any time on payments made by or on behalf of a European Loan Party to any Lender
hereunder or under any other Loan Document, provided that such Lender shall have
complied with Section 3.01(e)(i).
 
“Existing Credit Agreement” means that certain Credit Agreement dated as of May
30, 2003, among the Borrowers, CLFX LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as sole bookrunning lead arranger and syndication agent, The Bank
of Nova Scotia, as collateral agent and administrative agent, Wachovia Bank,
National Association, as documentation agent, and a syndicate of lenders, as
amended.
 
“Existing Letters of Credit” means those letters of credit and bank guarantees
listed on Schedule III hereto.
 
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, tax refunds, pension plan reversions, proceeds of insurance
(including, without limitation, any key man life insurance but excluding
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustment received in
connection with any purchase agreement; provided, however, that, so long as no
Default shall have occurred and be continuing at the time of receipt thereof,
Extraordinary Receipts shall not include insurance proceeds or condemnation
awards to the extent that such proceeds or awards in respect of loss or damage
to equipment, fixed assets or real property are applied to replace or repair the
equipment, fixed assets or real property in respect of which such proceeds were
received in accordance with the Loan Documents, so long as such application is
made within 6 months after the occurrence of such damage or loss.
 
Colfax Credit Agreement
 
16

--------------------------------------------------------------------------------

 


“Facility” means the Term A Facility or the Revolving Credit Facility, as the
context may require.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means the letter agreement, dated March 13, 2008, among the
Borrowers, the Administrative Agent and the Arranger.
 
“First-Tier Foreign Subsidiary” means IMO AB, Allweiler Group GmbH and each
future Foreign Subsidiary, all of the Equity Interests in which are owned
directly by the US Borrower or a US Subsidiary.
 
“Fiscal Year” means a fiscal year of the US Borrower and its Subsidiaries ending
on December 31 in any calendar year.
 
“Fixed Charge Coverage Ratio” means, for any Measurement Period, the ratio of
(a) EBITDA for such Measurement Period to (b) the sum of (i) cash interest paid
on all Debt for Borrowed Money plus (ii) principal amounts of all Debt for
Borrowed Money paid (other than prepayments (voluntary or mandatory) of the
Loans) plus (iii) cash taxes paid plus (iv) Capital Expenditures incurred plus
(v) Permitted Cash Dividends paid plus (vi) cash expenditures less insurance
proceeds received by the US Borrower and its Subsidiaries during such
Measurement Period, in each case, with respect to other non-operating expenses
(other than settlement expenses with respect to Disclosed Litigation (other than
asbestos litigation)) accrued in a prior Measurement Periodthe settlement or
payment of asbestos liability and defense costs (the items referred to in this
clause (b) being, collectively, “Fixed Charges”).
 
“Foreign Collateral” means all Collateral securing the Guaranteed European
Obligations.
 
“Foreign Collateral Documents” means the documents listed on Schedule I hereto,
together with each other agreement that creates or purports to create a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties in any
Foreign Collateral.
 
Colfax Credit Agreement
 
17

--------------------------------------------------------------------------------

 


“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the US Borrower is resident for tax
purposes (including such a Lender when acting in the capacity of the L/C
Issuer).  For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Plan” has the meaning specified in Section 5.13(e).
 
“Foreign Subsidiary” means any Subsidiary of the US Borrower that is not a US
Subsidiary.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“Funded Debt” of any Person means Debt in respect of the Loans, in the case of
the Borrowers, and all other Debt of such Person that by its terms matures more
than one year after the date of determination or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year after such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year after such date, including, without limitation, all
amounts of Funded Debt of such Person required to be paid or prepaid within one
year after the date of determination.
 
“German Fiscal Group” has the meaning set forth in the definition of German
Interest Payments.
 
“German GAAP” means the accounting principles, standards and practices generally
accepted from time to time in the Federal Republic of Germany.
 
“German Interest Payments” means the excess of any interest expense of the
European Borrower and any German resident company within the same fiscal group
(Organschaft) for corporate income and trade tax purposes as the European
Borrower (together the “German Fiscal Group”) over its interest income as
referenced by Section 4h para. 1 sentence 1 of the German Income Tax Act.
 
Colfax Credit Agreement
 
18

--------------------------------------------------------------------------------

 


“German Loan Party” means each present and future Subsidiary of the US Borrower
that is organized under the laws of Germany (other than an Inactive Subsidiary).
 
“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.
 
“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.
 
“Guaranteed European Obligations,” “Guaranteed Obligations” and “Guaranteed US
Obligations” each have the meaning specified in Section 10.01.
 
“Guarantors” means the US Obligations Guarantors and the European Obligations
Guarantors.
 
“Guaranty” means the guaranty set forth in Article X, together with each other
guaranty and guaranty supplement delivered pursuant to Section 6.10, in each
case as amended, amended and restated, modified or otherwise supplemented,
guaranteeing the Guaranteed European Obligations or the Guaranteed US
Obligations, as applicable.
 
“Guaranty Supplement” has the meaning specified in Section 10.05.
 
“Hazardous Materials” means (a) petroleum or petroleum products, by products or
breakdown products, radioactive materials, asbestos or asbestos containing
materials, polychlorinated biphenyls, toxic mold, and radon gas and (b) any
other chemicals, materials or substances designated, classified or regulated as
hazardous or toxic or as a pollutant or contaminant under any Environmental Law.
 
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements, and any guaranty thereof.
 
“Hedge Bank” means any current or former Lender or an Affiliate of a Lender in
its capacity as a party to a Secured Hedge Agreement, provided that, in the case
of a former Lender, it or its Affiliate entered into such Hedge Agreement at the
time it was a Lender.
 
“IMO Group” means Imo Holdings, Inc. and each of its Subsidiaries.
 
“Inactive Subsidiary” means a subsidiary of the US Borrower that (a) is not
engaged in any business or activity and (b) does not own or hold any assets or
property (except, in the case of Colfax Pumpen GmbH, up to 1.0% of the equity
interests in Toshaco Pumps Private Limited, an Indian company).
 
Colfax Credit Agreement
 
19

--------------------------------------------------------------------------------

 


“Increase Date” has the meaning specified in Section 2.14(a).
 
“Increasing Lender” has the meaning specified in Section 2.14(b).
 
“Incremental Commitments” has the meaning specified in Section 2.14(a).
 
“Incremental Facility” has the meaning specified in Section 2.14(a).
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning specified in Section 11.04(b).
 
“Information” has the meaning specified in Section 11.07.
 
“Information Memorandum” means the information memorandum dated March 2008 used
by the Arranger in connection with the syndication of the Commitments.
 
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
 
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that, if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).
 
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the applicable Borrower in its
Committed Loan Notice (or one day in the case of European Swing Line Loans);
provided that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
 
Colfax Credit Agreement
 
20

--------------------------------------------------------------------------------

 


“Interest Stripping Rules” means the rules regarding the limitation on the
deduction of interest payments for tax purposes as provided in Section 4h of the
German Income Tax Act and Section 8a of the German Corporate Income Tax Act in
the form of the Business Tax Reform Act 2008, Federal Law Gazette I, 2007, 1912
et seq. as amended from time to time.
 
“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (i) or (j) of the definition of “Debt” in respect of such Person.
 
“IP Security Agreement” has the meaning specified in Section 4.01(a)(vi).
 
“IP Security Agreement Supplement” has the meaning specified in Section 1(g)(vi)
of the Security Agreement.
 
“IPO” has the meaning specified in the Preliminary Statement hereto.
 
“IPO Payments” means (a) payments to certain current and former executive
officers paid in connection with the IPO pursuant to the US Borrower's 2001
Employee Appreciation Rights Plan and 2006 Executive Stock Rights Plan, (b)
payment of cash dividends to the Equity Investors with respect to their
ownership of preferred Equity Interests in the US Borrower which are being
converted into common stock on or before the Closing Date, and (c) reimbursement
of expenses of the Equity Investors incurred in connection with the IPO, in each
case as contemplated by the Registration Statement on Form S-1 (No. 333-148486)
filed with the SEC on January 4, 2008, as amended and supplemented prior to the
Closing Date.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrowers (or any Subsidiary thereof) or in favor
of the L/C Issuer and relating to such Letter of Credit.
 
“Krona” means the lawful currency of the Kingdom of Sweden.
 
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
Colfax Credit Agreement
 
21

--------------------------------------------------------------------------------

 


“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.  All L/C Advances shall be denominated
in Dollars.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.  All L/C Borrowings shall be
denominated in Dollars.
 
“L/C Collateral Account” has the meaning specified in the Security Agreement.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date or amendment thereof, or the increase of
the amount thereof.
 
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.07.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
“Lender Party” means any Lender, any L/C Issuer or any Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.
 
“Letter of Credit” means any letter of credit issued hereunder and may include
Bank Guarantees issued in connection with transactions outside of the United
States.  A Letter of Credit may be a commercial letter of credit or a standby
letter of credit.  Letters of Credit may be issued in Dollars or in Eurosan
Alternative Currency.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
 
Colfax Credit Agreement
 
22

--------------------------------------------------------------------------------

 


“Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
 
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term A Loan, a Revolving Credit Loan or a Swing Line Loan.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Fee Letter, and (e) each Issuer Document.
 
“Loan Parties” means, collectively, the Borrowers and each Guarantor.
 
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule II.
 
“Margin Stock” has the meaning specified in Regulation U of the FRB, as in
effect from time to time.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
US Borrower and its Subsidiaries, taken as a whole; (b) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.
 
“Maturity Date” means (a) with respect to the Revolving Credit Facility, May 13,
2013, and (b) with respect to the Term A Facility, May 13, 2013; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
 
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the US Borrower.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgages” has the meaning specified in Section 4.01(a)(iv).
 
“Mortgage Policy” has the meaning specified in Section 4.01(a)(iv)(B).
 
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
 
Colfax Credit Agreement
 
23

--------------------------------------------------------------------------------

 


“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and at least one Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.
 
“Net Cash Proceeds” means, with respect to (a) any sale, lease, transfer or
other disposition of any asset, or (b) the incurrence or issuance of any Debt
(other than Debt permitted under Sections 7.02(a) - (c)), or (c) any
Extraordinary Receipt received by or paid to or for the account of any Person,
the aggregate amount of cash received from time to time (whether as initial
consideration or through payment or disposition of deferred consideration) by or
on behalf of such Person in connection with such transaction after deducting
therefrom only (without duplication) (i) reasonable and customary brokerage
commissions, underwriting fees and discounts, legal fees, finder’s fees and
other similar fees and commissions, (ii) the amount of taxes payable in
connection with or as a result of such transaction and (iii) the amount of any
Debt secured by a Lien on such asset that, by the terms of the agreement or
instrument governing such Debt, is required to be repaid upon such disposition,
in each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid to a Person that is not
an Affiliate of such Person or any Loan Party or any Affiliate of any Loan Party
and are properly attributable to such transaction or to the asset that is the
subject thereof.
 
“Note” means a Term A Note or a Revolving Credit Note, as the context may
require.
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligations” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section
8.01(f).  Without limiting the generality of the foregoing, the Obligations of
any Loan Party under the Loan Documents include (a) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
attorneys’ fees and disbursements, indemnities and other amounts payable by such
Loan Party under any Loan Document and (b) the obligation of such Loan Party to
reimburse any amount in respect of any of the foregoing that any Secured Party,
in its sole discretion, may elect to pay or advance on behalf of such Loan
Party.
 
“Off-Balance Sheet Obligation” means, with respect to any Person, any Obligation
of such Person under a synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing classified as an
operating lease in accordance with US GAAP, if such Obligations would give rise
to a claim against such Person in a proceeding referred to in Section 8.01(f).
 
Colfax Credit Agreement
 
24

--------------------------------------------------------------------------------

 


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp, documentary; excise, property,
transfer, intangible, mortgage recording or similar taxes, value added taxes,
charges or levies arising from any payment made hereunder or under any other
Loan Document or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any other Loan Document.
 
“Outstanding Amount” means (a) with respect to Term A Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term A Loans, Revolving Credit Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by a Borrower of Unreimbursed Amounts.
 
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in
Eurosan Alternative Currency, the rate of interest per annum at which overnight
deposits in Eurosthe applicable Alternative Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of Bank of America in the
applicable offshore interbank market for such currency to major banks in such
interbank market.
 
“Participant” has the meaning specified in Section 11.06(d).
 
“Participating Member State” means each state so described in any EMU
Legislation.
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
 
“Permitted Acquisition” means an Investment permitted under Section 7.06(h).
 
“Permitted Cash Dividends” means cash dividends permitted to be paid pursuant to
Section 7.07(a).
 
“Permitted Encumbrances” has the meaning specified in the Mortgages.
 
Colfax Credit Agreement
 
25

--------------------------------------------------------------------------------

 


“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section 6.02; (b) Liens imposed by
law, such as materialmen’s, mechanics’, carriers’, warehousemen’s, landlords’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that (i) are not overdue for a period of
more than 30 days and (ii) individually or together with all other Permitted
Liens outstanding on any date of determination do not materially adversely
affect the use of the property to which they relate; (c) pledges or deposits to
secure obligations under workers’ compensation laws or similar legislation or to
secure public or statutory obligations; (d) Permitted Encumbrances; (e) judgment
Liens in existence less than 30 days after entry thereof or with respect to
which execution is stayed; (f) Liens arising out of title retention provisions
in any contract in the ordinary course of business; and (g) any Lien
constituting an Approved Litton Judgment.
 
“Permitted Priority Liens” means (a) Permitted Encumbrances and Permitted Liens
under clause (b) of the definition thereof in existence on the Closing Date, (b)
Liens existing on the date hereof and described on Schedule 5.17(b) hereto, (c)
purchase money Liens created after the Closing Date and permitted under Section
7.01(d), (d) Permitted Liens under clause (f) of the definition thereof, (e)
Liens with respect to Capitalized Leases permitted pursuant to Section 7.01(e),
and (f) Liens securing real estate taxes that by operation of law have priority
over the Liens created pursuant to the Collateral Documents.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Pledged Debt” has the meaning specified in Section 1(d)(iv) of the Security
Agreement.
 
“Pledged Equity” has the meaning specified in Section 1(d)(iii) of the Security
Agreement.
 
“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.
 
“Public Lender” has the meaning set forth in the final paragraph of Section
6.16.
 
“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.
 
“Reduction Amount” has the meaning set forth in Section 2.05(b)(viii).
 
Colfax Credit Agreement
 
26

--------------------------------------------------------------------------------

 


“Register” has the meaning specified in Section 11.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Relevant Jurisdiction” means, in respect of any Person, the jurisdiction of the
country in which such Person is incorporated and, if different, where it is
resident and has its principal place of business, and each jurisdiction or state
in which it owns or leases property or otherwise conducts its business.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term A Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
 
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
 
“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.
 
“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility on such date; provided that the
portion of the Term A Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term A Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president of taxes, treasury manager, treasurer,
assistant treasurer or controller of a Loan Party and any other duly authorized
officer, agent or representative of the applicable Loan Party so designated by
any of the foregoing officers or by the applicable Loan Party in a notice to the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
 
Colfax Credit Agreement
 
27

--------------------------------------------------------------------------------

 


“Restructuring” means the sale or closing, in whole or in part, of the European
Borrower’s Gottmandingen Germany facility, the sale or closing, in whole or in
part, of the foundry located at the European Borrower’s Radolfzell Germany
facility and the consolidation of certain Subsidiaries.
 
“Revaluation Date” means (a) with respect to any Loan, each of the
following:  (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in Eurosan Alternative Currency, (ii) each date of a continuation of a
Eurocurrency Rate Loan denominated in Eurosan Alternative Currency pursuant to
Section 2.02, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following:  (i) each date of issuance of a Letter
of Credit denominated in Eurosan Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in Eurosan
Alternative Currency, and (iv) such additional dates as the Administrative Agent
or the L/C Issuer shall determine or the Required Lenders shall require.
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, in the same currency, and, in the case
of Eurocurrency Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(b).
 
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to each Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
 
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
 
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
 
“Revolving Credit Note” means a promissory note made by the applicable Borrower
in favor of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing
Line Loans, as the case may be, made by such Revolving Credit Lender,
substantially in the form of Exhibit C-2.
 
Colfax Credit Agreement
 
28

--------------------------------------------------------------------------------

 


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Eurosan Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the applicable currencyrelevant
Alternative Currency.
 
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
 
“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article VI that is entered into by and between either Borrower and any Hedge
Bank in respect of which such Hedge Bank has provided notice to the
Administrative Agent that it intends to benefit from the security interests
under the Collateral Documents.
 
“Secured Loan Party” means (a) any US Loan Party, (b) any German Loan Party, and
(c) from and after the satisfaction of the Collateral and Guarantee Requirement
with respect to the Swedish Loan Parties, the Swedish Loan Parties.
 
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.
 
“Security Agreement” has the meaning specified in Section 4.01(a)(iii).
 
“Security Agreement Supplement” has the meaning specified in Section 24(b) of
the Security Agreement.
 
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or (b) was so maintained and in respect of which any Loan Party or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
 
Colfax Credit Agreement
 
29

--------------------------------------------------------------------------------

 
 
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, (e) in
respect of any Person whose Relevant Jurisdiction is the Federal Republic of
Germany, such Person is neither unable to pay its debts as and when they fall
due (zahlungsunfähig), over-indebted (überschuldet) nor subject to imminent
illiquidity (drohende Zahlungsunfähigkeit) (all within the meaning of Sections
17 to 19, inclusive, of the German Insolvency Act (Insolvenzordnung)) or subject
to any insolvency proceedings (Insolvenzverfahren) and (f) in respect of any
Person whose Relevant Jurisdiction is the Republic of France, such Person is not
deemed unable to pay its debts out of its current assets as they fall due (etat
de cessation de paiements) in accordance with the provisions of Article L.621-1
of the French Commercial Code.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
“Specified German Loan Party” has the meaning specified in Section 7.20.
 
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 A.M. on the date that is two Business Days prior to the date
as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided, further,
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in Eurosan Alternative Currency.
 
“Sterling” and “£” mean the lawful currency of the United Kingdom.
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries (including, for the avoidance of
doubt, a company, corporation or partnership that is a “dependent enterprise”
(abhängiges Unternehmen) of such Person within the meaning of Section 17 of the
German Stock Corporation Act (Aktiengesetz) or that is a “subsidiary”
(Tochterunternehmen) of such Person within the meaning of Section 290 of the
German Commercial Code (Handelsgesetzbuch), or where such Person has the power
to direct the management and the policies of such entity whether through the
ownership of share capital, contract or otherwise).
 
“Surviving Debt” means (a) Debt among the US Borrower and its Subsidiaries, (b)
Debt secured by Liens permitted under Section 7.01(e), (c) up to €7,000,000 of
bank guarantees issued for the account of the European Borrower, and (d) Debt of
each Loan Party and its Subsidiaries outstanding immediately before the Closing
Date, all of which, other than Debt described in clause (a), is described on
Schedule 5.17(a).

Colfax Credit Agreement
 
30

--------------------------------------------------------------------------------

 

“Swedish Loan Party” means each present and future Subsidiary of the US Borrower
that is organized under the laws of Sweden (other than an Inactive Subsidiary).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 or
the Alternative Currency Equivalent thereof and (b) the Revolving Credit
Facility.  The Swing Line Sublimit is part of, and not in addition to, the
Revolving Credit Facility.
 
“Tax Sharing Agreement” means the Amended and Restated Tax Allocation Agreement,
dated on or about the date of this Agreement, among the US Borrower and each of
its Subsidiaries referred to therein, as amended from time to time (so long as
the provisions thereof remain at all times in compliance with the provisions of
this Agreement).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).
 
“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the US Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
 
“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

Colfax Credit Agreement
 
31

--------------------------------------------------------------------------------

 

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.
 
“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.
 
“Term A Note” means a promissory note made by the US Borrower in favor of a Term
A Lender evidencing Term A Loans made by such Term A Lender, substantially in
the form of Exhibit C-1.
 
“Total Leverage Ratio” means, at any date of determination, the ratio of
Consolidated total Debt for Borrowed Money of the US Borrower and its
Subsidiaries on such date to EBITDA of the US Borrower and its Subsidiaries for
the most recently completed Measurement Period.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
 
“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the refinancing of certain outstanding Debt of the
Borrowers and their respective Subsidiaries and the termination of all
commitments with respect thereto, and (c) the payment of the fees and expenses
incurred in connection with the consummation of the foregoing.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
 
“United States” and “US” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“US Borrower” has the meaning specified in the recital of parties to this
Agreement.
 
“US GAAP” means generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in Section
1.03.
 
“US Loan Party” means each of the US Borrower and each US Obligations Guarantor.

Colfax Credit Agreement
 
32

--------------------------------------------------------------------------------

 

“US Obligations Guarantors” means each US Subsidiary (other than any Inactive
Subsidiary) together with any such Subsidiaries of the US Borrower that become
parties hereto pursuant to Section 6.10.
 
“US Subsidiary” means any Subsidiary of the US Borrower organized under the laws
of the United States or any state thereof.
 
“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.
 
“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or any of its Subsidiaries or in
respect of which any Loan Party or any of its Subsidiaries could have liability.
 
“Wholly Owned” means, with respect to any Subsidiary, that all of the Equity
Interests in such Subsidiary are owned by the US Borrower and/or one or more
Subsidiaries thereof (or by the Subsidiary thereof to which reference is made in
the applicable provision hereof).
 
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
 
           “Yen” and “¥” mean the lawful currency of Japan.
 
1.02.  Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Colfax Credit Agreement
 
33

--------------------------------------------------------------------------------

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
 1.03.  Accounting Terms.  (a) Generally.  All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, US GAAP or German GAAP, as applicable, applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.
 
(b)           Changes in US GAAP.  If at any time any change in US GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the US Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the US Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in US GAAP (subject to the
approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with US GAAP
prior to such change therein and (ii) the US Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in US GAAP.
 
 1.04.  Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
 1.05.  Exchange Rates; Currency Equivalents.  (a)  The Administrative Agent or
the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in EurosAlternative Currencies. 
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur.  Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the L/C Issuer, as applicable.

Colfax Credit Agreement
 
34

--------------------------------------------------------------------------------

 

(b)           Wherever in this Agreement, in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in Eurosan
Alternative Currency, such amount shall be the Eurorelevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest Eurounit of such
Alternative Currency, with 0.5 of a Eurounit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as the case may be.
 
 1.06.  Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
 1.07.  Letter of Credit Amounts.  Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that, with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
 
 2.01.  The Loans.  (a)  The Term A Borrowing.  Subject to the terms and
conditions set forth herein, each Term A Lender severally agrees to make a
single loan in Dollars to the US Borrower on the Closing Date in an amount not
to exceed such Term A Lender’s Applicable Percentage of the Term A Facility. 
The Term A Borrowing shall consist of Term A Loans made simultaneously by the
Term A Lenders in accordance with their respective Applicable Percentage of the
Term A Facility.  Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed.  Term A Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
 
(b)           The Revolving Credit Borrowings.  Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the US Borrower (in
Dollars, Euros or Sterling) and the European Borrower (in Euros or Sterling)
from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided, however, that, after giving
effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (ii) the Total
Revolving Credit Outstandings denominated in EurosAlternative Currencies shall
not exceed the European Revolving Loan Value, and (iii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment.  Within the limits of each Revolving Credit Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01(b), prepay under Section 2.05, and
reborrow under this Section 2.01(b).  Revolving Credit Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

Colfax Credit Agreement
 
35

--------------------------------------------------------------------------------

 

2.02.  Borrowings, Conversions and Continuations of Loans.  (a)  Each Term A
Borrowing, each Revolving Credit Borrowing, each conversion of Term A Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon a Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone.  Each such notice
must be received by the Administrative Agent not later than 11:00 A.M. (i) on
the date that is three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days prior to the
requested date of any Revolving Credit Borrowing or continuation of Eurocurrency
Rate Loans denominated in EurosAlternative Currencies, and (iii) on the first
Business Day prior to the date of the requested date of any Borrowing of Base
Rate Loans.  Each telephonic notice by a Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of a Borrower.  Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (in the case of
Loans denominated in Dollars) or, €1,000,000 or a whole multiple of €500,000 in
excess thereof (in the case of Loans denominated in Euros) or £1,000,000 or a
whole multiple of £500,000 in excess thereof (in the case of Loans denominated
in Sterling).  Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof.  Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether a Borrower is
requesting a Term A Borrowing, a Revolving Credit Borrowing, a conversion of
Term A Loans or Revolving Credit Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term A
Loans or Revolving Credit Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, and (vi) the currency of
the Loans to be borrowed.  If the Borrowers failsfail to specify a currency in a
Committed Loan Notice requesting a Revolving Credit Borrowing, then the
Revolving Credit Loans so requested shall be made in Dollars.  If a Borrower
fails to specify a Type of Loan in a Committed Loan Notice or if such Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Term A Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans; provided, however, that, in the case of a failure to timely
request a continuation of Loans denominated in Eurosan Alternative Currency,
such Loans shall be continued as Eurocurrency Rate Loans in Eurostheir original
currency with an Interest Period of one month.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans.  If a
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.  No
Revolving Credit Loan may be converted into or continued as a Revolving Credit
Loan denominated in a different currency, but instead must be prepaid in the
original currency of such Revolving Credit Loan and reborrowed in the other
currency.  Notwithstanding anything to the contrary herein, a Swing Line Loan in
Dollars made to the US Borrower may not be converted to a Eurocurrency Rate
Loan.

Colfax Credit Agreement
 
36

--------------------------------------------------------------------------------

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount (and currency) of its
Applicable Percentage under the applicable Facility of the applicable Term A
Loans or Revolving Credit Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Revolving Credit Loans denominated in a currency other
than Dollars, in each case as described in the preceding Section 2.02(a).  In
the case of a Term A Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 P.M., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Revolving Credit Loan in EurosAlternative Currencies,
in each case on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of the applicable Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the applicable Borrower; provided, however, that
if, on the date a Committed Loan Notice denominated in Dollars with respect to a
Revolving Credit Borrowing is given by the applicable Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the applicable Borrower as provided above.
 
(c)           Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or Eurosany Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in Eurosan Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
 
(d)           The Administrative Agent shall promptly notify the Borrowers and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
US Borrower and the Lenders of any change in Bank of America’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

Colfax Credit Agreement
 
37

--------------------------------------------------------------------------------

 

(e)           After giving effect to all Term A Borrowings, all conversions of
Term A Loans from one Type to the other, and all continuations of Term A Loans
as the same Type, there shall not be more than five Interest Periods in effect
in respect of the Term A Facility.  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than five Interest Periods in effect in respect of the
Revolving Credit Facility.
 
2.03.  Letters of Credit.  (a)  The Letter of Credit Commitment.  (i)  Subject
to the terms and conditions set forth herein, (A) the L/C Issuer agrees, in
reliance upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, to honor drawings under the Letters of Credit; and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the US Borrower and for the account of the European
Borrower and any drawings thereunder; provided that after giving effect to any
L/C Credit Extension with respect to any Letter of Credit, (w) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
(x) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment, (y) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit, and (z) the Total Revolving Credit Outstandings denominated in
EurosAlternative Currencies shall not exceed the European Revolving Loan Value. 
Each request by a Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by such Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrowers may, during the Availability
Period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.
 
(ii)           The L/C Issuer shall not issue any Letter of Credit if:
 
(A)          subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelvethirty (30) months after the date
of issuance or last extension, unless the Required Revolving Lenders have
approved such expiry date; or
 
(B)          the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Credit
Lenders have approved such expiry date; provided, however, that L/C Obligations
in an aggregate Outstanding Amount not to exceed $15,000,000 may have an expiry
date not later than fifteen (15) months after the Maturity Date for the
Revolving Credit Facility; and provided, further, that, in respect of any Letter
of Credit which would extend beyond such Maturity Date, the applicable Borrower
shall Cash Collateralize in accordance with Section 2.03(g) such Letter of
Credit no later than ninety (90) days before such Maturity Date.

Colfax Credit Agreement
 
38

--------------------------------------------------------------------------------

 

(iii)         The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
(B)          the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally (and, if
any requested Letter of Credit would violate such policies and the L/C Issuer
refuses to issue such Letter of Credit on the basis thereof, the L/C Issuer
shall promptly notify the applicable Borrower of the details thereof);
 
(C)          except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;
 
(D)          such Letter of Credit is to be denominated in a currency other than
Dollars or Eurosan Alternative Currency; or
 
(E)           a default of any Lender’s obligations to fund under Section
2.03(c) exists or any Lender is at suchthat time a Defaulting Lender hereunder,
unless the L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory arrangementsto the L/C Issuer (in its sole
discretion) with the Borrowers or such Lender to eliminate the L/C Issuer’s risk
with respect to such Lenderactual or potential Fronting Exposure (after giving
effect to Section 2.16(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which the L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.
 
(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

Colfax Credit Agreement
 
39

--------------------------------------------------------------------------------

 

 (vi)          The L/C Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.  (i)  Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the US Borrower or the European
Borrower delivered to the L/C Issuer (with a copy to the Administrative Agent)
in the form of a Letter of Credit Application, appropriately completed and
signed by a Responsible Officer of the applicable Borrower.  Such Letter of
Credit Application must be received by the L/C Issuer and the Administrative
Agent not later than 11:00 A.M. at least two Business Days (or such later date
and time as the Administrative Agent and the L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer:  (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. 
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may reasonably require.  Additionally, the applicable Borrower shall furnish to
the L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.
 
 (ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the applicable Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the US Borrower or
the European Borrower, as applicable, or enter into the applicable amendment, as
the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer a risk participation
in such Letter of Credit in an amount equal to the product of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage times the amount of such
Letter of Credit.

Colfax Credit Agreement
 
40

--------------------------------------------------------------------------------

 

(iii)          If the US Borrower or the European Borrower, as the case may be,
so requests in any applicable Letter of Credit Application, the L/C Issuer may,
in its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a date (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by the L/C Issuer,
the applicable Borrower shall not be required to make a specific request to the
L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit has
been issued, the Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Revolving Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Revolving
Credit Lender or the applicable Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.
 
(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the US Borrower or
the European Borrower, as applicable, and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.

Colfax Credit Agreement
 
41

--------------------------------------------------------------------------------

 

(c)           Drawings and Reimbursements; Funding of Participations.  (i)  Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the L/C Issuer shall notify the US Borrower or the
European Borrower, as applicable, and the Administrative Agent thereof.  In the
case of a Letter of Credit denominated in Eurosan Alternative Currency, the US
Borrower or the European Borrower, as applicable, shall reimburse the L/C Issuer
in Eurossuch Alternative Currency, unless the L/C Issuer (at its option) shall
have specified in such notice that it will require reimbursement in Dollars.  In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in Eurosan Alternative Currency, the L/C Issuer shall notify
the US Borrower or the European Borrower, as applicable, of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof.  Not later than 11:00 A.M. on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in Eurosan Alternative Currency (each such date, an “Honor Date”),
the US Borrower or the European Borrower, as applicable, shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency.  If the US Borrower or the European
Borrower, as applicable, fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in Eurosan Alternative Currency) (the “Unreimbursed Amount”), and
the amount of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage thereof.  In such event, the US Borrower or the European Borrower, as
applicable, shall be deemed to have requested a Revolving Credit Borrowing
(which, in the case of the US Borrower, shall consist of Base Rate Loans) to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Credit Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.03(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
 
 (ii)           Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 P.M. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the applicable Borrower in such amount.  The Administrative Agent shall remit
the funds so received to the L/C Issuer in Dollars.
 
 (iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the US Borrower or the European Borrower, as applicable, shall be deemed
to have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.  In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.

Colfax Credit Agreement
 
42

--------------------------------------------------------------------------------

 

 (iv)         Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of the L/C Issuer.
 
 (v)           Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, the US Borrower or the European Borrower, as
applicable, or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.03(c) is subject to the conditions set forth in Section 4.02
(other than delivery by the US Borrower or the European Borrower, as applicable,
of a Committed Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the US Borrower or the European Borrower, as
applicable, to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.
 
 (vi)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Revolving Credit Loan or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.
 
 (vii)         Notwithstanding anything to the contrary in this Section 2.03(c),
in no event shall any Revolving Credit Lender be obligated to reimburse the L/C
Issuer or Administrative Agent in respect of any drawing of a Letter of Credit
subsequent to the Maturity Date for the Revolving Credit Facility.
 
(d)           Repayment of Participations.  (i)  At any time after the L/C
Issuer has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the US Borrower or the
European Borrower, as applicable, or otherwise, including proceeds of cash
collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in Dollars and in the same funds as those received by the Administrative
Agent.

Colfax Credit Agreement
 
43

--------------------------------------------------------------------------------

 

 (ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
 
(e)           Obligations Absolute.  The obligation of the US Borrower or the
European Borrower, as applicable, to reimburse the L/C Issuer for each drawing
under each Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
 
 (i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
 
 (ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the US Borrower or the European Borrower, as applicable, or any
its respective Subsidiary may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
 
 (iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
 (iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Bankruptcy Law;

Colfax Credit Agreement
 
44

--------------------------------------------------------------------------------

 

 (v)           any adverse change in the relevant exchange rates or in the
availability of Eurosthe relevant Alternative Currency to either Borrowers or
any Subsidiary or in the relevant currency markets generally; or
 
 (vi)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, either Borrower
or any of its Subsidiaries.
 
The US Borrower or the European Borrower, as applicable, shall promptly examine
a copy of each Letter of Credit and each amendment thereto that is delivered to
it and, in the event of any claim of noncompliance with the applicable
Borrower’s instructions or other irregularity, such Borrower will immediately
notify the L/C Issuer.  The US Borrower or the European Borrower, as applicable,
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.
 
(f)           Role of L/C Issuer.  Each Lender and the US Borrower or the
European Borrower, as applicable, agree that, in paying any drawing under a
Letter of Credit, the L/C Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of the L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Revolving Credit Lenders or the Required Revolving Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  Each Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude either Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the US Borrower or the European Borrower, as
applicable, may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the applicable Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by such
Borrower which such Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.  In furtherance and not in limitation of the foregoing, the
L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

Colfax Credit Agreement
 
45

--------------------------------------------------------------------------------

 

(g)           Cash Collateral.  Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrowers shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the L/C Issuer or the Swing Line Lender, the Borrowers
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).  The
Administrative Agent may, at any time and from time to time after the initial
deposit of cash collateral, request that additional cash collateral be provided
in order to protect against the results of exchange rate fluctuations.  Sections
2.05 and 8.02(c) set forth certain additional requirements to deliver cash
collateral hereunder.  For purposes of this Section 2.03, Section 2.05 and
Section 8.02(c), “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders).  Derivatives of such term have corresponding meanings.  Each
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing.  Cash collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  If at any time the Administrative Agent determines that any funds held
as cash collateral are subject to any right or claim of any Person other than
the Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the applicable Borrower or
the relevant Defaulting Lender will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
cash collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as cash collateral
that the Administrative Agent determines to be free and clear of any such right
and claim.  Upon the drawing of any Letter of Credit for which funds are on
deposit as cash collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the L/C Issuer.
 
(h)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the US Borrower or the European Borrower, as applicable,
when a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance shall apply to each commercial Letter of
Credit.

Colfax Credit Agreement
 
46

--------------------------------------------------------------------------------

 

(i)           Letter of Credit Fees.  The US Borrower and the European Borrower,
as applicable, shall pay to the Administrative Agent for the account of each
Revolving Credit Lender in accordance with its Applicable Revolving Credit
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit; provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this Section
2.03 shall be payable, to the maximum extent permitted by applicable Law, to the
other Lenders in accordance with the upward adjustments in their respective
Applicable Percentages allocable to such Letter of Credit pursuant to Section
2.16(a)(iv), with the balance of such fees, if any, payable to the L/C Issuer
for its own account.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07.  Letter of Credit Fees shall be (i)
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.
 
(j)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The US Borrower or the European Borrower, as applicable, shall pay
directly to the L/C Issuer,  for its own account, in Dollars, a fronting fee (i)
with respect to each commercial Letter of Credit, at the rate specified in the
Fee Letter, computed on the amount of such Letter of Credit, and payable upon
the issuance thereof, (ii) with respect to any amendment of a commercial Letter
of Credit increasing the amount of such Letter of Credit, at a rate separately
agreed between the applicable Borrower and the L/C Issuer, computed on the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the US Borrower or the European
Borrower, as applicable, shall pay directly to the L/C Issuer for its own
account, in Dollars, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
 
(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(l)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower requesting
such Letter of Credit shall be obligated to reimburse the L/C Issuer hereunder
for any and all drawings under such Letter of Credit and such Letter of Credit
shall be deemed for all purposes hereof to have been issued for the account of
such Borrower.  Each of the US Borrower and the European Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of its
Subsidiaries inures to the benefit of the US Borrower or the European Borrower,
as applicable, and that the US Borrower’s or the European Borrower’s, as
applicable, business derives substantial benefits from the businesses of such
Subsidiaries.

Colfax Credit Agreement
 
47

--------------------------------------------------------------------------------

 

2.04.  Swing Line Loans.  (a)  The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agreesmay, in its sole
discretion, in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, to make loans in Dollars, Sterling or Euros to the US
Borrower or in Euros or Sterling to the European Borrower (each such loan, a
“Swing Line Loan”) from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit or, in the case of any European Swing Line Loans made
to the European Borrower, the European Swing Line Sublimit, notwithstanding the
fact that such Swing Line Loans, when aggregated with the Applicable Revolving
Credit Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that, after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility at such time and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment; and provided, further, that neither
Borrower shall use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the US Borrower and the European Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04.  Each Swing Line Loan (other than a European Swing Line Loan)
to the US Borrower shall bear interest only at a rate based on the Base Rate,
and each European Swing Line Loan shall only bear interest as provided in
Section 2.08.  Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Swing
Line Loan.
 
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the applicable Borrower’s irrevocable notice to the Swing Line Lender and
the Administrative Agent by delivery of a Swing Line Loan Notice.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 P.M. (or, in the case of any European Swing Line Loan, 10:00
A.M. London time) on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $100,000, €100,000 or
€£100,000, as applicable, and (ii) the requested borrowing date, which shall be
a Business Day.  Each such Swing Line Loan Notice must be in writing and
transmitted via facsimile to the Swing Line Lender and the Administrative Agent,
appropriately completed and signed by a Responsible Officer of the US Borrower
or the European Borrower, as applicable.  Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Revolving Credit Lender) prior to 2:00 P.M.
(or, in the case of any European Swing Line Loan, at such time as may be
specified by the Administrative Agent to the European Borrower)  on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 P.M. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the US Borrower or
the European Borrower, as applicable, at its office by crediting the account of
such Borrower on the books of the Swing Line Lender in Same Day Funds.

Colfax Credit Agreement
 
48

--------------------------------------------------------------------------------

 

(c)           Refinancing of Swing Line Loans.  (i)  The Swing Line Lender at
any time in its sole and absolute discretion may request, on behalf of the US
Borrower or the European Borrower, as applicable (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan (or, in the case of European Swing
Line Loans, a Revolving Credit Loan in Eurosan Alternative Currency that is a
Eurocurrency Rate Loan) in an amount equal to such Lender’s Applicable Revolving
Credit Percentage of the amount of Swing Line Loans then outstanding.  Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans (or, if
applicable, Eurocurrency Rate Loans), but subject to the unutilized portion of
the Revolving Credit Facility and the conditions set forth in Section 4.02.  The
Swing Line Lender shall furnish the US Borrower or the European Borrower, as
applicable, with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Credit
Lender shall make an amount equal to its Applicable Revolving Credit Percentage
of the amount specified in such Committed Loan Notice available to the
Administrative Agent in Same Day Funds for the account of the Swing Line Lender
at the Administrative Agent’s Office for Dollar-denominated payments (or, in the
case European Swing Line Loans , the Administrative Agent’s Office designated by
it for EuroAlternative Currency-denominated payments) not later than 1:00 P.M.
(or, in the case of any European Swing Line Loan, at such time as may be
specified by the Administrative Agent to the US Borrower or European Borrower)
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the US Borrower (in the case of
a Swing Line Loan made in Dollars to the US Borrower) or a Eurocurrency Rate
Loan to the European BorrowerUS Borrower or the European Borrower (in the case
of a European Swing Line Loan made in an Alternative Currency to either the US
Borrower or European Borrower), as applicable, in such amount.  The
Administrative Agent shall remit the funds so received to the Swing Line Lender.
 
 (ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Loans or Eurocurrency Rate Loans submitted by the Swing
Line Lender as set forth herein shall be deemed to be a request by the Swing
Line Lender that each of the Revolving Credit Lenders fund its risk
participation in the relevant Swing Line Loan and each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

Colfax Credit Agreement
 
49

--------------------------------------------------------------------------------

 

 (iii)           If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan or funded participation in the relevant Swing
Line Loan, as the case may be.  A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.
 
 (iv)          Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, either Borrower or any other Person for any reason whatsoever, (B)
the occurrence or continuance of a Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the applicable Borrower to repay Swing Line Loans,
together with interest as provided herein.
 
(d)           Repayment of Participations.  (i)  At any time after any Revolving
Credit Lender has purchased and funded a risk participation in a Swing Line
Loan, if the Swing Line Lender receives any payment on account of such Swing
Line Loan, the Swing Line Lender will distribute to such Revolving Credit Lender
its Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.
 
 (ii) If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate. 
The Administrative Agent will make such demand upon the request of the Swing
Line Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

Colfax Credit Agreement
 
50

--------------------------------------------------------------------------------

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the US Borrower and the European Borrower, as
applicable, for interest on the Swing Line Loans.  Until each Revolving Credit
Lender funds its Base Rate Loan or Eurocurrency Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of any Swing Line Loan, interest in
respect of such Applicable Revolving Credit Percentage shall be solely for the
account of the Swing Line Lender.
 
(f)           Payments Directly to Swing Line Lender.  The US Borrower and the
European Borrower shall make all payments of principal and interest in respect
of the Swing Line Loans directly to the Swing Line Lender.
 
2.05.  Prepayments.  (a)  Optional.  (i)  Subject to the last sentence of this
Section 2.05(a)(i), each Borrower may, upon notice to the Administrative Agent,
at any time or from time to time, voluntarily prepay Term A Loans and Revolving
Credit Loans, in whole or in part, without premium or penalty; provided that (A)
such notice must be received by the Administrative Agent not later than 11:00
A.M. (1) on the date that is three Business Days prior to any date of prepayment
of Eurocurrency Rate Loans denominated in Dollars, (2) on the date that is four
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in EurosAlternative Currencies, and (3) on the date that is one
Business Day prior to the date of prepayment of Base Rate Loans; (B) any
prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (in the case of
Loans denominated in Dollars) or, €1,000,000 or a whole multiple of €500,000 in
excess thereof (in the case of Loans denominated in Euros) or £1,000,000 or a
whole multiple of £500,000 in excess thereof (in the case of Loans denominated
in Sterling); and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) (and
currency) of Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest Period(s) of such Loans.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility).  If such
notice is given by a Borrower, such Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Each prepayment of the
outstanding Term A Loans pursuant to this Section 2.05(a) shall be applied to
the principal repayment installments thereof on a pro-rata basis, and each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.

Colfax Credit Agreement
 
51

--------------------------------------------------------------------------------

 

 (ii)           Each Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 P.M. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of
$100,000,  €100,000 or €£100,000, as applicable (or such lesser amount as equals
the entire principal amount outstanding on such date).  Each such notice shall
specify the date and amount of such prepayment.  If such notice is given by
either Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
 
(b)           Mandatory.  (i)  If any Loan Party or any of its Subsidiaries
disposes of any property (other than any Disposition of any property permitted
by Section 7.05 (other than clause (d) thereof) and other than proceeds of any
Approved Asbestos Insurance Settlement so long as such proceeds are used or
committed to be used to reimburse the US Borrower or any of its Subsidiaries or
make payments in respect of related claims against the US Borrower or any of its
Subsidiaries and defense costs related thereto) that results in the realization
by the Loan Parties and their respective Subsidiaries of Net Cash Proceeds in
excess of $10,000,000 in any Fiscal Year (excluding any portion thereof that is
reinvested as provided below), the applicable Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of such Net Cash Proceeds (to the extent
in excess of $10,000,000 in such Fiscal Year) immediately upon receipt thereof
by such Person (such prepayments to be applied as set forth in clauses (iv) and
(viii) below); provided, however, that, with respect to any Net Cash Proceeds
realized under a Disposition described in this Section 2.05(b)(i), at the
election of either the US Borrower or the European Borrower (as notified by such
Borrower to the Administrative Agent on or prior to the date of such
Disposition), and so long as no Default shall have occurred and be continuing,
such Loan Party or such Subsidiary may reinvest all or any portion of such Net
Cash Proceeds in operating assets so long as, within 180 days after the receipt
of such Net Cash Proceeds, such purchase shall have been consummated (as
certified by the Borrower in writing to the Administrative Agent); and provided
further, however, that any Net Cash Proceeds not so reinvested shall be
immediately subject to prepayment of the Loans as set forth in this Section
2.05(b)(i).
 
 (ii)           Upon the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Debt (other than Debt expressly permitted to be incurred or
issued pursuant to Section 7.02), the applicable Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by such Loan Party or such
Subsidiary (such prepayments to be applied as set forth in clauses (iv) and
(viii) below).
 
 (iii)          Upon any Extraordinary Receipt (other than proceeds of any
Approved Asbestos Insurance Settlement or Asbestos Judgment, so long as such
proceeds are used or committed to be used to reimburse the US Borrower or any of
its Subsidiaries or make payments in respect of related claims against the US
Borrower or any of its Subsidiaries and defense costs related thereto, as
applicable) received by or paid to or for the account of any Loan Party or any
of its Subsidiaries, and not otherwise included in clause (ii), (iii) or (iv) of
this Section 2.05(b), the applicable Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by such Loan Party or such Subsidiary
(such prepayments to be applied as set forth in clauses (iv) and (viii) below).

Colfax Credit Agreement
 
52

--------------------------------------------------------------------------------

 

(iv)          Each prepayment of Loans pursuant to the foregoing provisions of
this Section 2.05(b) shall be applied, first, to the Term A Facility and the
principal repayment installments thereof on a pro-rata basis and, second, to the
Revolving Credit Facility in the manner set forth in clause (viii) of this
Section 2.05(b).
 
(v)           The US Borrower or the European Borrower shall, on the first
Business Day of each week, prepay an aggregate principal amount of the Revolving
Credit Loans comprising part of the same Borrowings, the L/C Advances and the
Swing Line Loans and deposit an amount in the L/C Collateral Account in an
amount equal to the amount by which the Dollar Equivalent (which shall be
advised by the Administrative Agent from time to time as requested by the
Borrowers) of the sum of the aggregate principal amount of (x) the Revolving
Credit Loans, (y) the L/C Advances and (z) the Swing Line Loans then outstanding
plus the Dollar Equivalent of the aggregate Available Amount of all Letters of
Credit then outstanding exceeds the Revolving Credit Facility on the date of
such determination; provided that upon the occurrence and during the continuance
of a Default, such determination and payment shall be made by the applicable
Borrower on each Business Day; and provided further, that if the Administrative
Agent notifies the Borrowers at any time that the Dollar Equivalent of the
Outstanding Amount of all Loans and L/C Obligations at such time exceeds an
amount equal to 105% of the aggregate amount of the Revolving Credit Commitments
then in effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay an aggregate principal amount of the Revolving Credit
Loans comprising part of the same Borrowings, the L/C Advances and the Swing
Line Loans and deposit an amount in the L/C Collateral Account in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed 100% of the aggregate amount of the Revolving
Credit Commitments then in effect.
 
(vi)          The European Borrower shall, on the first Business Day of each
week, prepay an aggregate principal amount of the Revolving Credit Borrowings
comprising part of the same Borrowings, the L/C Advances and the Swing Line
Borrowings and deposit an amount in the L/C Collateral Account in an amount
equal to the amount by which the Dollar Equivalent (which shall be advised by
the Administrative Agent from time to time as requested by the Borrowers) of the
sum of the aggregate principal amount of (x) the Revolving Credit Borrowings,
(y) the L/C Advances and (z) the Swing Line  Borrowings then outstanding and
made for the account of the European Borrower, plus the Dollar Equivalent of the
aggregate Available Amount of all Letters of Credit then outstanding for the
account of the European Borrower exceeds the European Revolving Loan Value on
the date of such determination; provided that upon the occurrence and during the
continuance of a Default, such determination and payment shall be made by the
European Borrower on each Business Day.
 
(vii)         If, for any reason, the Total Revolving Credit Outstandings
denominated in EurosAlternative Currencies at any time exceed the European
Revolving Loan Value at such time, the European Borrower shall immediately
prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess.

Colfax Credit Agreement
 
53

--------------------------------------------------------------------------------

 

 (viii)       All prepayments of the Revolving Credit Facility made pursuant to
this Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and
the Swing Line Loans, second, shall be applied ratably to the outstanding
Revolving Credit Loans, and, third, shall be used to Cash Collateralize the
remaining L/C Obligations.  In the case of prepayments required pursuant to
clause (i) or (ii) of this Section 2.05(b), (A) the Revolving Credit Facility
shall be automatically and permanently reduced by the total amount of such
prepayment, and (B) any amount remaining after application as set forth in the
preceding sentence (the sum of such prepayment amounts, cash collateralization
amounts and remaining amount being, collectively, the “Reduction Amount”) may be
retained by the Borrowers for use in the ordinary course of business, and the
Revolving Credit Facility shall be automatically and permanently reduced by the
Reduction Amount as set forth in Section 2.06(b)(iii).  Upon the drawing of any
Letter of Credit that has been Cash Collateralized, the funds held as cash
collateral shall be applied (without any further action by or notice to or from
the Borrowers or any other Loan Party) to reimburse the L/C Issuer or the
Revolving Credit Lenders, as applicable.
 
 2.06.  Termination or Reduction of Commitments.  (a)  Optional.  The Borrowers
may, upon notice to the Administrative Agent, terminate the Revolving Credit
Facility, the Letter of Credit Sublimit, the Swing Line Sublimit or the European
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit, the Swing Line Sublimit or the
European Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 A.M.  on the date that
is five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $1,000,000 or any
whole multiple of $500,000 in excess thereof and (iii) the Borrowers shall not
terminate or reduce (A) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swing Line Sublimit or the European Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit or the Outstanding Amount of Swing Line Loans to the European
Borrower would exceed the European Swing Line Sublimit.
 
(b)           Mandatory.  (i)  The aggregate Term A Commitments shall be
automatically and permanently reduced to zero on the date of the Term A
Borrowing.
 
 (ii)           The Revolving Credit Facility shall be automatically and
permanently reduced on each date on which the prepayment of Revolving Credit
Loans outstanding thereunder is required to be made pursuant to Section
2.05(b)(i), (ii), (iii), (iv) or (v) by an amount equal to the applicable
Reduction Amount.
 
 (iii)          If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit, the Swing Line Sublimit or the European Swing Line Sublimit exceeds
the Revolving Credit Facility at such time, the Letter of Credit Sublimit, the
Swing Line Sublimit or the European Swing Line Sublimit, as the case may be,
shall be automatically reduced by the amount of such excess.

Colfax Credit Agreement
 
54

--------------------------------------------------------------------------------

 

(c)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, the Swing Line Sublimit, the
European Swing Line Sublimit or the Revolving Credit Commitment under this
Section 2.06.  Upon any reduction of the Revolving Credit Commitments, the
Revolving Credit Commitment of each Revolving Credit Lender shall be reduced by
such Lender’s Applicable Revolving Credit Percentage of such reduction
amount.  All fees in respect of the Revolving Credit Facility accrued until the
effective date of any termination of the Revolving Credit Facility shall be paid
on the effective date of such termination.
 
2.07.  Repayment of Loans.  (a)  Term A Loans.  The US Borrower shall repay to
the Term A Lenders the aggregate principal amount of all Term A Loans
outstanding on the following dates in the respective amounts set forth opposite
such dates (which amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.06):
 
Date
 
Amount
 
June 30, 2008
  $ 1,250,000  
September 30, 2008
  $ 1,250,000  
December 31, 2008
  $ 1,250,000  
March 31, 2009
  $ 1,250,000  
June 30, 2009
  $ 1,250,000  
September 30, 2009
  $ 1,250,000  
December 31, 2009
  $ 1,250,000  
March 31, 2010
  $ 1,250,000  
June 30, 2010
  $ 2,500,000  
September 30, 2010
  $ 2,500,000  
December 31, 2010
  $ 2,500,000  
March 31, 2011
  $ 2,500,000  
June 30, 2011
  $ 2,500,000  
September 30, 2011
  $ 2,500,000  
December 31, 2011
  $ 2,500,000  
March 31, 2012
  $ 2,500,000  
June 30, 2012
  $ 2,500,000  
September 30, 2012
  $ 2,500,000  
December 31, 2012
  $ 2,500,000  
March 31, 2013
  $ 2,500,000  

 
provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
A Loans outstanding on such date.
 
Colfax Credit Agreement

55

--------------------------------------------------------------------------------


 
(b)           Revolving Credit Loans.  Each Borrower shall repay to the
Revolving Credit Lenders on the Maturity Date for the Revolving Credit Facility
the aggregate principal amount of all Revolving Credit Loans made to or for the
account of such Borrower outstanding on such date.
 
(c)           Swing Line Loans.  Each Borrower shall repay each Swing Line Loan
made to or for the account of such Borrower on the earlier to occur of (i) the
date ten Business Days after such Loan is made and (ii) the Maturity Date for
the Revolving Credit Facility.
 

(d)           European Borrower and European Guarantors Not Obligated for
Certain Amounts.  Notwithstanding anything to the contrary set forth in this
Agreement, in no event shall the European Borrower or any European Guarantor be
obligated to pay any principal, interest or other Obligations relating to the
Term A Facility, any Borrowing made by the US Borrower or (unless requested by
the European Borrower) any Letters of Credit issued for the account of the US
Borrower or any of its US Subsidiaries.
 
2.08.  Interest.  (a)  Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate for
Eurocurrency Rate Loans, plus (in the case of a Eurocurrency Rate Loan of any
Lender which is loaned from a Lending Office in the United Kingdom or a
Participating Member State or the currency of which is Euros) the Mandatory
Cost; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Base Rate
Loans; and (iii) each Swing Line Loan (other than a European Swing Line Loan)
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Loans, or, in the case of a European Swing Line
Loan at a rate per annum equal to the one-day or overnight Eurocurrency Rate
plus the Applicable Rate for Eurocurrency Rate Loans, plus the Mandatory Cost.
 
(b)           (i)  If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(ii)           If any amount (other than principal of any Loan) payable by
either Borrower under any Loan Document is not paid when due (without regard to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)          Upon the request of the Required Lenders, while any Event of
Default exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

Colfax Credit Agreement
 
56

--------------------------------------------------------------------------------

 

(iv)         Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Bankruptcy Law.
 
2.09.  Fees.  In addition to certain fees described in Sections 2.03(i) and (j):
 
(a)           Commitment Fee.  The Borrowers shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee equal to the Applicable
Fee Rate times the actual daily amount by which the Revolving Credit Facility
exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii)
the Outstanding Amount of L/C Obligations.  The commitment fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period for the Revolving Credit
Facility.  The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.
 
(b)           Other Fees.  (i)  The Borrowers shall pay to the Arranger and the
Administrative Agent, for their own respective accounts, fees in the amounts and
at the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
 
(ii)           The Borrowers shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10.  Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
 
(a)           All computations of interest for Base Rate Loans when the Base
Rate is determined by Bank of America’s “prime rate” shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Revolving Credit Loans denominated in
EurosAlternative Currencies as to which market practice differs from the
foregoing, in accordance with such market practice.  Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

Colfax Credit Agreement
 
57

--------------------------------------------------------------------------------

 
 
(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the US Borrower or for any other reason, the US Borrower
or the Lenders determine that (i) the Total Leverage Ratio as calculated by the
US Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Total Leverage Ratio would have resulted in higher pricing
for such period, such Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the L/C Issuer, as the case may be, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to either Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period.  This paragraph shall not limit
the rights of the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article
VIII.  The Borrowers’ obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.
 
2.11.  Evidence of Debt.  (a)  The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of each Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender to either Borrower made through the Administrative Agent,
such Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
 
(b)           In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

Colfax Credit Agreement
 
58

--------------------------------------------------------------------------------

 
 
2.12.  Payments Generally; Administrative Agent’s Clawback.  (a)  General.  All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.  Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Revolving Credit Loans denominated in an EurosAlternative Currency,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in Same Day Funds not later
than 2:00 P.M. on the date specified herein.  Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Revolving Credit Loans denominated in Eurosan
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Eurossuch Alternative Currency and in Same Day
Funds not later than the Applicable Time specified by the Administrative Agent
on the dates specified herein.  Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States.  If, for any reason, either Borrower is
prohibited by any Law from making any required payment hereunder in Eurosan
Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of Eurosthe Alternative Currency payment amount.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by the Administrative Agent
(i) after 2:00 P.M., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
Eurosan Alternative Currency, shall in each case. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by either Borrower shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
 
(b)           (i)  Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in
the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02(b) (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02(b)) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans.  If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing (and, to the extent that such
amount has been previously remitted to the Administrative Agent by a Borrower,
such amount shall be paid to such Borrower).  Any payment by such Borrower shall
be without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

Colfax Credit Agreement
 
59

--------------------------------------------------------------------------------

 
 
(ii)           Payments by Borrowers; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Appropriate Lenders or the
L/C Issuer, as the case may be, the amount due.  In such event, if such Borrower
has not in fact made such payment, then each of the Appropriate Lenders or the
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.
 
A notice of the Administrative Agent to any Lender or either Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to either Borrower as provided in the foregoing provisions of this
Article II, and such funds are not made available to such Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term A Loans and Revolving Credit Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 11.04(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
11.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

Colfax Credit Agreement
 
60

--------------------------------------------------------------------------------

 
 
(f)           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.
 
2.13.  Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff, counterclaim, receipt of proceeds of Collateral or otherwise,
obtain payment in respect of (a) Obligations in respect of any the Facilities
due and payable to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender at such time to (ii)
the aggregate amount of the Obligations in respect of the Facilities due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations in respect of the Facilities due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations in respect of
any of the Facilities owing (but not due and payable) to such Lender hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Parties at such time) of payment
on account of the Obligations in respect of the Facilities owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be; provided that:
 
(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by either Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to either Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

Colfax Credit Agreement
 
61

--------------------------------------------------------------------------------

 
 
Each Borrower and each Loan Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable Law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
Borrower or Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
or Loan Party in the amount of such participation.
 
2.14.  Incremental Facilities.
 
(a)           Either Borrower may, at any time and from time to time after the
Closing Date and prior to the Maturity Date, by notice to the Administrative
Agent, request (x) in the case of the US Borrower, the establishment of one or
more new Term A Commitments, (y) the establishment of one or more new Revolving
Credit Commitments and/or (z) the addition of a new term loan facility (each an
“Incremental Facility” and, in the case of any such new term loan facility to
the European Borrower, a “European Incremental Facility”) pursuant to additional
commitments (the “Incremental Commitments”) in an amount up to the sum of
$100,000,000 (or the EuroAlternative Currency Equivalent thereof) in the
aggregate to be effective as of a date that is at least 90 days prior to the
scheduled Maturity Date (the “Increase Date”) as specified in the related notice
to the Administrative Agent; provided, however, that (i) in no event shall any
Incremental Facility be in a principal amount of less than $25,000,000 or the
EuroAlternative Currency Equivalent thereof (or such lesser amount as shall be
approved by the Administrative Agent) nor shall the aggregate amount of all
Incremental Facilities and all Incremental Commitments exceed $100,000,000 (or
the EuroAlternative Currency Equivalent thereof); (ii) on the date of any
request by such Borrower for an Incremental Facility and on the related Increase
Date, the applicable conditions set forth in Section 4.02 and in clause (d) of
this Section 2.14 shall be satisfied; (iii) on the Increase Date, after giving
pro forma effect to such Incremental Facility, the US Borrower shall be in pro
forma compliance with all financial covenants set forth in Section 6.18; (iv) on
the Increase Date, after giving pro forma effect to such Incremental Facility,
no Default or Event of Default shall have occurred and be continuing; (v) the
final maturity and weighted average life to maturity of such Incremental
Facility are equal to or greater than the final maturity and weighted average
life to maturity of the Term A Facility; (vi) if the interest rate margins in
respect of the new Incremental Facility exceeds the existing Applicable Rate of
the Term A Facility (in the case of new commitments for the Term A Facility or a
new term loan facility) or the Revolving Credit Facility, as applicable, by more
that 0.25% then the Applicable Rate with respect to the Term A Facility or the
Revolving Credit Facility, as applicable, shall be automatically increased,
effective on the Increase Date, to equal such interest rate margins in respect
of the new Incremental Facility; (vii) such Incremental Facility is a new
Facility (i.e., not on the same terms as any existing Facility) unless the
requirements of Section 2.14(e) are satisfied, and the Collateral for any such
new Facility (and priority thereof) are approved by the Required Lenders; (viii)
all fees and expenses owing to the Administrative Agent and/or the Lenders in
respect of such Incremental Facility shall have been paid; (ix) the principal
purpose of any European Incremental Facility shall either be (A) to finance a
Permitted Acquisition of a European Loan Party or property to be owned by a
European Loan Party and the European Borrower shall comply (or be in a position
to comply) in all material respects with the requirements of Section 6.10(a)
with respect thereto (without regard to the provisions of Section 6.10(b)), or
(B) such other purpose as may be approved by the Required Lenders, (x) such
Incremental Facility shall be on terms no more restrictive than those set forth
in this Agreement and shall contain such other terms as may be agreed by the
applicable Borrower and the Administrative Agent and shall benefit ratably from
the Guaranty and from the Collateral Documents; and (xi) notwithstanding any
other provision of any Loan Document (including, without limitation, Section
10.01), the Loan Documents may be amended by the Administrative Agent and the US
Borrower, if necessary, without the consent of any Lender (except in the case of
a new Facility, which shall require the consent of the Required Lenders), to
provide for terms applicable to each Incremental Facility consistent with the
terms of this Section 2.14.

Colfax Credit Agreement
 
62

--------------------------------------------------------------------------------

 
 
(b)           If the Administrative Agent approves the terms of the Incremental
Facility (which approval shall not be unreasonably withheld or delayed if such
terms are otherwise in accordance with the provisions of this Agreement), the
Administrative Agent shall promptly notify the Lenders of a request by the
applicable Borrower for Incremental Commitments, which notice shall include (i)
the proposed amount and other material terms of the Incremental Facility, (ii)
the proposed Increase Date and (iii) the date by which Lenders wishing to
participate in the Incremental Facility must commit to an Incremental Commitment
(the “Commitment Date”).  Each Lender that is willing to participate in the
requested Incremental Facility (each an “Increasing Lender”) shall, in its sole
discretion, give written notice to the Administrative Agent on or prior to the
Commitment Date of the amount it is willing to commit to the Incremental
Facility.  If the Lenders notify the Administrative Agent that they are willing
to participate in an Incremental Facility by an aggregate amount that exceeds
the amount of the requested Incremental Commitments, the requested Incremental
Commitments shall be allocated among the Lenders willing to participate therein
in such amounts as are agreed between the applicable Borrower and the
Administrative Agent.
 
(c)           Promptly following the applicable Commitment Date, the
Administrative Agent shall notify the applicable Borrower as to the amount, if
any, by which the Lenders are willing to participate in the requested
Incremental Facility.  If the aggregate amount by which the Lenders are willing
to participate in the requested Incremental Facility on any such Commitment Date
is less than the requested Incremental Commitments, then the US Borrower may
extend offers to one or more Eligible Assignees to participate in any portion of
the requested Incremental Facility that has not been committed to by the Lenders
as of the Commitment Date; provided, however, that the Commitment of each such
Eligible Assignee shall be in an amount equal to at least $1,000,000.
 
(d)           On the applicable Increase Date, each Eligible Assignee that
accepts an offer to participate in a requested Incremental Facility in
accordance with Section 2.14(c) (each such Eligible Assignee, an “Assuming
Lender”) shall become a Lender party to this Agreement as of the applicable
Increase Date and the Commitment of each Increasing Lender for such Incremental
Facility shall be so increased by such amount (or by the amount allocated to
such Lender pursuant to the last sentence of Section 2.14(b)) as of such
Increase Date; provided, however, that the Administrative Agent shall have
received on or before the Increase Date the following, each dated such date:
 
(i)            (A) certified copies of resolutions of the Boards of Directors
(or corresponding body) of the applicable Borrower and each Guarantor approving
the Incremental Facility and the corresponding modifications to this Agreement
and (B) an opinion of counsel for the Loan Parties, in a form reasonably
satisfactory to the Administrative Agent;

Colfax Credit Agreement
 
63

--------------------------------------------------------------------------------

 

(ii)           an assumption agreement from each Assuming Lender, if any, in
form and substance satisfactory to the US Borrower and the Administrative Agent
(each an “Assumption Agreement”), duly executed by such Eligible Assignee, the
Administrative Agent, the US Borrower and, if applicable, the European Borrower;
and
 
(iii)          confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the US Borrower and the
Administrative Agent.
 
On the applicable Increase Date, upon fulfillment of the conditions set forth in
the immediately preceding sentence of this Section 2.14(d), the Administrative
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) and the US Borrower, at or before 11:00 A.M., by telecopier or telex, of
the occurrence of the Incremental Facility to be effected on the related
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Assuming Lender on such date.


(e)           Notwithstanding anything to the contrary contained above, each
Incremental Facility shall constitute a new Facility, which shall be separate
and distinct from the existing Facilities pursuant to this Agreement, provided
that an Incremental Facility may constitute part of, and be added to, an
existing Facility, so long as:
 
(i)            the advances made under the Incremental Facility shall have the
same final maturity date and same weighted average life to maturity as the
existing Facility to which the new Incremental Facility is being added, and
shall bear interest at the same rates applicable to such Facility;
 
(ii)           the new Incremental Facility shall have the same scheduled
repayment dates as then remain with respect to the existing Facility to which
such new Incremental Facility is being added, with the amount of each scheduled
repayment installment of the new Incremental Facility to be the same (on a
proportionate basis) as is theretofore applicable to the existing Facility to
which such new Incremental Facility is being added; and
 
(iii)          on the date of the making of advances under the new Incremental
Facility, and notwithstanding anything to the contrary in Section 2.07, the
aggregate principal amount of such new advances shall be added to (and form part
of) each Borrowing of outstanding advances of the respective Facility on a pro
rata basis (based on the relative sizes of the various outstanding Borrowings),
so that each Lender will participate proportionately in each then outstanding
Borrowing under the respective Facility, and so that the existing Lenders with
respect to such Facility continue to have the same participation (by amount) in
each Borrowing as they had before the making of the new advances under such
Facility.
 
(f)           To the extent the provisions of the preceding clause (iii) require
that Lenders making new advances under an Incremental Facility, add the
aggregate principal amount of such new advances to the then outstanding
Borrowings of Eurocurrency Rate Loans, it is acknowledged that the effect
thereof may result in such new advances having short Interest Periods (i.e., an
Interest Period that will began during an Interest Period then applicable to the
outstanding Eurocurrency Rate Loans and which will end on the last day of such
Interest Period).  In connection therewith, the applicable Borrower may agree to
compensate the Lenders making the advances under the new Incremental Facility
for funding Eurocurrency Rate Loans during an existing Interest Period on such
basis as may be agreed between such Borrower and the respective Lender or
Lenders.

Colfax Credit Agreement
 
64

--------------------------------------------------------------------------------

 
 
2.15.  German Civil Code Release.  Each Loan Party hereby releases any and all
Persons acting on its behalf pursuant to the terms of this Agreement from the
restrictions of Section 181 of the German Civil Code (Bürgerliches Gesetzbuch)
(restriction of self-dealing).
 
2.16.  Defaulting Lenders.
 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
 
(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 11.01.
 
(ii)          Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrowers may request (so long as no Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrowers, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

Colfax Credit Agreement
 
65

--------------------------------------------------------------------------------

 
 
(iii)         Certain Fees.  That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(i).
 
(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Swing Line Loans and Letters of
Credit pursuant to Sections 2.03 and 2.04 the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Credit Commitment of that Defaulting Lender; provided that (A) each such
reallocation shall be given effect only if, at the date of the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists, and (B) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Revolving Credit Commitment of that
non-Defaulting Lender minus (2) the aggregate principal amount of the Revolving
Credit Loans of that Lender.
 
(b)           Defaulting Lender Cure.  If the Borrowers, the Administrative
Agent, Swing Line Lender and L/C Issuer agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.16(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

Colfax Credit Agreement
 
66

--------------------------------------------------------------------------------

 
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01.  Taxes.  (a)  Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  (i) Any and all payments by or on account of any obligation
of the respective Borrowers hereunder or under any other Loan Document shall to
the extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes.  If, however, applicable Laws require
either Borrower or the Administrative Agent to withhold or deduct any Tax, such
Tax shall be withheld or deducted in accordance with such Laws as determined by
such Borrower or the Administrative Agent, as the case may be, upon the basis of
the information and documentation to be delivered pursuant to subsection (e)
below.
 
(ii)           If either Borrower or the Administrative Agent shall be required
by the Applicable Laws to withhold or deduct any Taxes from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Applicable Laws, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.
 
(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.
 
(c)           Tax Indemnifications.  (i) Without limiting the provisions of
subsection (a) or (b) above, each Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within seven Business Days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by such Borrower or the Administrative Agent or
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  Each Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within seven
Business Days after demand therefor, for any amount which a Lender or the L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii) of this subsection.  A certificate as to the amount of
any such payment or liability delivered to a Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.

Colfax Credit Agreement
 
67

--------------------------------------------------------------------------------

 

(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C Issuer shall, and does hereby, indemnify each Borrower
and the Administrative Agent, and shall make payment in respect thereof within
seven Business Days after demand therefor, against any and all Taxes and any and
all related losses, claims, liabilities, penalties, interest and expenses
(including the fees, charges and disbursements of any counsel for such Borrower
or the Administrative Agent) incurred by or asserted against such Borrower or
the Administrative Agent by any Governmental Authority as a result of the
failure by such Lender or the L/C Issuer, as the case may be, to deliver, or as
a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender or the L/C Issuer, as the case may be,
to such Borrower or the Administrative Agent pursuant to subsection (e).  Each
Lender and the L/C Issuer hereby authorizes the Administrative Agent to set off
and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).  The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or the L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.
 
(d)           Evidence of Payments.  Upon request by either Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Borrower or the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, such Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.
 
(e)           Status of Lenders; Tax Documentation.  (i)  Each Lender shall
deliver to either Borrower and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by such Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit such Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by such
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

Colfax Credit Agreement
 
68

--------------------------------------------------------------------------------

 
 
(ii)           Without limiting the generality of the foregoing, with respect to
the US Borrower,
 
(A)         any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to such Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
 
(B)          each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
such Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of such Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
 
(I)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(II)          executed originals of Internal Revenue Service Form W-8ECI,
 
(III)        executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
 
(IV)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of such Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C)
a “controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or
 
(V)          executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

Colfax Credit Agreement
 
69

--------------------------------------------------------------------------------

 
 
(iii)          Each Lender shall promptly (A) notify the applicable Borrower and
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that such Borrower or the Administrative Agent make any withholding
or deduction for taxes from amounts payable to such Lender.
 
(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender or the L/C Issuer, or have any
obligation to pay to any Lender or the L/C Issuer, any refund of Taxes withheld
or deducted from funds paid for the account of such Lender or the L/C Issuer, as
the case may be.  If the Administrative Agent, any Lender or the L/C Issuer
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by either Borrower or with
respect to which either Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority.  This subsection shall not be construed
to require the Administrative Agent, any Lender or the L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to either Borrower or any other Person.
 
(g)           Value Added Tax.
 
(i) All amounts payable under a Loan Document by any Loan Party to any Lender,
the L/C Issuer or the Administrative Agent shall be deemed to be exclusive of
value added tax ("VAT"). If VAT is chargeable on any supply made by any Lender,
the L/C Issuer or the Administrative Agent to any Loan Party in connection with
a Loan Document, that Loan Party shall, subject to the receipt of a valid VAT
invoice, pay to such Lender, the L/C Issuer or the Administrative Agent (in
addition to and at the same time as paying the amount for such supply) an amount
equal to the amount of the VAT.
 
(ii) Where a Loan Document requires any Loan Party to reimburse any Lender, the
L/C Issuer or the Administrative Agent for any costs or expenses, that Loan
Party shall also at the same time pay and indemnify such Lender, the L/C Issuer
or the Administrative Agent against all VAT incurred by it in respect of such
costs and expenses to the extent that such Lender, the L/C Issuer or the
Administrative Agent reasonably determines that it is not entitled to credit or
repayment in respect of the VAT.

Colfax Credit Agreement
 
70

--------------------------------------------------------------------------------

 
 
3.02.  Illegality.  If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurocurrency
Rate Loans (whether denominated in Dollars or Eurosan Alternative Currency), or
to determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or Eurosany
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrowers through the Administrative Agent, any obligation
of such Lender to make or continue Eurocurrency Rate Loans in the affected
currency or currencies or, in the case of Eurocurrency Rate Loans in Dollars, to
convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all Eurocurrency Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans.  Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.
 
3.03.  Inability to Determine Rates.  If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
Eurosan Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or Eurosan Alternative Currency), or (c) the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
in the case of the US Borrower, will be deemed to have converted such request
into a request for a Base Rate Loan in the amount specified therein.
 
3.04.  Increased Costs; Reserves on Eurocurrency Rate Loans.  (a)  Increased
Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
below) and (B) the requirements of the Bank of England, the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;

Colfax Credit Agreement
 
71

--------------------------------------------------------------------------------

 
 
(ii)          subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer);
 
(iii)         result in the failure of the Mandatory Cost, as calculated
hereunder, to represent the cost to any Lender of complying with the
requirements of the Bank of England and/or Financial Services Authority or the
European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or
 
(iv)         impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered; provided that the
European Borrower shall not be obligated to pay any amount under this Section
3.04(a) that is solely attributable to the Loans and Commitments that are solely
for the benefit of, or Letters of Credit issued solely for the account of, the
US Borrower and the US Subsidiaries.
 
(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered; provided that the European Borrower shall not be obligated to pay any
amount under this Section 3.04(b) that is solely attributable to the Loans and
Commitments that are solely for the benefit of, or Letters of Credit issued
solely for the account of, the US Borrower and the US Subsidiaries.

Colfax Credit Agreement
 
72

--------------------------------------------------------------------------------

 
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the
applicable Borrower or Borrowers shall be conclusive absent manifest error.  The
applicable Borrower or Borrowers shall pay such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within seven
Business Days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation; provided that no Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
3.05.  Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the applicable Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by such Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by such
Borrower;
 
(c)           any failure by such Borrower to make payment of any Loan or
drawing under any Letter of Credit (or interest due thereon) denominated in
Eurosan Alternative Currency on its scheduled due date or any payment thereof in
a different currency; or
 
(d)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by such
Borrower pursuant to Section 11.13;
 
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

Colfax Credit Agreement
 
73

--------------------------------------------------------------------------------

 
 
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate for such Loan by
a matching deposit or other borrowing in the offshore interbank market such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.
 
3.06.  Mitigation Obligations; Replacement of Lenders.  (a)  Designation of a
Different Lending Office.  If any Lender requests compensation under Section
3.04, or either Borrower is required to pay any additional amount to any Lender,
the L/C Issuer, or any Governmental Authority for the account of any Lender or
the L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice
pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if either Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, such Borrower may replace such Lender in accordance with
Section 11.13.
 
3.07.  Survival.  All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01.  Conditions of Initial Credit Extension.  The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
 
(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders:
 
(i)            executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and each Borrower;
 
(ii)           a Note, executed by the applicable Borrower in favor of each
Lender requesting a Note;

Colfax Credit Agreement
 
74

--------------------------------------------------------------------------------

 
 
(iii)          a security agreement, in substantially the form of Exhibit F
(together with each other security agreement and security agreement supplement
delivered pursuant to Section 6.10, in each case as amended, the “Security
Agreement”), duly executed by each US Loan Party, together with:
 
(A)          certificates representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank;
 
(B)           proper financing statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
may deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement
(subject to Permitted Priority Liens);
 
(C)           completed requests for information, dated on or before the date of
the initial Credit Extension, listing all effective financing statements filed
in the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements;
 
(D)           evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Agreement that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
thereby;
 
(E)           the Account Control Agreement, duly executed by the appropriate
parties; and
 
(F)           evidence that all other actions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement has been taken (including receipt of duly executed payoff
letters, UCC-3 termination statements and landlords’ and bailees’ waiver and
consent agreements, but subject to Permitted Priority Liens);
 
(iv)         deeds of trust, trust deeds, deeds to secure debt and mortgages, in
substantially the form of Exhibit G (with such changes as may be satisfactory to
the Administrative Agent and its counsel to account for local law matters) and
covering the properties identified to be mortgaged on Schedule 5.17(c) (together
with the Assignments of Leases and Rents referred to therein and each other
mortgage delivered pursuant to Section 6.10, in each case as amended, the
“Mortgages”), duly executed by the appropriate Loan Party, together with:
 
(A)          evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem necessary or desirable in order to create a valid first and subsisting Lien
on the property described therein in favor of the Administrative Agent for the
benefit of the Secured Parties and that all filing, documentary, stamp,
intangible and recording taxes and fees have been paid;

Colfax Credit Agreement
 
75

--------------------------------------------------------------------------------

 
 
(B)           fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies (the “Mortgage Policies”), with endorsements
and in amounts acceptable to the Administrative Agent, issued, coinsured and
reinsured by title insurers acceptable to the Administrative Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Encumbrances, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents and for mechanics’ and
materialmen’s Liens) and such coinsurance and direct access reinsurance as the
Administrative Agent may deem necessary or desirable, and with respect to any
property located in a state in which a zoning endorsement is not available, a
zoning compliance letter from the applicable municipality or a zoning report
from Planning and Zoning Resources Corporation in each case satisfactory to
Administrative Agent;
 
(C)          either (1) American Land Title Association/American Congress on
Surveying and Mapping form surveys, for which all necessary fees (where
applicable) have been paid, and dated no more than 30 days before the day of the
initial Credit Extension, certified to the Collateral Agent, the Administrative
Agent and the issuer of the Mortgage Policies in a manner reasonably
satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the States in which the property described in such surveys is
located and acceptable to the Administrative Agent, showing all buildings and
other improvements, any off-site improvements, the location of any easements,
parking spaces, rights of way, building set-back lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than encroachments and other defects
acceptable to the Administrative Agent, or (2) other land surveys certified by a
land surveyor duly registered and licensed in the States in which the property
described in such land surveys is located that are acceptable to the
Administrative Agent, together with a “no change” affidavit, in customary form
and sufficient for the issuer of the Mortgage Policies to issue Mortgage
Policies with respect to such properties without the standard exception or any
special exceptions for survey matters;
 
(D)          Environmental Reports as to the properties described in the
Mortgages;
 
(E)           evidence of the insurance required by the terms of the Mortgages;
 
(F)           evidence that all other actions that the Administrative Agent may
deem necessary or desirable in order to create valid first and subsisting Liens
on the property described in the Mortgages has been taken; and
 
(G)          such other consents, agreements and confirmations of lessors and
third parties as the Administrative Agent may deem necessary or desirable;

Colfax Credit Agreement
 
76

--------------------------------------------------------------------------------

 
 
(v)          each Foreign Collateral Document listed on Part 1 of Schedule I
hereto, together with the share pledge agreement, dated on or about the date
hereof, among IMO Industries Inc. (acting as pledgor with respect to the pledge
of shares 1-13,000 in IMO Aktiebolag) and the Collateral Agent, in each case
duly executed and delivered by the Loan Party or Loan Parties party thereto,
together with (A) evidence that all other action that the Administrative Agent
may deem necessary or desirable in order to create perfected security interests
in the Pledged Equity issued by First-Tier Foreign Subsidiaries has been taken
and (B) evidence of other actions with respect to any Foreign Collateral
required by the terms of Schedule I have been taken; provided that, to the
extent that Schedule I states a date subsequent to the Closing Date for delivery
of any such item, such item shall not be required to be delivered on the Closing
Date;
 
(vi)         an intellectual property security agreement, in substantially the
form of Exhibit H (together with each other intellectual property security
agreement and IP Security Agreement Supplement delivered pursuant to Section
6.10, in each case as amended, the “IP Security Agreement”), duly executed by
each US Loan Party, together with evidence that all action that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the IP Security Agreement has been taken;
 
(vii)        such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party;
 
(viii)       a copy of a certificate of the Secretary of State or other
applicable Governmental Authority of the jurisdiction of incorporation or
formation of each Loan Party, dated reasonably near the date of the initial
Credit Extension, certifying (A) as to a true and correct copy of the charter,
articles of association, or other similar organizational document of such Loan
Party and each amendment thereto on file in such Secretary’s or other
Governmental Authority’s office (which shall include (1) with respect to Loan
Parties organized under the laws of Sweden, a copy of its articles of
association on file with the Swedish Companies Register as certified by the
Swedish Companies Registration Office (Sw. Bolagsverket) and an up-to-date
Certificate of Registration issued by such Office, (2) with respect to Loan
Parties organized under the laws of the Federal Republic of Germany, an
up-to-date officially certified commercial register excerpt (beglaubigter
Handelsregisterauszug) and the articles of association (Satzung,
Gesellschaftsvertrag), and (z) with respect to any other jurisdiction, the
equivalent (if any) under applicable Law) and, in each case, to the extent that
such certification is available under applicable Law, (B) that (1) any such
amendments are the only amendments to such Loan Party’s charter on file in such
Secretary’s office (to the extent such concept is applicable), (2) such Loan
Party (to the extent such concept is applicable) has paid all applicable
franchise taxes to the date of such certificate and (3) such Loan Party is duly
incorporated or formed and (to the extent such concept is applicable) in good
standing or presently subsisting under the laws of the jurisdiction of its
incorporation;

Colfax Credit Agreement
 
77

--------------------------------------------------------------------------------

 
 
(ix)           a certificate of each Loan Party, signed on behalf of such Loan
Party by a Responsible Officer, dated the date of the initial Credit Extension
(the statements made in which certificate shall be true on and as of the date of
the initial Credit Extension), certifying as to (A) the absence of any
amendments to the charter, articles of association or other similar
organizational document of such Loan Party since the date of the Secretary of
State’s (or other applicable Governmental Authority’s) certificate or commercial
register excerpt referred to in Section 4.01(a)(viii), (B) a true and correct
copy of the bylaws, limited liability company agreement, partnership agreement
or other similar organizational document (if any) of such Loan Party as in
effect on the date on which the resolutions referred to in Section 4.01(a)(vii)
were adopted and on the date of the initial Credit Extension (or, with respect
to any Swedish Loan Parties, the absence of any amendments to the facts
appearing in the Certificate of Registration referred to in Section
4.01(a)(viii)), (C) the due incorporation and (to the extent such concept is
applicable) good standing or valid existence of such Loan Party as a corporation
or other legal entity organized under the laws of the jurisdiction of its
incorporation, and the absence of any proceeding for the dissolution or
liquidation of such Loan Party, (D) the truth of the representations and
warranties contained in the Loan Documents as though made on and as of the date
of the initial Credit Extension and (E) the absence of any event occurring and
continuing, or resulting from the initial Credit Extension, that constitutes a
Default;
 
(x)           favorable opinions of (A) Hogan & Hartson L.L.P., New York counsel
to the Loan Parties, addressed to the Administrative Agent, the Collateral Agent
and each Lender, as to the matters set forth in Exhibit I-1 and such other
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request, (B) Hogan & Hartson L.L.P., German counsel to
the Loan Parties, as to such matters concerning the Loan Parties and the Loan
Documents as the Required Lenders may reasonably request, and (C) Advokatfirman
Vinge KB, Swedish counsel to IMO AB, as to such matters concerning IMO AB as the
Required Lenders may reasonably request;
 
(xi)          a favorable opinion of local counsel to the Loan Parties in states
in which the mortgaged properties are located, addressed to the Administrative
Agent, the Collateral Agent and each Lender, as to the matters set forth in
Exhibit I-2 and such other matters concerning the Loan Parties and the Loan
Documents as the Required Lenders may reasonably request;
 
(xii)         a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all material consents, licenses and approvals required
in connection with the consummation by such Loan Party of the Transaction and
the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;

Colfax Credit Agreement
 
78

--------------------------------------------------------------------------------

 
 
(xiii)        a certificate signed by a Responsible Officer of the applicable
Borrower certifying (A) that the conditions specified in Sections 4.02(a) and
(b) have been satisfied and (B) that there has been no event or circumstance
since the date of the Audited Financial Statements that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;
 
(xiv)        a business plan and budget of the US Borrower and its Subsidiaries
on a Consolidated basis, including forecasts prepared by management of such
Borrower, of Consolidated balance sheets and statements of income or operations
and cash flows of the US Borrower and its Subsidiaries on a quarterly basis for
the first year following the Closing Date and on an annual basis for each year
thereafter;
 
(xv)         certificates attesting to the Solvency of each Loan Party before
and after giving effect to the Transaction, from its chief financial officer;
 
(xvi)        the Administrative Agent shall be satisfied with the nature and
remediation costs of matters set forth in the Environmental Reports and with the
US Borrower’s plans with respect thereto;
 
(xvii)       evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
US Loan Parties that constitute Collateral (subject to exceptions for non-US
Loan Parties as agreed between the Administrative Agent and the Borrowers);
 
(xviii)      evidence that the Existing Credit Agreement has been, or
concurrently with the Closing Date is being, terminated and all Liens securing
obligations under the Existing Credit Agreement have been, or concurrently with
the Closing Date are being, released; and
 
(xix)         such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
any Lender reasonably may require.
 
(b)           There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or, to
the knowledge of the Borrowers, threatened before any Governmental Authority
that (i) could reasonably be expected to have a Material Adverse Effect after
giving effect to the Transactions consummated on the Closing Date other than the
matters described in Schedule 4.01(b) hereto (the “Disclosed Litigation”) or
(ii) purports to affect the legality, validity or enforceability of any Loan
Document or the consummation of the Transaction, and there shall have been no
adverse change in the status, or financial effect on either Borrower or any of
their Subsidiaries, of the Disclosed Litigation from that described in Schedule
5.06.
 
(c)           All advances made by the Lenders shall be in full compliance with
the Federal Reserve’s Margin Regulations.

Colfax Credit Agreement
 
79

--------------------------------------------------------------------------------

 

(d)          (i) All fees required to be paid to the Administrative Agent and
the Arranger on or before the Closing Date shall have been paid and (ii) all
fees required to be paid to the Lenders on or before the Closing Date shall have
been paid.
 
(e)           Unless waived by the Administrative Agent, the Borrowers shall
have paid all fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent).
 
(f)           All of the Information, taken as a whole, shall be complete and
correct in all material respects; and no changes or developments shall have
occurred, and no new or additional information shall have been received or
discovered by the Administrative Agent or the Lenders regarding the Borrowers or
their respective Subsidiaries or the Transaction after March 13, 2008, that (A)
either individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect or (B) purports to adversely affect the Facilities or
any other material aspect of the Transaction, and nothing shall have come to the
attention of the Lenders to lead them to believe (i) that the Information
Memorandum was or has become misleading, incorrect or incomplete in any material
respect, or (ii) that the Transaction will have a Material Adverse Effect.
 
(g)           After giving effect to the Transaction, including all Credit
Extensions made in connection therewith, the amount by which the aggregate
Revolving Credit Commitments exceeds the sum of (i) the Outstanding Amount of
Revolving Credit Loans and Swing Line Loans and (ii) the Outstanding Amount of
L/C Obligations shall be no less than $65,000,000.
 
(h)           The US Borrower shall have consummated an IPO of its common stock
in a total amount (including both newly issued shares of common stock and
existing shares of common stock held by shareholders of the US Borrower and sold
in the IPO) of not less than $250,000,000.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
 
4.02.  Conditions to all Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:
 
Colfax Credit Agreement
 
80

--------------------------------------------------------------------------------

 

(a)           The representations and warranties of the Borrowers and each other
Loan Party contained in each Loan Document, or in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.07(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.17(b) and (c), respectively.
 
(b)           No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the US Borrower or the European Borrower, as the case
may be, shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
 
5.01.  Existence, Qualification and Power.  Each Loan Party (a) is a
corporation, limited liability company or partnership duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, (b) is duly qualified and (to the extent such concept is
applicable) in good standing (to the extent such concept is applicable) as a
foreign corporation, limited liability company or partnership in each other
material jurisdiction in which it owns or leases property or in which the
conduct of its business requires it to so qualify or be licensed and (c) has all
requisite power and authority (including, without limitation, all material
Governmental Authorizations, which Governmental Authorizations are current and
valid) to own or lease and operate its properties and to carry on its business
as now conducted and as proposed to be conducted.
 
5.02.  Subsidiaries; Equity Interests.  Set forth on Schedule 5.02 hereto is a
complete and accurate list of all Subsidiaries of the US Borrower as of the date
hereof, showing as of the date hereof (as to each such Subsidiary) the
jurisdiction of its incorporation, the number of shares of each class of its
Equity Interests authorized, and the number outstanding, on the date hereof and
the percentage of each such class of its Equity Interests owned (directly or
indirectly) by the US Borrower and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the date hereof.  Each Inactive Subsidiary is marked with an
asterisk.  All of the outstanding Equity Interests in all Subsidiaries of the US
Borrower have been validly issued, are fully paid and non assessable and are
owned by the US Borrower or one or more of its Subsidiaries free and clear of
all Liens, except those created under the Collateral Documents.
 
Colfax Credit Agreement
 
81

--------------------------------------------------------------------------------

 

5.03.  Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which it is or is to be a party, and
the consummation of the Transaction, are within such Loan Party’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
(a) contravene such Loan Party’s Organization Documents, (b) violate any law,
rule, regulation (including, without limitation, Regulation X of the FRB),
order, writ, judgment, injunction, decree, determination or award, (c) conflict
with or result in the breach of, or constitute a default or require any payment
to be made under, any material contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument binding on or affecting any Loan Party,
any of its Subsidiaries or any of their properties or (d) except for the Liens
created under the Loan Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any Loan
Party or any of its Subsidiaries.  No Loan Party or any of its Subsidiaries is
in violation of any such law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award or in breach of any such contract,
loan agreement, indenture, mortgage, deed of trust, lease or other instrument,
the violation or breach of which could be reasonably likely to have a Material
Adverse Effect.
 
5.04.  Governmental Authorization; Other Consents.  No Governmental
Authorization, and no notice to or filing with, any Governmental Authority or
any other third party is required for (i) the due execution, delivery,
recordation, filing or performance by any Loan Party of any Loan Document to
which it is a party, or for the consummation of the Transaction, (ii) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (iii) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first-priority nature thereof), other than
as specified in the Collateral Documents, or (iv) the exercise by the
Administrative Agent or any Secured Party of its rights under the Loan Documents
or the remedies in respect of the Collateral pursuant to the Collateral
Documents, in each case except for the Governmental Authorizations or notices
specified on Schedule 5.04.
 
5.05.  Binding Effect.  This Agreement has been, and each other Loan Document
when delivered will have been, duly executed and delivered by each Loan
Party.  This Agreement is, and each other Loan Document when delivered will be,
the legal, valid and binding obligation of each Loan Party party thereto,
enforceable against such Loan Party in accordance with its terms subject to the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally, and subject to the effects of
general principles of equity (regardless whether considered in a proceeding in
equity or at law).
 
5.06.  Litigation.  There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries, including any
Environmental Action, pending or threatened before any Governmental Authority or
arbitrator that (i) could be reasonably expected to have a Material Adverse
Effect (other than the Disclosed Litigation) or (ii) purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the Transaction, and there has been no adverse change in the status, or
financial effect on any Loan Party or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 5.06 hereto.
 
Colfax Credit Agreement
 
82

--------------------------------------------------------------------------------

 

5.07.  Financial Statements; No Material Adverse Effect.  (a)  The Audited
Financial Statements (i) were prepared in accordance with US GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present the financial condition of each Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with US GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein;
 
(a)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
 
(b)           The Consolidated forecasted balance sheets, statements of income
and cash flows of each Borrower and its Subsidiaries delivered pursuant to
Section 4.01 and Section 6.17(e) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, each Borrower’s best estimate of its future financial
condition and performance.
 
5.08.  Disclosure.  Neither the Information Memorandum nor any other written
information, exhibit or report furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation and
syndication of the Loan Documents or pursuant to the terms of the Loan Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading, in each case,
with respect to such Information Memorandum, written information, exhibit or
report furnished on or prior to the Closing Date, as of the Closing Date.
 
5.09.  Margin Regulations.  Neither of the Borrowers is engaged in the business
of extending credit for the purpose of purchasing or carrying Margin Stock, and
no proceeds of any Borrowing or drawings under any Letter of Credit will be used
to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock.
 
5.10.  Investment Company Act.  Neither any Loan Party nor any of its
Subsidiaries is an “investment company,” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended.  Neither
the making of any Borrowing, nor the issuance of any Letters of Credit, nor the
application of the proceeds or repayment thereof by either Borrower, nor the
consummation of the other transactions contemplated by the Loan Documents, will
violate any provision of any such Act or any rule, regulation or order of the
Securities and Exchange Commission thereunder.
 
5.11.  Restrictive Agreements.  Neither any Loan Party nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter or corporate
restriction that could be reasonably expected to have a Material Adverse Effect.
 
Colfax Credit Agreement
 
83

--------------------------------------------------------------------------------

 

5.12.  Solvency.  Each Loan Party is, individually and together with its
Subsidiaries, Solvent.
 
5.13.  ERISA Compliance.  (a)  Set forth on Schedule 5.13 hereto is a complete
and accurate list of all Plans, Multiemployer Plans and Welfare Plans as of the
date hereof.
 
(a)           No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan.
 
(b)           Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.
 
(c)           Neither any Loan Party nor any ERISA Affiliate has been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.
 
(d)           With respect to each scheme or arrangement mandated by a
government other than the United States (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by such Loan Party or any Subsidiary of any Loan Party that is
not subject to United States law (a “Foreign Plan”):
 
(i)           Any employer and employee contributions required by law or by the
terms of any Foreign Government Scheme or Arrangement or any Foreign Plan have
been made, or, if applicable, accrued, in accordance with normal accounting
practices in all material respects.
 
(ii)           The fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles in all material respects.
 
(iii)           Each Foreign Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities.
 
Colfax Credit Agreement
 
84

--------------------------------------------------------------------------------

 

5.14.  Environmental Compliance.
 
(a)           Except as disclosed in the Environmental Reports:
 
(i)           The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all past non-compliance with such Environmental
Laws and Environmental Permits has been resolved without ongoing obligations or
costs, and no circumstances exist that could be reasonably likely to (A) form
the basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties that could reasonably be expected to
have a Material Adverse Effect or (B) cause any such property to be subject to
any material restrictions on occupancy or use, or any restrictions on ownership
or transferability, under any Environmental Law.
 
(ii)           None of the properties currently or, to the knowledge of the US
Borrower, formerly owned or operated by any Loan Party or any of its
Subsidiaries is listed or, to the knowledge of the US Borrower, proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list or is adjacent to any such property; there are no and never have been any
underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Loan Party or any of its Subsidiaries; to its knowledge, there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries; and Hazardous Materials
have not been released, discharged or disposed of on any property currently or,
during the period of its ownership or operation thereof and to the knowledge of
the Responsible Officers, formerly owned or operated by any Loan Party or any of
its Subsidiaries that requires investigation, remediation, cleanup, or any
remedial or corrective action under Environmental Law that could reasonably be
expected to result in material liability to any Loan Party or any of its
Subsidiaries.
 
(iii)           Neither any Loan Party nor any of its Subsidiaries is funding or
undertaking either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any governmental or regulatory authority or the requirements of any
Environmental Law that could reasonably be expected to result in material
liability to any Loan Party or any of its Subsidiaries; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or, during its period of ownership or operation
thereof and to the knowledge of the Responsible Officers, formerly owned or
operated by any Loan Party or any of its Subsidiaries have been disposed of in a
manner not reasonably expected to result in material liability to any Loan Party
or any of its Subsidiaries.
 
(iv)           Set forth on Schedule 5.14 hereto is a complete and accurate list
of all Environmental Actions that are, as of the date hereof, pending or, to the
knowledge of the Loan Party or its Subsidiaries, threatened against the US
Borrower or its Subsidiaries.
 
Colfax Credit Agreement
 
85

--------------------------------------------------------------------------------

 

5.15.  Taxes.
 
(a)           Each Loan Party and each of its Subsidiaries has filed, has caused
to be filed or has been included in all tax returns (federal, state, local and
foreign) required to be filed and has paid all taxes shown thereon to be due or
payable on such returns and has paid any assessments received by or with respect
to any Loan Party or any such return, except taxes or assessments that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or Subsidiary, as the case may be, shall have set aside on its books appropriate
reserves to the extent required by US GAAP.  No written adjustment relating to
any such returns and involving a material amount of tax has been proposed or
otherwise assessed by a taxing authority except as set forth on Schedule
5.15(a), and there are no pending audits, proceedings or actions related to the
assessment or collection of taxes against any Loan Party or Subsidiary that
could have a Material Adverse Effect.
 
(b)           Each Loan Party is resident solely for federal Tax purposes only
in the jurisdiction of its incorporation except for any branches and
representation offices officially established in foreign jurisdictions.
 
5.16.  Casualty, Etc.  Neither the business nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that could be reasonably expected to have a Material
Adverse Effect.
 
5.17.  Ownership of Property; Liens; Investments.  (a)  Set forth on Schedule
5.17(a) hereto is a complete and accurate list of all Surviving Debt, showing,
as of the date hereof, the obligor and the principal amount outstanding
thereunder.
 
(a)           Set forth on Schedule 5.17(b) hereto is a complete and accurate
list of all Liens on the property or assets of any Loan Party or any of its
Subsidiaries as of the date hereof, showing as of the date hereof the lienholder
thereof, the principal amount of the obligations secured thereby (if greater
than $250,000) and the property or assets of such Loan Party or such Subsidiary
subject thereto.
 
(b)           Set forth on Schedule 5.17(c) hereto is a complete and accurate
list of all real property owned by any Loan Party or any of its Subsidiaries as
of the date hereof, showing as of the date hereof the street address, county or
other relevant jurisdiction, state, record owner and book value thereof.  Each
Loan Party or such Subsidiary has good, marketable and insurable fee simple
title to such real property, free and clear of all Liens, other than Liens
created or permitted by the Loan Documents.
 
(c)           (i)           Set forth on Schedule 5.17(d)(i) hereto is a
complete and accurate list of all leases of real property under which any Loan
Party or any of its Subsidiaries is the lessee as of the date hereof, which
require the payment of rent in excess of $125,000 per year or are otherwise
material to the operation of any Loan Party or any of its Subsidiaries and
which, in aggregate, represent at least 90% of the yearly rental expense of the
Loan Parties and their Subsidiaries showing as of the date hereof the street
address, county or other relevant jurisdiction, state, lessor, lessee,
expiration date and annual rental cost thereof.  To the knowledge of the US
Borrower, each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms.
 
Colfax Credit Agreement
 
86

--------------------------------------------------------------------------------

 

(ii)           Set forth on Schedule 5.17(d)(ii) hereto is a complete and
accurate list of all leases of real property under which any Loan Party or any
of its Subsidiaries is the lessor as of the date hereof, showing as of the date
hereof the street address, county or other relevant jurisdiction, state, lessor,
lessee, expiration date and annual rental cost thereof.  To the knowledge of the
US Borrower, each such lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms.
 
(e)           Set forth on Schedule 5.17(e) hereto is a complete and accurate
list of all Investments held by any Loan Party or any of its Subsidiaries on the
date hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.
 
5.18.  Intellectual Property.  Set forth on Schedule 5.18 hereto is a complete
and accurate list of all patents, trademarks, trade names, service marks and
copyrights, and all applications therefor and licenses thereof, of each Loan
Party or any of its Subsidiaries as of the date hereof, showing, as of the date
hereof, the jurisdiction in which registered, the registration number and the
date of registration.
 
5.19.  Flood Hazard.  Except as disclosed in writing to the Administrative
Agent, no portion of any property listed on Schedules 5.17(c), 5.17(d)(i) or
5.17(d)(ii) is located in an area identified on a flood hazard boundary map or
flood insurance rate map issued by the Federal Emergency Management Agency as
having special flood hazards.
 
5.20.  Labor Matters.  (i)  There is no, and has not been any, labor dispute,
strike or work stoppage against any Loan Party pending or threatened in writing;
and (ii) no Loan Party, nor any of its representatives or employees, has
committed any unfair labor practices or otherwise violated any
employment-related Law, including those laws related to wages, hours, collective
bargaining and the payment and withholding of taxes and other sums, and there is
no charge or complaint against any Loan Party by the National Labor Relations
Board or any comparable state agency pending or threatened in writing, in each
case, which could reasonably be expected to have a Material Adverse Effect.
 
5.21.  Repetition.  Each representation and warranty set forth in Sections 5.01
through 5.21 shall be deemed to be repeated on the first day of each Interest
Period for any Borrowings.
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
So long as any Loan or any other Obligation of any Loan Party under any Loan
Document shall remain unpaid, any Letter of Credit shall be outstanding or any
Lender shall have any Commitment hereunder, the US Borrower will:
 
6.01.  Compliance with Laws.  Comply, and cause each of its Subsidiaries to
comply in all material respects with all material applicable Laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA and the Racketeer Influenced and Corrupt Organizations
Chapter of the Organized Crime Control Act of 1970.
 
Colfax Credit Agreement
 
87

--------------------------------------------------------------------------------

 

6.02.  Payment of Obligations.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, (i)
all material taxes, assessments and governmental charges or levies imposed upon
it or upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the US Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.
 
6.03.  Compliance with Environmental Laws.  Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects with all material applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its Subsidiaries to obtain and renew, all material Environmental Permits
necessary for its operations and properties; and conduct, and cause each of its
Subsidiaries to conduct, any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
US Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.
 
6.04.  Maintenance of Insurance.  Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the US Borrower or such Subsidiary operates.
 
6.05.  Preservation of Existence, Etc.  Except as otherwise permitted by Section
7.04 hereof (and excluding Inactive Subsidiaries of the US Borrower), preserve
and maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence, legal structure, legal name, rights (charter and statutory), permits,
licenses, approvals, privileges and franchises; provided, however, that neither
the US Borrower nor any of its Subsidiaries shall be required to preserve any
right, permit, license, approval, privilege or franchise if the Board of
Directors of the US Borrower or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the  US Borrower or such Subsidiary, as the case may be, and that the loss
thereof is not disadvantageous in any material respect to the US Borrower, such
Subsidiary or the Lenders.
 
6.06.  Inspection Rights.  At any reasonable time and from time to time during
normal business hours and following reasonable prior notice, permit the
Administrative Agent or any of the Lenders, or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the US Borrower and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the US
Borrower and any of its Subsidiaries with any of their officers or directors and
with their independent certified public accountants.
 
Colfax Credit Agreement
 
88

--------------------------------------------------------------------------------

 

6.07.  Books and Records.  Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the US
Borrower and each of its Subsidiaries in accordance with generally accepted
accounting principles in effect from time to time.
 
6.08.  Maintenance of Properties.  Except as otherwise expressly permitted by
this Agreement, maintain and preserve, and cause each of its Subsidiaries to
maintain and preserve, all of its properties that are used or useful in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and, from time to time, make or cause to be made all appropriate
repairs, renewals, and replacements thereof, except where failure to do so would
not materially adversely affect the use of the related property.
 
6.09.  Transactions with Affiliates.  Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of its Affiliates on terms that are fair and reasonable and
no less favorable to the US Borrower and its Subsidiaries than it would obtain
in a comparable arm’s-length transaction with a Person not an Affiliate, other
than (a) transactions among the US Borrower and its Subsidiaries (other than
Foreign Subsidiaries), (b) transfer pricing transactions in the ordinary course
of business on terms providing for the US Borrower and its Subsidiaries to
recover, in the aggregate, their costs in respect of any transferred product,
(c) dividends permitted under Section 7.07, and (d) IPO Payments.  Nothing in
this Section 6.09 shall impair or prevent the allocation of expenses among the
US Borrower and its Wholly Owned Subsidiaries, provided that such allocation is
made on a reasonable basis.
 
6.10.  Covenant to Guarantee Obligations and Give Security.
 
(a)           Subject to the further provisions of this Section 6.10, upon (x)
the request of the Administrative Agent following the occurrence and during the
continuance of a Default (and such request being a “Default Request”), (y) the
formation or acquisition (which, for this purpose, shall include a Subsidiary
ceasing to be an Inactive Subsidiary) of (1) any new direct or indirect US
Subsidiaries or direct First-Tier Foreign Subsidiaries by the US Borrower or any
US Subsidiary, or (2) any new German Loan Party or Swedish Loan Party or (z) the
acquisition or ownership of any property having an aggregate book value of
greater than $250,000 by the US Borrower or any US Subsidiary or any European
Loan Party, which property, in the judgment of the Administrative Agent, shall
not already be subject to a perfected first-priority security interest in favor
of the Administrative Agent for the benefit of the Secured Parties (subject to
Permitted Priority Liens) (any such formation or acquisition under clause (y) or
acquisition or ownership under clause (z) being referred to herein as an
“Acquisition”), then in each case at the US Borrower’s expense (or, in the case
of any action required to be taken by or on behalf of any European Loan Party,
at the expense of the European Borrower):
 
Colfax Credit Agreement
 
89

--------------------------------------------------------------------------------

 

(i)           (A) in connection with the Acquisition of a US Subsidiary or a
First-Tier Foreign Subsidiary, cause such US Subsidiary, and cause each direct
and indirect parent of such US Subsidiary or First-Tier Foreign Subsidiary (if
it has not already done so), to duly execute and deliver to the Administrative
Agent a guaranty or guaranty supplement, in form and substance reasonably
satisfactory to the Administrative Agent in its reasonable discretion,
guaranteeing all of the Guaranteed Obligations; and (B) in connection with the
Acquisition of a German Loan Party or a Swedish Loan Party, cause such Person to
duly execute and deliver to the Administrative Agent a guaranty or guaranty
supplement, in form and substance reasonably satisfactory to the Administrative
Agent in its reasonable discretion, guaranteeing all of the Guaranteed European
Obligations;
 
(ii)           within 10 days after (A) any Default Request, furnish to the
Administrative Agent a description of the real and personal properties of the
Loan Parties and their respective Subsidiaries not otherwise subject to a Lien
under a Collateral Document, (B) the Acquisition of any such Subsidiary, notify
the Administrative Agent of such Acquisition and furnish to the Administrative
Agent a description of the real and personal properties of such Subsidiary and
such other information related thereto as the Administrative Agent may
reasonably request, and (C) the Acquisition of any such property, furnish to the
Administrative Agent a description of such property, in each case under this
clause (ii) in detail satisfactory to the Administrative Agent in its reasonable
discretion;
 
(iii)           (A)  within 15 days after the Acquisition of property with a
value in excess of $250,000 by any US Subsidiary or any other Subsidiary which
is a Loan Party (but subject to Section 6.10(b) in the case of any European Loan
Party and excluding any Swedish Loan Party unless and until it becomes a Secured
Loan Party), duly execute and deliver, and cause such Subsidiary to duly
executive and deliver, to the Administrative Agent such additional mortgages,
pledges, assignments, security agreement supplements, IP Security Agreement
Supplements and other security agreements as specified by, and in form and
substance satisfactory to the Administrative Agent in its reasonable discretion,
securing payment of all the Obligations of such Subsidiary under the Loan
Documents and constituting Liens on all such properties (which shall be limited,
in the case of any European Loan Party, to the Guaranteed European Obligations),
(B) within 15 days after any Default Request, duly execute and deliver, and
cause each Subsidiary to duly execute and deliver, to the Administrative Agent
such additional mortgages, pledges, assignments, security agreement supplements,
IP Security Agreement Supplements and other security agreements as specified by,
and in form and substance satisfactory to the Administrative Agent in its
reasonable discretion, securing, in the case of each Subsidiary, the Guaranteed
European Obligations and, in the case of each US Subsidiary, the Guaranteed US
Obligations, and constituting Liens on all such properties as may be reasonably
requested by the Administrative Agent, (C) within 15 days after any such
Acquisition of any US Subsidiary or First-Tier Foreign Subsidiary, duly execute
and deliver and cause such US Subsidiary or the parent company of such
First-Tier Foreign Subsidiary to duly execute and deliver to the Administrative
Agent mortgages, pledges, assignments, security agreement supplements, IP
Security Agreement Supplements and other security agreements as specified by,
and in form and substance satisfactory to, the Administrative Agent in its
reasonable discretion, securing payment of all of the obligations of such
Subsidiary (or such parent) under the Loan Documents, provided that each
Subsidiary shall be required to pledge under this clause (C) only (1) 100% of
the shares owned by it that have been issued by companies that are US
Subsidiaries and (2) 65% of the shares owned by it that have been issued by
companies that are First-Tier Foreign Subsidiaries to secure such Subsidiary’s
(or such parent’s) Obligations, and (D) subject to Section 6.10(b), within 15
days after any such Acquisition of any Subsidiary organized under the laws of
Germany or Sweden, other than a First-Tier Foreign Subsidiary or an Inactive
Subsidiary and excluding any Swedish Loan Party unless and until it becomes a
Secured Loan Party, duly execute and deliver and cause such Subsidiary or the
parent company of such Subsidiary to duly execute and deliver to the
Administrative Agent mortgages, pledges, assignments, security agreement
supplements, IP Security Agreement Supplements and other security agreements as
specified by, and in form and substance satisfactory to, the Administrative
Agent in its reasonable discretion, securing payment of all of the obligations
of such Subsidiary (or such parent) under the Loan Documents;
 
Colfax Credit Agreement
 
90

--------------------------------------------------------------------------------

 
 
(iv)           within 30 days after any such Default Request or Acquisition,
take, and cause each Loan Party and each newly acquired or newly formed
Subsidiary to take, whatever action (including, without limitation, the
recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the mortgages, pledges, assignments,
security agreement supplements, IP Security Agreement Supplements and security
agreements delivered pursuant to this Section 6.10(a), enforceable against all
third parties in accordance with their terms (subject to Permitted Priority
Liens and to the provisions of Section 6.10(b));
 
(v)           within 60 days after any such Default Request or Acquisition,
deliver to the Administrative Agent, upon the request of the Administrative
Agent in its sole discretion, a signed copy of a favorable opinion, addressed to
the Administrative Agent, the Collateral Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to (A)
the matters contained in clauses (i), (iii) and (iv) above as the Administrative
Agent may reasonably request, (B) such guaranties, guaranty supplements,
mortgages, pledges, assignments, security agreement supplements, IP Security
Agreement Supplements and security agreements being legal, valid and binding
obligations of each Loan Party party thereto enforceable in accordance with
their terms, (C) such recordings, filings, notices, endorsements and other
actions being sufficient to create valid and perfected Liens on such properties,
(D) matters of corporate formalities as the Administrative Agent may request,
and (E) such other matters as the Administrative Agent may reasonably request;
 
(vi)           as promptly as practicable after any such Default Request or
Acquisition, deliver, upon the request of the Administrative Agent in its sole
discretion, to the Administrative Agent with respect to each parcel of real
property owned or held by each Loan Party and each newly acquired or newly
formed Subsidiary, title insurance, land surveys and engineering, soils and
other reports, and environmental assessment reports, each in scope, form and
substance satisfactory to the Administrative Agent; provided, however, that to
the extent that any Loan Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent; and
 
Colfax Credit Agreement
 
91

--------------------------------------------------------------------------------

 

(vii)           at any time and from time to time, promptly execute and deliver,
and cause each Loan Party and each newly acquired or newly formed Subsidiary to
execute and deliver, any and all further instruments and documents and take, and
cause each Loan Party and each newly acquired or newly formed Subsidiary to
take, all such other action as the Administrative Agent may deem necessary or
desirable in obtaining the full benefits of, or in perfecting and preserving the
Liens of, such guaranties, mortgages, pledges, assignments, security agreement
supplements, IP Security Agreement Supplements and security agreements.
 
The Borrowers also agree to take or cause to be taken such action, including
delivery of documents, specified on Part 1 of Schedule I on or before the dates
indicated in such Schedule (or, if no date is indicated, on the Closing Date),
or such later date or dates as may be specified by the Administrative Agent in
its sole discretion from time to time.
 
(b)           Anything contained in Section 6.10(a) to the contrary
notwithstanding, this Section 6.10 shall not require the creation or perfection
of pledges of or security interests in particular assets of any European Loan
Party if and for so long as (i) in the reasonable judgment of the Administrative
Agent (after consultation with the US Borrower), the cost of creating or
perfecting such pledges or security interests in such assets shall be excessive
in view of the benefits to be obtained by the Lenders therefrom, (ii) the
creation or perfection of such pledges or security interests would violate in
any material respect any material third party contract or any applicable Law,
provided that upon the Administrative Agent's reasonable request, the European
Borrower shall use its commercially reasonable efforts to obtain such consents
and/or approvals and/or take such other action as may be necessary to avoid such
violation, or (iii) in the reasonable judgment of the Administrative Agent, the
creation or perfection of such pledges or security interests is not legally
possible, or exceed the corporate or other powers of the Person concerned (and
then only as such corporate or other power cannot be modified or excluded
through the exercise of commercially reasonable efforts to allow such action) or
unavoidably result in material issues of director’s personal liability or
criminal liability.  The Administrative Agent may grant extensions of time for
taking any actions otherwise required by Section 6.10(a) in its sole discretion.
 
6.11.  Further Assurances.
 
(a)           (i) Promptly upon request by the Administrative Agent, or any
Lender through the Administrative Agent, correct, and cause each of its
Subsidiaries promptly to correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and
 
Colfax Credit Agreement
 
92

--------------------------------------------------------------------------------

 

(b)           (ii) Promptly upon request by the Administrative Agent, or any
Lender through the Administrative Agent, do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, conveyances, pledge agreements, mortgages, deeds of trust,
trust deeds, assignments, financing statements and continuations thereof,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as Administrative Agent, or any Lender through
the Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable Law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which such
Loan Party or any of its Subsidiaries is or is to be a party, and cause each
Subsidiary to do so.
 
6.12.  Preparation of Environmental Reports.  At the request of the
Administrative Agent from time to time but no more than once per year (unless
the Lenders reasonably determine that, and provide written notice of their basis
for suspecting that, a violation of, instance of non-compliance with, or
liability under any Environmental Law or Environmental Permit, that could
reasonably be expected to have a Material Adverse Effect, has occurred or
arisen), provide to the Lenders, within 60 days after such request, at the
expense of the US Borrower, an environmental site assessment report for any of
its or its Subsidiaries’ properties described in such request, prepared by an
environmental consulting firm acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent reasonably determines at any time that a material
risk exists that any such report will not be provided within the time referred
to above, the Administrative Agent may retain an environmental consulting firm
to prepare such report at the expense of the US Borrower and the US Borrower
hereby grants and agrees to cause any Subsidiary that owns any property
described in such request to grant, at the time of such request, to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment.
 
6.13.  Compliance with Terms of Leaseholds.  Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
US Borrower or any of its Subsidiaries is a party, keep such leases in full
force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.
 
6.14.  Cash Concentration Accounts.  Maintain, and cause each of its US
Subsidiaries to maintain, main cash concentration accounts with Bank of America
or one or more banks reasonably acceptable to the Administrative Agent that have
entered into control agreements satisfactory to the Administrative Agent and
lockbox accounts into which all proceeds of Collateral are paid with Bank of
America or one or more banks reasonably acceptable to the Administrative Agent
that have accepted the assignment of such accountsentered into control
agreements satisfactory to the Administrative Agent for the benefit of the
Secured Parties pursuant to the Security Agreement.
 
Colfax Credit Agreement
 
93

--------------------------------------------------------------------------------

 

6.15.  Interest Rate Hedging.  With respect to the US Borrower, enter into by
September 30, 2008, and maintain at all times thereafter until September 30,
2010, interest rate Hedge Agreements covering a notional amount of not less than
50% of the outstanding amount of the Term A Facility at such time with persons
acceptable to and on terms reasonably satisfactory to the Administrative Agent.
 
6.16.  [Intentionally Deleted].
 
6.17.  Reporting Requirements.  So long as any Loan or any other Obligation of
any Loan Party under any Loan Document shall remain unpaid, any Letter of Credit
shall be outstanding or any Lender shall have any Commitment hereunder, the US
Borrower will furnish to the Administrative Agent and the Lenders:
 
(a)           Default Notices.  As soon as possible and in any event within two
Business Days after the occurrence of each Default or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the chief financial officer of the US
Borrower setting forth details of such Default and the action that the US
Borrower has taken and proposes to take with respect thereto.
 
(b)           Annual Financials.  As soon as available and in any event within
90 days after the end of each Fiscal Year, a copy of the annual audit report for
such year for the US Borrower and its Subsidiaries, including therein
Consolidated balance sheets of the US Borrower and its Subsidiaries as of the
end of such Fiscal Year and Consolidated statements of income and a Consolidated
statement of cash flows of the US Borrower and its Subsidiaries for such Fiscal
Year, in each case accompanied by an unqualified opinion of independent public
accountants of recognized standing acceptable to the Required Lenders, together
with (i) a certificate of such accounting firm to the Loan Parties stating that
in the course of the regular audit of the business of the US Borrower and its
Subsidiaries, which audit was conducted by such accounting firm in accordance
with generally accepted auditing standards, such accounting firm has obtained no
knowledge that a Default has occurred and is continuing, or if, in the opinion
of such accounting firm, a Default has occurred and is continuing, a statement
as to the nature thereof, (ii) a schedule in form satisfactory to the
Administrative Agent of the computations used by such accountants in
determining, as of the end of such Fiscal Year, compliance with the financial
covenants contained in Section 6.18; provided that, in the event of any change
in generally accepted accounting principles used in the preparation of such
financial statements, the US Borrower shall also provide, if necessary for the
determination of compliance with Section 6.18, a statement of reconciliation
conforming such financial statements to US GAAP, (iii) a certificate of the
Chief Financial Officer of the US Borrower stating that no Default has occurred
and is continuing or, if a Default has occurred and is continuing, a statement
as to the nature thereof and the action that the US Borrower has taken and
proposes to take with respect thereto, (iv) a management’s discussion and
analysis of financial condition and results of operations for the two-year
period ending as of the end of such Fiscal Year and with year to year
comparisons (an “MD&A”) and (v) a Compliance Certificate.
 
Colfax Credit Agreement
 
94

--------------------------------------------------------------------------------

 

(c)           Quarterly Financials.  As soon as available and in any event
within 45 days after the end of each of the first three quarters of each Fiscal
Year, Consolidated balance sheets of the US Borrower and its Subsidiaries as of
the end of such quarter and a Consolidated statements of income and a
Consolidated statement of cash flows of the US Borrower and its Subsidiaries for
the period commencing at the end of the previous fiscal quarter and ending with
the end of such fiscal quarter and Consolidated statements of income and a
Consolidated statement of cash flows of the US Borrower and its Subsidiaries for
the period commencing at the end of the previous Fiscal Year and ending with the
end of such quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
Fiscal Year, all in reasonable detail and duly certified (subject to normal year
end audit adjustments) by the Chief Financial Officer of the US Borrower as
having been prepared in accordance with US GAAP, together with (i) a certificate
of said officer stating that no Default has occurred and is continuing or, if a
Default has occurred and is continuing, a statement as to the nature thereof and
the action that the US Borrower has taken and proposes to take with respect
thereto, (ii) an MD&A and (iii) a Compliance Certificate.
 
(d)           Annual Financials and other Information for European Borrower.  As
soon as available and in any event within 120 days after the end of each fiscal
year of each Loan Party that is a German taxpayer or a German non-resident
taxpayer, the German GAAP financial statements and other information necessary
for calculating the relevant EBITDA for purposes of the Interest Stripping Rules
(“German Tax EBITDA”) in respect of such Loan Party as well as an update of the
projections of the EBITDA for such Loan Party for each subsequent relevant
period.
 
(e)           Annual Forecasts.  As soon as available and in any event no later
than 15 days before the end of each Fiscal Year, forecasts prepared by
management of the US Borrower, in form satisfactory to the Administrative Agent,
of balance sheets, income statements and cash flow statements on a
monthlyquarterly basis for the Fiscal Year following such Fiscal Year and on an
annual basis for each Fiscal Year thereafter until the Maturity Date.
 
(f)           Litigation.  Promptly after the commencement thereof, notice of
all actions, suits, investigations, litigation and proceedings before any
Governmental Authority affecting any Loan Party or any of its Subsidiaries of
the type described in Section 5.06, and promptly after the occurrence thereof,
notice of any material adverse change in the status or the financial effect on
any Loan Party or any of its Subsidiaries of the Disclosed Litigation from that
described on Schedule 5.06 hereto.
 
(g)           Creditor Reports.  Promptly after the furnishing thereof, copies
of any statement or report furnished to any holder of Debt securities of any
Loan Party or of any of its Subsidiaries pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to any other clause of this Section 6.16.
 
Colfax Credit Agreement
 
95

--------------------------------------------------------------------------------

 

(h)           Agreement Notices.  Promptly upon receipt thereof, copies of all
notices, requests and other documents received by any Loan Party or any of its
Subsidiaries under or pursuant to any instrument, indenture, loan or credit or
similar agreement regarding or related to any breach or default by any party
thereto or any other event that could materially impair the value of the
interests or the rights of any Loan Party or otherwise have a Material Adverse
Effect and copies of any amendment, modification or waiver of any provision of
any instrument, indenture, loan or credit or similar agreement and, from time to
time upon request by the Administrative Agent, such information and reports
regarding such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request.
 
(i)           Revenue Agent Reports.  Within ten Business Days after receipt,
copies of all Revenue Agent Reports (Internal Revenue Service Form 886), or
other written proposals of the Internal Revenue Service, that propose, determine
or otherwise set forth positive adjustments to the federal income tax liability
of the affiliated group (within the meaning of Section 1504(a)(1) of the
Internal Revenue Code) of which the US Borrower is a member aggregating
$5,000,000 or more.
 
(j)           ERISA.  (i)  ERISA Events and ERISA Reports.  (A) Promptly and in
any event within ten Business Days after any Loan Party or any ERISA Affiliate
knows or has reason to know that any ERISA Event has occurred, a statement of
the Chief Financial Officer of the US Borrower describing such ERISA Event and
the action, if any, that such Loan Party or such ERISA Affiliate has taken and
proposes to take with respect thereto and (B) on the date any records, documents
or other information must be furnished to the PBGC with respect to any Plan
pursuant to Section 4010 of ERISA, a copy of such records, documents and
information.
 
(k)           Plan Terminations.  Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate, copies of
each notice from the PBGC stating its intention to terminate any Plan or to have
a trustee appointed to administer any Plan.
 
(l)           Multiemployer Plan Notices.  Promptly and in any event within ten
Business Days after receipt thereof by any Loan Party or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, copies of each notice concerning (A)
the imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in clause (A) or (B).
 
(m)           Environmental Conditions.  Promptly after the assertion or
occurrence thereof, notice of any written Environmental Actions against or of
any noncompliances by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that, individually or in the
aggregate, could (i) reasonably be expected to have a Material Adverse Effect or
(ii) cause any property described in the Mortgages to be subject to any material
restrictions on occupancy or use, or any restriction on ownership or
transferability, under any Environmental Law.
 
Colfax Credit Agreement
 
96

--------------------------------------------------------------------------------

 

(n)           Real Property.  As soon as available and in any event within 45
days after the end of each Fiscal Year, a report supplementing Schedules
5.17(c), 5.17(d)(i) and 5.17(d)(ii) hereto, including an identification of all
owned and leased real property disposed of by the US Borrower or any of its
Subsidiaries during such Fiscal Year, a list and description (including the
street address, county or other relevant jurisdiction, state, record owner, book
value thereof and, in the case of leases of property, lessor, lessee, expiration
date and annual rental cost thereof) of all real property acquired or leased
during such Fiscal Year and a description of such other changes in the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete.
 
(o)           Insurance.  As soon as available and in any event within 45 days
after the end of each Fiscal Year, a certificate of insurance summarizing the
insurance coverage (specifying type, amount and carrier) in effect for each US
Loan Party and its Subsidiaries and any such additional information concerning
insurance as the Administrative Agent, may reasonably specify.
 
(p)           Other Information.  Such other information respecting the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any Loan Party or any of its Subsidiaries as
Administrative Agent, or any Lender through the Administrative Agent, may from
time to time reasonably request.
 
(q)           Asbestos Litigation.  Within 45 days of the end of each fiscal
quarter, a report from the US Borrower summarizing, with respect to such quarter
(i) the number of pending claims at beginning of such quarter, (ii) the number
of claims asserted during such quarter, (iii) the number of claims settled
during such quarter, (iv) the total settlement cost during such quarter
(exclusive of defense cost), (v) the cost paid by insurance companies during
such quarter (exclusive of defense costs), (vi) the cost paid by the US Borrower
and its Subsidiaries during such quarter (exclusive of defense costs), and (vii)
the average settlement cost per claim, together with any other matter that is
required to be reported under the securities laws and a narrative description of
material developments during such quarter.
 
(r)           Important Events.  Within five Business Days of any Responsible
Officer acquiring knowledge of (i) any event that could reasonably be expected
to have a Material Adverse Effect or (ii) an Asbestos Event, a report setting
forth details of such event and the action that the US Borrower or its
Subsidiaries has taken and proposes to take with respect thereto.
 
(s)           Accountants’ Notices.  Promptly upon receipt thereof, copies of
any notice, statement or reportmaterial audit reports, management letters or
written recommendations received by any Loan Party from any accountant or
accounting firm to such Loan Party in connection with such Loan Party’s accounts
or books, or any audit of any of them.
 
Colfax Credit Agreement
 
97

--------------------------------------------------------------------------------

 

(t)           Foreign Collateral.  Within 45 days of the end of each fiscal
quarter, a report from the US Borrower or the European Borrower setting forth
the book value (or, if applicable, the appraised value) of all Foreign
Collateral, valued in accordance with US GAAP.
 
(u)           Inactive Subsidiaries.  Promptly, and in any event within ten
Business Days after the occurrence thereof, notice of any Inactive Subsidiary
ceasing to be an Inactive Subsidiary.
 
(v)           After-Acquired Intellectual Property.  On or before the 45th day
following the end of each fiscal quarter of the US Borrower, notice of all
After-Acquired Intellectual Property (as defined in the Security Agreement) of
any Grantor under the Security Agreement registered or applied for during the
preceding quarterly period.
 
Documents required to be delivered pursuant to Section 6.16(b), (c) or (p) (to
the extent any such documents are included in materials otherwise filed with the
U.S. Securities and Exchange Commission) may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date (i) on which
the US Borrower posts such documents, or provides a link thereto, on the US
Borrower’s website on the Internet at the website address listed on Schedule
11.02; or (ii) on which such documents are posted on the US Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent), provided that (A) the US
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the US Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (B) the US Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent, by
electronic mail, electronic versions (i.e., “soft copies”) of such
documents.  Notwithstanding anything contained herein, in every instance the US
Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.16(b) or (c), as applicable, to the
Administrative Agent.  Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above and, in any event, shall have
no responsibility to monitor compliance by the US Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
Colfax Credit Agreement
 
98

--------------------------------------------------------------------------------

 

Each Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer all Borrower Materials by posting
the such materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrowers or their respective Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.  Each
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC,” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrowers or their securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”
 
6.18.  Financial Covenants.  So long as any Loan or any other Obligation of any
Loan Party under any Loan Document shall remain unpaid, any Letter of Credit
shall be outstanding or any Lender shall have any Commitment hereunder, the US
Borrower will:
 
(a)           (i) Total Leverage Ratio.  Maintain on the last day of each
Measurement Period a Total Leverage Ratio of not more than 3.25 to 1.00.
 
(b)           (ii) Fixed Charge Coverage Ratio.  Maintain on the last day of
each Measurement Period a Fixed Charge Coverage Ratio of not less than 1.50 to
1.00.
 
6.19.  German Interest Deductibility Stripping Ratio.  Cause the European
Borrower, in any business year of the European Borrower in which the aggregate
amount of German Interest Payments exceeds €7.5 million, to maintain that the
German Interest Payments in respect of such business year do not exceed 40% of
the German Tax EBITDA of the German Fiscal Group, unless and to the extent the
German Interest Payments are tax deductible in Germany for any other reason;
provided that the Borrowers shall not be deemed to be in default under this
Section 6.19 in any such business year if (a) such default could only be avoided
by the US Borrower making additional equity Investments in Allweiler Group GmbH
by its direct parent company, (b) such equity Investments are not otherwise
permitted by Section 7.06, and (c) the Required Lenders shall have failed to
consent to such additional equity Investments under Section 7.06 following a
request for such consent by the US Borrower (which consent shall reference this
Section 6.19).
 
ARTICLE VII
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation of any Loan Party shall remain unpaid or unsatisfied, or any Letter
of Credit shall remain outstanding, neither Borrower shall:
 
Colfax Credit Agreement
 
99

--------------------------------------------------------------------------------

 

7.01.     Liens.  Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names the US Borrower or any of its Subsidiaries as debtor, or
sign or suffer to exist, or permit any of its Subsidiaries to sign or suffer to
exist, any security agreement authorizing any secured party thereunder to file
such financing statement, or assign, or permit any of its Subsidiaries to
assign, any accounts or other right to receive income, except:
 
(a)           Liens created under the Loan Documents;
 
(b)           Permitted Liens;
 
(c)           Liens existing on the date hereof and described on Schedule
5.17(b) hereto;
 
(d)           purchase money Liens upon or in real property or equipment
acquired or held by the US Borrower or any of its Subsidiaries in the ordinary
course of business to secure the purchase price of such property or equipment or
to secure Debt incurred solely for the purpose of financing the acquisition of
any such property or equipment to be subject to such Liens, or Liens existing on
any such property or equipment at the time of acquisition (other than any such
Liens created in contemplation of such acquisition that do not secure the
purchase price), or extensions, renewals or replacements of any of the foregoing
for the same or a lesser amount; provided, however, that no such Lien shall
extend to or cover any property other than the property or equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any property not theretofore subject to the Lien being extended, renewed or
replaced; and provided, further, that the aggregate principal amount of the Debt
secured by Liens permitted by this clause (d) shall not exceed the amount
permitted under Section 7.02(c)(ii) at any time outstanding;
 
(e)           Liens arising in connection with Capitalized Leases permitted
under Section 7.02(c)(iv); provided that no such Lien shall extend to or cover
any Collateral or assets other than the assets subject to such Capitalized
Leases;
 
(f)           Liens to secure obligations under letters of credit or Bank
Guarantees permitted under Section 7.02(c)(v); provided that such obligations
are in an aggregate amount not to exceed $20,000,000 outstanding at any time;
and provided, further, that the holder of any such Lien on any Collateral shall
enter into an intercreditor agreement acceptable to the Administrative Agent
pursuant to which such holder shall agree that its Lien on any Collateral is
pari passu with that of the Collateral Agent; and
 
(g)          (f) other Liens securing Debt outstanding in an aggregate principal
amount not to exceed $5,000,000; provided that no such Lien shall extend to or
cover any Collateral.
 
7.02.      Debt.  Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:
 
Colfax Credit Agreement
 
100

--------------------------------------------------------------------------------

 

(a)           in the case of any Loan Party, (i) Debt in respect of Hedge
Agreements required to be maintained pursuant to Section 6.15, and such other
Hedge Agreements entered into to hedge against fluctuations in interest rates or
foreign exchange rates and the price of metals incurred in the ordinary course
of business and consistent with prudent business practice, and (ii) Debt in
respect of any Existing Letter of Credit or any Bank Guarantee to the extent
that a Letter of Credit has been issued and is outstanding hereunder to support
such Loan Party’s reimbursement obligation in respect of such Existing Letter of
Credit or Bank Guarantee;
 
(b)           (i) in the case of any Foreign Subsidiary, unsecured Debt owed to
the European Borrower or Allweiler Group GmbH or to another Foreign Subsidiary
which is aany Secured Loan Party of which such first Foreign Subsidiary is a
direct or indirect Wholly Owned Subsidiary, (ii) in the case of any other
Subsidiary of the US Borrower, unsecured Debt owed to the US Borrower or to a
Wholly Owned Subsidiary (other than a Foreign Subsidiary) of the US Borrower,
(iii) in the case of any Subsidiary of the European Borrower, unsecured Debt
owed to the European Borrower or to a Wholly Owned Subsidiary of the European
Borrower which is a Secured Loan Party, and (ivby the US Borrower or any Wholly
Owned Subsidiary and (ii) additional unsecured Debt owed by any Loan Partythe US
Borrower or any of its Subsidiaries to any other Loan Partythe US Borrower or
any of its Subsidiaries in an aggregate amount not to exceed $100,000,000
outstanding at any time less the aggregate amount of equity Investments made
after the Closing Date pursuant to Section 7.06(a)(iv); provided that, in each
case, such Debt (A) owed to a US Obligations Guarantor shall constitute Pledged
Debt securing the Guaranteed Obligations, (B) shall be on terms acceptable to
the Administrative Agent, (C) shall be evidenced by promissory notes in form and
substance satisfactory to the Administrative Agent, and such promissory notes
shall be pledged as security for the Obligations of the holder thereof under the
Loan Documents to which such holder is a party and delivered to the
Administrative Agent pursuant to the terms of the Security Agreement, and (D) in
the case of clause (iv), shall not exceed an aggregate amount of $50,000,000
outstanding at any time less the aggregate amount of equity Investments made
after the Closing Date pursuant to Section 7.06(a)(iv);
 
(c)          in the case of the US Borrower and its Subsidiaries,
 
(i)           Debt under the Loan Documents,
 
(ii)          Debt secured by Liens permitted by Section 7.01(d) not to exceed
in the aggregate $20,000,000 at any time outstanding,
 
(iii)         unsecured trade payables not overdue by more than 60 days incurred
in the ordinary course of business, and
 
(iv)         (A) Capitalized Leases, (B) in the case of Capitalized Leases to
which any Subsidiary is a party, Debt of the US Borrower of the type described
in clause (i) of the definition of “Debt” guaranteeing the Obligations of such
Subsidiary under such Capitalized Leases and (C) other Debt, for all of clauses
(A), (B) and (C) in an aggregate amount not to exceed $50,000,000 at any time
outstanding (in the case of Capitalized Leases, as determined in accordance with
US GAAP), and
 
Colfax Credit Agreement
 
101

--------------------------------------------------------------------------------

 

(v)           Debt in respect of letters of credit or Bank Guarantees (other
than those issued pursuant to this Agreement) in an aggregate amount not to
exceed $20,000,000 outstanding at any time;
 
(d)           Surviving Debt outstanding on the Closing Date without any
extension, renewal or refinancing thereof; and
 
(e)           unsecured Debt of the US Borrower, so long as (A) such Debt does
not mature until at least six months after the Maturity Date and has no
scheduled amortization prior to that date, (B) after giving effect to the
incurrence of such Debt, the US Borrower and the Loan Parties shall be in pro
forma compliance with the financial covenants set forth in Section 6.18, (C) at
the time of incurrence of such Debt and after giving effect thereto, no Default
or Event of Default shall have occurred or be continuing and (D) the
documentation governing such Debt contains customary market terms reasonably
satisfactory to the Administrative Agent, including, without limitation, if such
Debt is subordinated Debt, provisions subordinating such Debt to the Obligations
of the Loan Parties under the Loan Documents.
 
7.03.       Change in Nature of Business.  MakeConduct, transact or engage, or
permit any of its Subsidiaries to make, any material change in the nature of its
business as carried on at the date hereof.conduct, transact or engage, in any
business or operation other than industrial manufacturing and services and
activities related thereto.
 
7.04.       Fundamental Changes.  Merge into or consolidate with any Person or
permit any Person to merge into it, or permit any of its Subsidiaries to do so,
except that:
 
(a)           subject to continuing compliance with the Collateral and Guarantee
Requirements, (A) any Subsidiary of the Company that is not a Foreign Subsidiary
may merge into or consolidate with any other Subsidiary of the Company that is
not a Foreign Subsidiary, (B) any Subsidiary of the European Borrower may merge
into or consolidate with any other Subsidiary of the European Borrower, and (C)
any Foreign Subsidiary may merge or consolidate with any other Foreign
Subsidiary organized under the laws of the same jurisdiction; provided that, in
each such case, the Person formed by such merger or consolidation shall be a
Wholly Owned Subsidiary of the US Borrower, and provided, further, that in the
case of any such merger or consolidation to which a Guarantor is a party, the
Person formed by such merger or consolidation shall be a Guarantor, and in the
case of any such merger or consolidation to which any Secured Loan Party is a
party, the Person formed by such merger or consolidation shall be a Secured Loan
Party;
 
(b)           in connection with any sale or other disposition permitted under
Section 7.05 (other than clause (b) thereof), any Subsidiary of the US Borrower
(other than the European Borrower) may merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it; and
 
Colfax Credit Agreement
 
102

--------------------------------------------------------------------------------

 

(c)           any US Subsidiary of the US Borrower that is a corporation may
convert to a limited liability company and, in connection with such conversion,
may change its legal name and rights (charter and statutory) to effect such
conversion, provided that such US Subsidiary (i) provides notice thereof to the
Administrative Agent at least 10 Business Days before such conversion or change,
(ii) executes and/or delivers such certificates, confirmations, opinions and
other documents and takes such other action as the Administrative Agent may
reasonably require to evidence and/or confirm the obligations of such US
Subsidiary under the Loan Documents and the continued validity, priority and
perfection of any security interests and other Liens granted by such US
Subsidiary under the Loan Documents, and (iii) complies with the notice
requirements in Section 13 of the Security Agreement relating to any such change
of name;
 
provided, however, that, (A) no European Loan Party shall change the
jurisdiction of its organization to another country, and (B) in each case,
immediately before and after giving effect thereto, no Default shall have
occurred and be continuing or would result therefrom on a pro forma
basis.  Notwithstanding anything to the contrary set forth in any Loan Document,
the US Borrower may form or cause the formation of a Wholly Owned First-Tier
Foreign Subsidiary that will be a direct or indirect parent of Allweiler Group
GmbH (“Allweiler Group”) and/or IMO Aktiebolag (“IMO AB”); provided that (i) 65%
of the Equity Interest of such Wholly Owned First-Tier Foreign Subsidiary shall
be pledged to the Collateral Agent for the benefit of the Secured Parties in
accordance with this Agreement and the other Loan Documents (ii) each of
Allweiler Group and IMO AB shall continue to be a European Guarantor and its
respective Collateral shall continue to secure the European Obligations under
the Loan Documents, (iii) each parent of Allweiler Group and IMO AB shall become
a European Guarantor and shall pledge  the Equity Interests of Allweiler Group
and IMO AB, as applicable, in its capacity as a European Guarantor and (iv) each
parent of the European Borrower shall pledge the Equity Interests of the
European Borrower.
 
7.05.    Dispositions.  Dispose of, or permit any of its Subsidiaries to Dispose
of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets, except:
 
(a)           sales and leases of inventory in the ordinary course of its
business, provided that the aggregate book value of all inventory subject to any
such leases at any time shall not exceed $20,000,000;
 
(b)           in a transaction authorized by Section 7.04;
 
(c)           (i) Dispositions of assets among Loan Parties (other than, except
to the extent otherwise permitted by this Section 7.05,7.05 and as otherwise
would not materially impair the Collateral or the Secured Parties’ security
interest therein, asset transfers to or by the US Borrower or the Company or any
Disposition by any US Subsidiary to a Foreign Subsidiary) and (ii) Dispositions
of assets among Subsidiaries of the US Borrower to the extent such assets do not
constitute Collateral;
 
Colfax Credit Agreement
 
103

--------------------------------------------------------------------------------

 

(d)          Dispositions of assets (including any Disposition of assets
pursuant to the Restructuring) for cash and/or promissory notes, provided that
at least 85% of such proceeds consist of cash, and that such Dispositions are
for fair value (other than minority interests in Subsidiaries) in an aggregate
amount not to exceed $30,000,000 in any Fiscal Year (which, for purposes of
determining compliance with such aggregate limit, the proceeds of the
Disposition of assets pursuant to the Restructuring with a book value not in
excess of $10,000,000 shall be excluded from this aggregate limit), in each case
so long as no Default shall have occurred and be continuing or would result from
such sale;
 
(e)          Dispositions of obsolete assets having a book value of zero; and
 
(f)           any Approved Asbestos Insurance Settlement; and
 
(g)          Dispositions constituting the licensing of intangible assets in the
ordinary course between Subsidiaries of the US Borrower or between the US
Borrower and any of its Subsidiaries;
 
provided that in the case of Dispositions pursuant to clause (d) above, the
applicable Borrower shall, on the date of receipt by any Loan Party or any of
its Subsidiaries of the Net Cash Proceeds from such Disposition, prepay the
Loans pursuant to, and in the amount and order of priority set forth in, Section
2.05(b), as specified therein; provided, further, that in each case (other than
the case of clause (ia) above), immediately before and after giving effect
thereto, no Default shall have occurred and be continuing or would result
therefrom on a pro forma basis.
 
7.06.      Investments.  Make or hold, or permit any of its Subsidiaries to make
or hold, any Investment in any Person, except (without duplication):
 
(a)          (i) equity Investments by the US Borrower and its Subsidiaries in
their Subsidiaries outstanding on the date hereof, (ii) additional equity
Investments in Loan Parties that are not Foreign Subsidiaries, (iviiii)
additional investments by Foreign Subsidiaries in other Foreign Subsidiaries
that are Secured Loan Parties, and (iv) additional equity Investments in Wholly
Owned Foreign Subsidiaries in an aggregate amount not to exceed
$50,000,000100,000,000 less the aggregate amount of Debt owing at such time
under Section 7.01(b)(iv);7.02(b)(iv); provided, that for purposes of this
clause (iv), equity Investment in a Wholly Owned Foreign Subsidiary that is
subsequently invested in a Wholly Owned Foreign Subsidiary of such Subsidiary
shall be deemed one Investment for purposes of calculating the aggregate amount
of such Investment.
 
(b)          loans and advances to employees in the ordinary course of the
business of the US Borrower and its Subsidiaries as presently conducted in an
aggregate principal amount not to exceed $2,500,000 at any time outstanding;
 
(c)          Investments by the US Borrower and its Subsidiaries in Cash
Equivalents;
 
(d)          Investments existing on the date hereof and described on Schedule
5.17(e) hereto;
 
(e)          Investments by the Borrowers in Hedge Agreements permitted under
Section 7.02(a);
 
Colfax Credit Agreement
 
104

--------------------------------------------------------------------------------

 
 

(f)           Investments consisting of intercompany Debt permitted under
Section 7.02;
 
(g)          Investments (including Debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business to the extent that the US
Borrower or relevant Subsidiary was a creditor of such customer or supplier at
the time of filing of such bankruptcy, reorganization or at the time such
obligation became delinquent or such dispute arose, as the case may be;
 
(h)          Investments by the US Borrower and its Subsidiaries consisting of
the purchase or other acquisition of all of the Equity Interests of another
Person or the assets comprising a division or business unit or a substantial
part or all of the business of another Person (which, for purposes of
calculating the aggregate amount of Investments in Section 7.06(a)(iv), shall
exclude the amount of any Investment made by the US Borrower or any of its
Subsidiaries in another Subsidiary for the sole purpose of such Subsidiary
acquiring such Equity Interest or assets); provided that:
 
 (i)           the aggregate amount of all such Investments from and after the
ClosingAmendment No.1 Effective Date shall not exceed $200,000,000;
 
 (ii)          such Investment shall not include or result in any contingent
liabilities that could reasonably be expected to be material to the business,
financial condition, operations or prospects of the US Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or persons performing similar functions) of the US Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);
 
 (iii)         such Investment shall be in property and assets which are part
of, or in lines of business which are, or of a Person which is in, substantially
the same lines of business as one or more of the principal businesses of the US
Borrower and its Subsidiaries in the ordinary course, which for purposes of this
clause (iii), the principal business of the US Borrower and its Subsidiaries is
industrial manufacturing and related services and activities;
 
 (iv)        any determination of the amount of such Investment shall include
all cash and noncash consideration (including, without limitation, the fair
market value of all Equity Interests issued or transferred to the sellers
thereof, all indemnities, earnouts and other contingent payment obligations to,
and the aggregate amounts paid or to be paid under noncompete, consulting and
other affiliated agreements with, the sellers thereof, all write-downs of
property and assets and reserves for liabilities with respect thereto and all
assumptions of debt, liabilities and other obligations in connection therewith)
paid, assumed or incurred by or on behalf of the US Borrower and its
Subsidiaries in connection with such Investment;

Colfax Credit Agreement
 
105

--------------------------------------------------------------------------------

 

 (v)          (A) immediately before and immediately after giving pro forma
effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing and (B) immediately after giving effect to such purchase or
other acquisition, the US Borrower and its Subsidiaries shall be in pro forma
compliance with all of the financial covenants set forth in Section 6.18, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders as though such
Investment had been consummated as of the first day of the fiscal period covered
thereby;
 
 (vi)         the US Borrower shall have delivered to the Administrative Agent,
on behalf of the Lenders, at least five Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior to the date on which any such
purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and
 
 (vii)        immediately after giving effect to any such Investment there shall
be no less than $20,000,000 of availability under the Revolving Credit Facility.
 
 (i)          additional Investments by the US Borrower and its Subsidiaries in
Subsidiaries (other than Wholly Owned Subsidiaries) and in joint ventures in an
aggregate amount not to exceed $35,000,000; and
 
 (j)          other Investments not otherwise permitted under this Section 7.06
in an aggregate amount not to exceed $25,000,000.
 
7.07.  Restricted Payments.  Declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests now
or hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such or issue or sell
any Equity Interests, or accept any capital contributions or permit any of its
Subsidiaries to do any of the foregoing, or permit any of its Subsidiaries to
purchase, redeem, retire, defease or otherwise acquire for value any Equity
Interests in the US Borrower or to issue or sell any Equity Interests in the US
Borrower, except that, so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom
on a pro forma basis:
 
 (a)         the US Borrower may (i) declare and pay dividends and distributions
payable its common stock and purchase, redeem, retire, defease or otherwise
acquire shares of its capital stock with the proceeds received contemporaneously
from the issue of new shares of its capital stock with equal or inferior voting
powers, designations, preferences and rights, and (ii) declare and pay dividends
and distributions in cash and purchase, redeem, retire, defease or otherwise
acquire shares of its capital stock with cash, provided that the aggregate
amount paid in cash by the US Borrower pursuant to this clause (ii) in any
Fiscal Year of the US Borrower shall not exceed $10,000,000;

Colfax Credit Agreement
 
106

--------------------------------------------------------------------------------

 

 (b)         any Subsidiary of the US Borrower may (i) declare and pay cash
dividends to the US Borrower, (ii) declare and pay cash dividends to the
European Borrower (in the case of any Subsidiary of the European Borrower) or
any Wholly Owned Subsidiary of the US Borrower of which it is a Subsidiary and
(iii) accept capital contributions from the US Borrower to the extent permitted
under Section 7.06(a);
 
 (c)         any Subsidiary of the US Borrower may declare and pay cash
dividends to the US Borrower as required to pay taxes under the Tax Sharing
Agreement;
 
 (d)         any Subsidiary of the US Borrower may declare and pay cash
dividends, directly or indirectly, to the US Borrower as necessary for the US
Borrower to pay expenses relating to the operation of the US Borrower in the
ordinary course of business; and
 
 (e)          the Borrower may make IPO payments prior to, on or promptly
following the Closing Date.
 
For the avoidance of doubt, any release of funds, not exceeding a total amount
of €55,603.12, held in escrow (hinterlegt) with Landesoberkasse
Baden-Württemberg, to former shareholders of the European Borrower in the
context of their squeeze-out from the European Borrower shall not be subject to
this Section 7.07.
 
7.08.  Lease Obligations.  Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any
obligations as lessee (a) for the rental or hire of real or personal property in
connection with any sale and leaseback transaction, or (b) for the rental or
hire of other real or personal property of any kind under leases or agreements
to lease (including, without limitation, Capitalized Leases) having an original
term of one year or more that would cause the direct and contingent liabilities
of the US Borrower and its Subsidiaries, on a Consolidated basis, in respect of
all such obligations to exceed $50,000,000 payable in any Fiscal Year.
 
7.09.  Amendments of Constitutive Documents.  Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation or bylaws or other
constitutive documents, other than amendments (a) that could not be reasonably
expected to have a Material Adverse Effect or (b) that are otherwise expressly
permitted pursuant to this Agreement.
 
7.10.  Accounting Changes (a).  Make or permit, or permit any of its
Subsidiaries to make or permit, any change in (a) accounting policies or
reporting practices, except as required by generally accepted accounting
principles, or (b) its or their Fiscal Year.
 
7.11.  Prepayments, Etc., of Debt (a).  Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Debt, except (a) the
prepayment of the Credit Extensions in accordance with the terms of this
Agreement, (b) the prepayment of trade Debt to receive discounts or other
favorable payment terms or incentives, (c) regularly scheduled or required
repayments or redemptions of Surviving Debt, and (d) prepayment of Debt payable
to the US Borrower or any of its Subsidiaries; or amend, modify or change in any
manner any term or condition of any Surviving Debt, or permit any of its
Subsidiaries to do any of the foregoing, .

Colfax Credit Agreement
 
107

--------------------------------------------------------------------------------

 

7.12.  Negative Pledge.  Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except agreements (a) in favor of the Secured Parties, (b) evidencing any
Surviving Debt, (c) evidencing purchase money Debt permitted by Section
7.02(c)(ii) solely to the extent that the agreement or instrument governing such
Debt prohibits a Lien on the property acquired with the proceeds of such Debt or
(d) evidencing any Capitalized Lease permitted by Section 7.02(c)(iv) solely to
the extent that such Capitalized Lease prohibits a Lien on the property subject
thereto.
 
7.13.  Partnerships, Etc.  Become a general partner in any general or limited
partnership or joint venture, or permit any of its Subsidiaries to do so, other
than any Subsidiary the sole assets of which consist of its interest in such
partnership or joint venture.
 
7.14.  Speculative Transactions.  Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions (excluding (a) Hedge Agreements required to
be entered into hereunder, (b) such contracts entered into in the ordinary
course of business to address interest or exchange rate risks, and (c) such
contracts entered to address price fluctuations of metals for legitimate hedging
purposes).
 
7.15.  Capital Expenditures.  Make, or permit any of its Subsidiaries to make,
any Capital Expenditures during a Fiscal Year that would cause the aggregate of
all such Capital Expenditures made by the US Borrower and its Subsidiaries
during such Fiscal Year to exceed $30,000,000; provided, however, that so long
as no Default has occurred and is continuing or would result from such
expenditure, up to $15,000,000 of such amount, if not expended in the Fiscal
Year for which it is permitted by the preceding clause, may be carried over for
expenditure in the next following Fiscal Year.
 
7.16.  Formation of Subsidiaries.  Organize or invest in, or permit any of its
Subsidiaries to organize or invest in, any new Subsidiary except as permitted
under Section 7.06(a), (h) or (i).
 
7.17.  Payment Restrictions Affecting Subsidiaries.  Directly or indirectly,
enter into or suffer to exist, or permit any of its Subsidiaries to enter into
or suffer to exist, any agreement or arrangement limiting the ability of any of
its Subsidiaries to declare or pay dividends or other distributions in respect
of its Equity Interests or repay or prepay any Debt owed to, make loans or
advances to, or otherwise transfer assets to or invest in, the US Borrower or
any Subsidiary of the US Borrower (whether through a covenant restricting
dividends, loans, asset transfers or investments, a financial covenant or
otherwise), except the Loan Documents.

Colfax Credit Agreement
 
108

--------------------------------------------------------------------------------

 

7.18.  Asbestos Litigation.  Amend, modify or change any term or condition of
any agreement, instrument, consent, order or other document with respect to the
asbestos litigation relating to the US Borrower or any of its Subsidiaries that
could reasonably be expected to have a Material Adverse Effect or give any
consent, waiver or approval thereunder, waive any default under or any breach of
any term or condition thereof, agree in any manner to any other amendment,
modification or change of any term or condition of any such documents or take
any other action in connection with any such documents that would impair the
value of the interest or rights of the US Borrower or any of its Subsidiaries
thereunder, or permit any of its Subsidiaries to do any of the foregoing;
provided that this Section 7.18 shall not apply to any Approved Asbestos
Insurance Settlement.
 
7.19.  Stated Share Capital.  Each German European Guarantor shall (and the US
Borrower shall, and shall cause each of its Subsidiaries which is a shareholder
of a German European Guarantor to) ensure that the stated share capital
(Stammkapital) of each such German European Guarantor, as at the date hereof, is
not increased unless such increase is:
 
 (a)         required by law, or
 
 (b)         made with the consent of the Administrative Agent (such consent not
to be unreasonably withheld);
 
provided that, in relation to paragraphs (a) and (b) above, no such increase in
the stated share capital (Stammkapital) of such German European Guarantor shall
be permitted under this Section 7.19 unless each Subsidiary of the US Borrower
that is a shareholder of that German European Guarantor shall have taken all
other possible action to meet the relevant above-mentioned requirements without
increasing the stated share capital (Stammkapital) of such German European
Guarantor (including, without limiting the generality of the foregoing,
increasing the capital reserves (Rücklagen) as referred to in section 266, para
3, items II. and III. of the German Commercial Code (Handelsgesetzbuch – HGB) of
that German European Guarantor), and in the event that an increase in the stated
share capital (Stammkapital) is required, such increase shall be limited to the
minimum increase necessary to enable compliance with the relevant requirement.
 
7.20.  Limitations of Negative Covenants.  Notwithstanding the above provisions
of this Article VII, the covenants set forth in Sections 7.03, 7.04, 7.05, 7.06,
7.07, 7.09, 7.10, 7.13 and 7.19 (the “Relevant Restrictive Covenants”) shall not
apply to a Loan Party whose Relevant Jurisdiction is Germany (each a “Specified
German Loan Party”) or any of its Subsidiaries from time to time whose Relevant
Jurisdiction is Germany (together with each Specified German Loan Party, the
“German Group”).
 
 (a)          Each Specified German Loan Party shall give the Administrative
Agent no less than ten Business Days’ prior written notice of the intention of
it or of its Subsidiaries whose Relevant Jurisdiction is Germany to carry out
any of the acts or take any of the steps referred to in the Relevant Restrictive
Covenants.
 
 (b)         The Administrative Agent shall be entitled, within ten Business
Days of receipt of the relevant Specified German Loan Party’s notice under
Section 7.20(a), to request the relevant Specified German Loan Party to supply
to the Administrative Agent, in sufficient copies for the Lenders, any relevant
information in connection with the proposed action or steps referred to in such
notice as the Administrative Agent may consider necessary for the purpose of
this Section 7.20, and the relevant Specified German Loan Party shall supply
such further information promptly and, in any event, within ten Business Days of
the request thereof.

Colfax Credit Agreement
 
109

--------------------------------------------------------------------------------

 

 (c)          The Administrative Agent shall notify the relevant Specified
German Loan Party, within ten Business Days of receipt of the relevant Specified
German Loan Party’s notice under Section 7.20(a) or if additional information
has been requested by the Administrative Agent within the prescribed time,
within ten Business Days of receipt of such information, whether the proposed
action or steps under Section 7.20(b) is or is, in the reasonable opinion of the
Administrative Agent, acting on the instructions of the Required Lenders,
expected to have a Material Adverse Effect.
 
 (d)         If the proposed action or steps under Section 7.20(b) is so
considered by the Administrative Agent to have a Material Adverse Effect and the
relevant member of the German Group nevertheless takes such action or steps
under Section 7.20(b), the Administrative Agent shall be entitled to make (and,
if so instructed by the Required Lenders, shall make) the declaration, request
and/or instruction set out in Section 8.02 and exercise the other rights in
accordance with Section 8.02.
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
8.01.  Events of Default.  If any of the following events (“Events of Default”)
shall occur and be continuing:
 
 (a)         (i) (i) either Borrower shall fail to pay, in the currency required
hereunder, any principal of any Loan or any L/C Obligation or deposit any funds
as cash collateral in respect of L/C Obligations when the same shall become due
and payable or (ii) either Borrower shall fail to pay, in the currency required
hereunder, any interest on any Loan or on any L/C Obligation, or any Loan Party
shall fail to make any other payment, in the currency required hereunder, under
any Loan Document, in each case under this clause (ii), within three Business
Days after the same shall become due and payable; or
 
 (b)         (ii) any representation or warranty made by any Loan Party (or any
of its officers) under or in connection with any Loan Document shall prove to
have been incorrect in any material respect when made or deemed made; or
 
 (c)         (iii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in Section 6.05, 6.06, 6.09, 6.10, 6.12, 6.15 or
6.18 or in Article VII; or
 
 (d)         (iv) any Loan Party shall fail to perform or observe any other
term, covenant or agreement contained in any Loan Document on its part to be
performed or observed if such failure shall remain unremedied for 15 days after
the earlier of the date on which (i) a Responsible Officer becomes aware of such
failure or (ii) written notice thereof shall have been given to either Borrower
by the Administrative Agent or any Lender; or

Colfax Credit Agreement
 
110

--------------------------------------------------------------------------------

 

(e)           (v) any Loan Party or any of its Subsidiaries shall fail to pay
any principal of, premium or interest on or any other amount payable in respect
of any Debt of such Loan Party or such Subsidiary (as the case may be) that is
outstanding in a principal amount (or, in the case of any Hedge Agreement, an
Agreement Value) of at least $10,000,000 either individually or in the aggregate
for all such Loan Parties and Subsidiaries (but excluding Debt outstanding
hereunder), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; or any such Debt shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or
 
(f)           (vi) any Loan Party or any of its Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against any Loan Party
or any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 30 days or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); or
 
(g)          (vii) any judgments or orders, either individually or in the
aggregate, for the payment of money in excess of $10,000,000 shall be rendered
against any Loan Party or any of its Subsidiaries and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of ten consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided that no Event of Default shall be
deemed to occur under this Section 8.01(g) solely by reason of any Approved
Litton Judgment; or
 
(h)          (viii) any nonmonetary judgment or order shall be rendered against
any Loan Party or any of its Subsidiaries that could be reasonably likely to
have a Material Adverse Effect, and there shall be any period of ten consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or
 
(i)           (ix) any provision of any Loan Document after delivery thereof
pursuant to Section 4.01, 4.02 or 6.10 shall for any reason cease to be valid
and binding on or enforceable against any Loan Party party to it in any material
respect, or any such Loan Party shall so state in writing; or

Colfax Credit Agreement
 
111

--------------------------------------------------------------------------------

 

 (j)          (x) any Collateral Document or financing statement after delivery
thereof pursuant to Section 4.01, 4.02, or 6.10 shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected
first-priority lien on and security interest in the Collateral purported to be
covered thereby (subject to Permitted Priority Liens); or
 
 (k)         (xi) a Change of Control shall occur; or
 
 (l)          (xii) any ERISA Event shall have occurred with respect to a Plan
and the sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $5,000,000; or
 
 (m)        (xiii) any Loan Party or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred Withdrawal
Liability to such Multiemployer Plan in an amount that, when aggregated with all
other amounts required to be paid to Multiemployer Plans by the Loan Parties and
the ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $5,000,000 or requires payments exceeding $1,000,000 per
annum; or
 
 (n)         (xiv) any Loan Party or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, and as a result of such reorganization or termination the aggregate
annual contributions of the Loan Parties and the ERISA Affiliates to all
Multiemployer Plans that are then in reorganization or being terminated have
been or will be increased over the amounts contributed to such Multiemployer
Plans for the plan years of such Multiemployer Plans immediately preceding the
plan year in which such reorganization or termination occurs by an amount
exceeding $5,000,000; or
 
 (o)         (xv) an “Event of Default” (as defined in any Mortgage) shall have
occurred and be continuing.
 
8.02.  Remedies upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

Colfax Credit Agreement
 
112

--------------------------------------------------------------------------------

 

(c)           require that the Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03.  Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations of the Loan Parties under the Loan
Documents shall be applied by the Administrative Agent in the following order:
 
First, to payment of that portion of such Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of such Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, interest and
Letter of Credit Fees) payable to the Lenders and the L/C Issuer (including
reasonable fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuer arising under the Loan Documents and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
 
Third, to payment of that portion of such Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
 
Fourth, to payment of that portion of such Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Colfax Credit Agreement
 
113

--------------------------------------------------------------------------------

 

Last, the balance, if any, after all of such Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.
 
ARTICLE IX
ADMINISTRATIVE AGENT
 
9.01.  Appointment and Authority.  (a)  Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article IX are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrowers
nor any other Loan Party shall have rights as a third-party beneficiary of any
of such provisions.
 
(b)           The Administrative Agent or an Affiliate or designee thereof shall
also act as the Collateral Agent under the Loan Documents, and each of the
Lenders (including in its capacities as a potential Hedge Bank and a potential
Cash Management Bank) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent and each such Affiliate and designee to act
as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  In this connection, the
Collateral Agent and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Loan Documents) as if set forth in full herein with respect
thereto.

Colfax Credit Agreement
 
114

--------------------------------------------------------------------------------

 

9.02.  Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.03.  Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law;
 
(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity;
 
(d)          shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by a Borrower, a Lender or the L/C Issuer;
and
 
(e)          shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

Colfax Credit Agreement
 
115

--------------------------------------------------------------------------------

 

9.04.  Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
9.05.  Delegation of Duties.  The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
9.06.  Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with consent of the Borrowers unless an Event of Default
has occurred and is continuing (such consent in any event not to be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrowers and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article IX and Section
11.04 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

Colfax Credit Agreement
 
116

--------------------------------------------------------------------------------

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
 
9.07.  Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
9.08.  No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the parties listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

Colfax Credit Agreement
 
117

--------------------------------------------------------------------------------

 

9.09.  Administrative Agent May File Proofs of Claim.  In case of the pendency
of any proceeding under any Bankruptcy Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
 (a)          to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and
 
 (b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
 
9.10.  Collateral and Guaranty Matters.  Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion:
 
 (a)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii)  if approved, authorized or ratified in
writing in accordance with Section 11.01;

Colfax Credit Agreement
 
118

--------------------------------------------------------------------------------

 

 (b)         to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
 
 (c)         to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01.7.01 (other than Section 7.01(f), in
which case the Administrative Agent is irrevocably authorized to enter into an
intercreditor agreement in connection with any Liens permitted under such
Section 7.01(f)).
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
 
9.11.  Secured Cash Management Agreements and Secured Hedge Agreements.   Except
as otherwise expressly set forth herein or in any Collateral Document, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of  any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.  Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

Colfax Credit Agreement
 
119

--------------------------------------------------------------------------------

 

9.12.  Declaration of Trust (Treuhand) and Appointment as
Administrator.  (a)  The Collateral Agent shall:  (i) hold any Lien or security
interest which is governed by German law and is assigned
(Sicherungseigentum/Sicherungsabtretung) or otherwise transferred to it under a
non-accessory security right (nicht akzessorische Sicherheit) pursuant to any of
the  Collateral Documents or otherwise for the purpose of securing any of the
Obligations secured thereunder as trustee (Treuhänder) for the benefit of the
Lenders; and (ii) administer any Lien or security interest (if any) which is
pledged (Verpfändung) or otherwise transferred under an accessory security right
(akzessorische Sicherheit) to it and/or the Lenders pursuant to any of the
Collateral Documents or otherwise for the purpose of securing any of the
Obligations secured thereunder and each Lender authorizes the Collateral Agent
to accept as its representative (Stellvertreter) any pledge or other creation of
any other accessory right made to such Lender and to act as its representative
(Stellvertreter) with regard to any amendments of, accessions to, releases of,
confirmations of and any similar dealings with regard to the Collateral
Documents which create a pledge or other accessory security right in accordance
with the terms and subject to the conditions of this Agreement and the other
Loan Documents.  Each Lender hereby ratifies and approves all acts done by the
Administrative Agent or the Collateral Agent on such Lender’s behalf.  Each
Lender hereby releases the Administrative Agent and Collateral Agent acting on
its behalf pursuant to the terms of this Agreement or any of the Loan Documents
from the restrictions of Section 181 of the German Civil Code (BGB) (restriction
on self-dealing).
 
 (b)         It is hereby agreed that, in relation to any jurisdiction the
courts of which would not recognize or give effect to the trust (Treuhand)
expressed to be created by this Section 9.12, the relationship of the Lenders to
the Administrative Agent in relation to any Lien or security interest governed
by German law shall be construed as one of principal and agent but, to the
extent permissible under the laws of such jurisdiction, all the other provisions
of this Section 9.12 shall have full force and effect between the parties
hereto.
 
9.13.  Fee Letter.  The Borrowers agree to pay all fees payable under and
otherwise comply with the provisions of the Fee Letter, including, without
limitation, by executing all instruments and documents and taking all further
actions reasonably requested by the Arranger or the Administrative Agent in
connection with such compliance.
 
9.14.  Parallel Debt.  Each of the parties hereto agree, and the Loan Parties
acknowledge, by way of an abstract acknowledgement of indebtedness (abstraktes
Schuldanerkenntnis), that (save in respect of any obligations owing under any
Collateral Document governed by a law other than German law) each and every
obligation of any Loan Party (and any of its successors) in the amount of
$250,000,000 under this Agreement, the other Loan Documents, the Secured Cash
Management Agreements and the Secured Hedge Agreements shall also be owing in
full to the Collateral Agent and that, accordingly, the Collateral Agent will
have its own independent right to demand performance by such Loan Party of those
obligations (the "Acknowledgement"), provided that in no event shall the
European Borrower or any European Guarantor be obligated to pay any amount that
is attributable to principal, interest or other Obligations relating to the Term
A Facility, any Borrowing made by the US Borrower or (unless requested by the
European Borrower) any Letters of Credit issued for the account of the US
Borrower or any of its US Subsidiaries.  The Collateral Agent undertakes with
the relevant Loan Party that (a) in case of any discharge of any obligation
owing to any Loan Party, the Collateral Agent will not, to the extent of such
discharge, make a claim against such Loan Party under the Acknowledgement and
(b) it will not, at any time, make any claim against any Loan Party exceeding
the amount then payable by such Loan Party under the Loan Documents, the Secured
Cash Management Agreements or the Secured Hedge Agreements.

Colfax Credit Agreement
 
120

--------------------------------------------------------------------------------

 

ARTICLE X
GUARANTY
 
10.01.  Guaranty, Limitation of Liability.  (a) Each European Obligations
Guarantor, jointly and severally, hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of the European Borrower now or hereafter existing
under or in respect of the Loan Documents, the Secured Hedge Agreements and the
Secured Cash Management Agreements (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such Obligations being
the “Guaranteed European Obligations”).  Each US Obligations Guarantor, jointly
and severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of the US Borrower now or hereafter existing under or in respect of the Loan
Documents, the Secured Hedge Agreements and the Secured Cash Management
Agreements (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed US
Obligations” and, together with the Guaranteed European Obligations, the
“Guaranteed Obligations”).  Each Guarantor agrees to pay any and all expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by the Administrative Agent or any Lender Party in enforcing any rights
against such Guarantor under this Agreement or any other Loan Document.  Without
limiting the generality of the foregoing, each European Obligations Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
European Obligations and each US Obligations Guarantor’s liability shall extend
to all amounts that constitute part of the Guaranteed US Obligations, in each
case that would be owed by the European Borrower or the US Borrower,
respectively, to any Lender Party under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such Borrower.
 
 (b)         Each Guarantor and each Lender Party hereby confirms that it is the
intention of all such Persons that the Obligations of each Guarantor that is
organized under the laws of a state of the United States or the District of
Columbia hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to the Guaranty and the Obligations of such Guarantor
hereunder.  To effectuate the foregoing intention, each Lender Party and each
Guarantor hereby irrevocably agree that the Obligations of each Guarantor that
is organized under the laws of a state of the United States or the District of
Columbia with respect to the Guaranty at any time shall be limited to the
maximum amount as will result in the Obligations of such Guarantor under the
Guaranty not constituting a fraudulent transfer or conveyance.

Colfax Credit Agreement
 
121

--------------------------------------------------------------------------------

 

 (c)         Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Lender Party with
respect to the Guaranty or any other guaranty, such Guarantor will contribute,
to the maximum extent permitted by applicable Law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Lender Parties under or in respect of the Loan Documents; provided that
each European Obligations Guarantor shall only be required to contribute such
amounts to other European Obligations Guarantors.
 
 (d)         To the extent that the enforcement of the Guaranty against any
Guarantor organized under the laws of the Federal Republic of Germany (a “German
Guarantor”) would result in a violation of Sections 30 and 31 of the German
Limited Liability Companies Act (Gesetz betreffend die Gesellschaften mit
beschränkter Haftung – “GmbHG”) the Administrative Agent shall, after the
enforcement of the relevant Guaranty, return the Guaranty proceeds to the
relevant Guarantor.  If, however, at the time of the payment demand, a German
Guarantor demonstrates (by way of presenting an up to date balance sheet
relating to such German Guarantor drawn up in accordance with German GAAP and
audited and certified by a generally recognized auditor of international repute
and standing) to the satisfaction of the Administrative Agent that the
enforcement of the Guaranty would result in a reduction of the stated share
capital protected by Sections 30 and 31 GmbHG, the enforcement of such Guaranty
shall be limited to an amount capable of being paid without violating Sections
30 and 31 GmbHG.
 
 (e)          The obligations of IMO AB under this Agreement shall be limited if
(and only if) required by an application of the provisions of the Swedish
Companies Act (Sw: Aktiebolagslagen (2005:551)) regulating: (i) distribution of
assets (Chapter 17, Sections 1-4 of the Swedish Companies Act (or their
equivalents from time to time)); and (ii) prohibited loans and guarantees
(Chapter 21, Sections 1-3 of the Swedish Companies Act (or their equivalent from
time to time)) (assuming that all steps open to IMO AB and all its shareholders
to authorize its obligations under this Agreement have been taken) and it is
understood that the liability of IMO AB under this Agreement only applies to the
extent permitted by the above mentioned provisions as applied together with
other applicable provisions of the Swedish Companies Act.
 
10.02.  Guaranty Absolute.  To the fullest extent permitted pursuant to
applicable Law, each Guarantor guarantees that the Guaranteed European
Obligations or Guaranteed US Obligations, as applicable, guaranteed by it will
be paid strictly in accordance with the terms of the Loan Documents, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Lender Party with respect
thereto.  The Obligations of each Guarantor under or in respect of the Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, and a separate
action or actions may be brought and prosecuted against each Guarantor to
enforce the Guaranty, irrespective of whether any action is brought against
either Borrower or any other Loan Party or whether either Borrower or any other
Loan Party is joined in any such action or actions.  The liability of each
Guarantor under the Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to, any or all of the
following:

Colfax Credit Agreement
 
122

--------------------------------------------------------------------------------

 

 (a)         any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
 
 (b)         any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
 
 (c)         any taking, exchange, release or non-perfection of any Collateral
or any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
 
 (d)         any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;
 
 (e)         any change, restructuring or termination of the corporate structure
or existence of any Loan Party or any of its Subsidiaries;
 
 (f)          any failure of any Lender Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Lender Party (each Guarantor waiving any duty on the
part of the Lender Parties to disclose such information);
 
 (g)         the failure of any other Person to execute or deliver any Guaranty
Supplement or any other guaranty or agreement or the release or reduction of
liability of any Guarantor or other guarantor or surety with respect to the
Guaranteed Obligations; or
 
 (h)         to the fullest extent permitted by applicable Law, any other
circumstance (including, without limitation, any statute of limitations) or any
existence of or reliance on any representation by any Lender Party that might
otherwise constitute a defense available to, or a discharge of, any Loan Party
or any other guarantor or surety.
 
The Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of either Borrower or any other Loan
Party or otherwise, all as though such payment had not been made.
 
10.03.  Waivers and Acknowledgments.
 
 (a)           Each Guarantor hereby unconditionally and irrevocably waives
promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Guaranteed Obligations
and the Guaranty and any requirement that any Secured Party protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against any Loan Party or any other Person or any Collateral.

Colfax Credit Agreement
 
123

--------------------------------------------------------------------------------

 

(b)           Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke its Obligations with respect to the Guaranty and acknowledges
that such Obligations are continuing in nature and apply to all Guaranteed
Obligations, whether existing now or in the future.
 
(c)           Each Guarantor hereby unconditionally and irrevocably waives (i)
any defense arising by reason of any claim or defense based upon an election of
remedies by any Secured Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.
 
(d)           Each Guarantor acknowledges that the Collateral Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, subject to applicable Law, and each Guarantor hereby waives any defense to
the recovery by the Collateral Agent and the other Secured Parties against such
Guarantor of any deficiency after such nonjudicial sale and any defense or
benefits that may be afforded by applicable Law.
 
(e)           Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of any Secured Party to disclose to such Guarantor any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by such Secured Party.
 
(f)           Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 10.02 and this Section
10.03 are knowingly made in contemplation of such benefits.

Colfax Credit Agreement
 
124

--------------------------------------------------------------------------------

 
 
10.04.  Subrogation.  Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against either Borrower, any other Loan Party or any other insider guarantor
that arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of the Guaranty or any Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against either Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
either Borrower, any other Loan Party or any other insider guarantor, directly
or indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under the
Guaranty shall have been paid in full in cash, the Commitments shall have
expired or been terminated and the Letters of Credit and Secured Hedge
Agreements shall have expired or been terminated; provided that each Guarantor
may make any necessary filings solely to preserve its claims against the
applicable Borrower, other Loan Party or other insider guarantor.  If any amount
shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the later of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under the Guaranty and
(b) the date on which the Commitments shall have been terminated in whole, such
amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under the Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under the Guaranty thereafter arising.  If
(i) any Guarantor shall make payment to any Secured Party of all or any part of
the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under the Guaranty shall have been paid in full in cash and
(iii) the Commitments shall have been terminated in whole, the Secured Parties
will, at such Guarantor’s request and expense, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Guarantor of
an interest in the Guaranteed Obligations resulting from such payment made by
such Guarantor pursuant to this Guaranty.
 
10.05.  Guaranty Supplements.  Upon the execution and delivery by any Person of
a guaranty supplement in substantially the form of Exhibit J hereto (each, a
“Guaranty Supplement”), (a) such Person shall be referred to as an “Additional
Guarantor” and shall become and be a US Obligations Guarantor or a European
Obligations Guarantor, as the case may be, hereunder, and each reference in this
Agreement or any other Loan Document to a “Guarantor,” a “US Obligations
Guarantor” or a “European Obligations Guarantor” shall also mean and be a
reference to such Additional Guarantor and (b) each reference herein to “the
Guaranty,” “hereunder,” “hereof” or words of like import referring to the
Guaranty under this Article VII, and each reference in any Loan Document to the
“Guaranty,” “thereunder,” “thereof” or words of like import referring to the
Guaranty, shall mean and be a reference to the Guaranty as supplemented by such
Guaranty Supplement.
 
10.06.  Subordination.  Each Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to such Guarantor by each other Loan
Party (the “Subordinated Obligations”) to the Guaranteed US Obligations or
Guaranteed European Obligations, as applicable, to the extent and in the manner
hereinafter set forth in this Section 10.06:
 
(a)       Prohibited Payments, Etc.  Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations.  After the occurrence and during the continuance of
any Default (including the commencement and continuation of any proceeding under
any Bankruptcy Law relating to any other Loan Party), however, unless the
Required Lenders otherwise agree, no Guarantor shall demand, accept or take any
action to collect any payment on account of the Subordinated Obligations.
 
Colfax Credit Agreement

125

--------------------------------------------------------------------------------


 
(b)       Prior Payment of Guaranteed Obligations.  In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.
 
(c)        Turn-Over.  After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Lenders and deliver
such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.
   
(d)        Administrative Agent Authorization.  After the occurrence and during
the continuance of any Default (including the commencement and continuation of
any proceeding under any Bankruptcy Law relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).
 
10.07.  Continuing Guaranty; Assignments.  The Guaranty under this Article X is
a continuing guaranty and shall (a) remain in full force and effect until the
later of (i) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under the Guaranty and (ii) the date on which the
Commitments shall have been terminated in whole.
 
ARTICLE XI
MISCELLANEOUS
 
11.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
 
Colfax Credit Agreement

126

--------------------------------------------------------------------------------


 
(a)       waive any condition set forth in Section 4.01 (other than Section
4.01(b)(i) or (c)), or, in the case of the initial Credit Extension, Section
4.02, without the written consent of each Lender;
 
(b)       extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 
(c)        postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment;

(d)       reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
 
(e)       change Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender or the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05, respectively, in any manner that
materially and adversely affects the Lenders under a Facility without the
written consent of (i) if such Facility is the Term A Facility, the Required
Term A Lenders and (ii) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders;
 
(f)        amend Section 1.06 without the written consent of each Lender;
 
(g)       change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Term A Lenders” without the written consent of each Lender
under the applicable Facility;
 
(h)       release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;
or
 
(i)        release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);
 
Colfax Credit Agreement

127

--------------------------------------------------------------------------------


 
(j)        impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term A Facility, the Required
Term A Lenders and (ii) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders;
 
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

 If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).
 
11.02.  Notices; Effectiveness; Electronic Communications.  (a)  Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
 
(i)        if to the Guarantors, the Borrowers, the Administrative Agent, the
L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and
 
(ii)       if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
 
Colfax Credit Agreement

128

--------------------------------------------------------------------------------


 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or either
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
    
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the
Guarantors, the Borrowers, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall the Agent Party have any
liability to the Guarantors, the Borrowers, any Lender, the L/C Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
Colfax Credit Agreement

129

--------------------------------------------------------------------------------


 
(d)           Change of Address, Etc.  Each of the Guarantors, the Borrowers,
the Administrative Agent, the L/C Issuer and the Swing Line Lender may change
its address (including its electronic-mail address), telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.  Each other Lender may change its address (including its
electronic-mail address), telecopier or telephone number for notices and other
communications hereunder by notice to the Borrowers, the Administrative Agent,
the L/C Issuer and the Swing Line Lender.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the platform and that may contain material non-public
information with respect to the Borrowers or its securities for purposes of
United States federal or state securities laws.
  
(e)           Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) believed by it in good faith to be given by or on behalf of
the Borrowers even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Each Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice believed by it in good faith to be given
by or on behalf of such Borrower.  All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
11.03.  No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
 
Colfax Credit Agreement

130

--------------------------------------------------------------------------------


 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Bankruptcy Law; and provided,
further, that, if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
      
11.04.  Expenses; Indemnity; Damage Waiver.  (a)  Costs and Expenses.  The US
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
Colfax Credit Agreement

131

--------------------------------------------------------------------------------


 
(b)           Indemnification by the Borrowers.  Each of the Borrowers shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by such Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by such Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to such Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by such Borrower or any
other Loan Party or any of such Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee (or the gross negligence or willful
misconduct of its officers, directors, employees, agents, advisors or other
representatives) or (y) result from a claim brought by such Borrower or any
other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee's obligations hereunder or under any other Loan Document, if such
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent
jurisdiction.  Anything contained herein to the contrary notwithstanding, (1)
the liability of the European Borrower under this Section 11.04(b) shall be
subject to Section 2.07(d), and (2) the European Borrower shall have no
liability under this Section 11.04(b) solely as a result of acts or omissions of
or property or assets (other than interests in Foreign Subsidiaries) owned or
operated by the US Borrower or the US Subsidiaries.
 
(c)           Reimbursement by Lenders.  To the extent that either of the
Borrowers for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, neither Borrower shall assert, and each Borrower
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee (or the gross negligence or willful
misconduct of its officers, directors, employees, agents, advisors or other
representatives) as determined by a final and nonappealable judgment of a court
of competent jurisdiction.
 
Colfax Credit Agreement

132

--------------------------------------------------------------------------------


 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
    
(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
 
11.05.  Payments Set Aside.  To the extent that any payment by or on behalf of
the Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Bankruptcy Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender and the L/C
Issuer severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment.  The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
 
11.06.  Successors and Assigns.  (a)  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 11.06(b), (ii) by way of
participation in accordance with the provisions of Section 11.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
Colfax Credit Agreement

133

--------------------------------------------------------------------------------


 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 11.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
    
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
 
(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that each
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received written notice thereof;
 
Colfax Credit Agreement

134

--------------------------------------------------------------------------------


 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Term A Commitment or Revolving Credit Commitment if such assignment
is to a Person that is not a Lender with a Commitment in respect of the
applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (2) any Term A Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund;
    
(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
 
(D)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(v)           No Assignment to BorrowersCertain Persons.  No such assignment
shall be made to (A) the Borrowers or any of the Borrowers’ Affiliates or
Subsidiaries or (B) to a Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.
 
(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.Certain Additional Payments.  In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrowers
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
    
Colfax Credit Agreement
 
135

--------------------------------------------------------------------------------

 
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the applicable Borrower, at its expense, shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 11.06(d).
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
(d)           Participations.  Any Lender may, at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrowers
or any of the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such
Participant.  Subject to subsection (e) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits of Sections 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 11.06(b).  To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender.
   
Colfax Credit Agreement
 
136

--------------------------------------------------------------------------------

 
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(g)           Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Credit Commitment and
Revolving Credit Loans pursuant to Section 11.06(b), Bank of America may, (i)
upon 30 days’ notice to the Borrowers and the Lenders, resign as L/C Issuer
and/or (ii) upon 30 days’ notice to the Borrowers, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrowers shall be entitled to appoint, from among the Lenders, a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrowers to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
   
Colfax Credit Agreement
 
137

--------------------------------------------------------------------------------

 

(h)           Consent to Assignment or Transfer.  Without prejudice to any other
provisions of this Section 11.06, each Loan Party hereby expressly consents to
each assignment and transfer of rights or obligations made in accordance with
this Section 11.06.  Each Loan Party also accepts and confirms, for the purposes
of Sections 401, 412 and 1250 para. 1(1) of the German Civil Code (BGB) that all
guarantees, indemnities and security granted by it under any Collateral Document
governed by German law will, notwithstanding any such assignment and transfer,
continue and be preserved for the benefit of the new Lender and each of the
other Secured Parties in accordance with the terms of the Collateral Documents
governed by German law.
 
11.07.  Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) with
the consent of the Borrowers or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrowers.
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof; provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Colfax Credit Agreement

138

--------------------------------------------------------------------------------


 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.
  
11.08.  Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of either Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the applicable Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
 
11.09.  Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
   
Colfax Credit Agreement
 
139

--------------------------------------------------------------------------------

 
 
11.10.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
11.11.  Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
11.12.  Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
 
11.13.  Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrowers the right to replace a
Lender as a party hereto, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that:
   
Colfax Credit Agreement
 
140

--------------------------------------------------------------------------------

 
 
(a)         the US Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);
 
(b)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts)
 
(c)         in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)         such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
11.14.  Governing Law; Jurisdiction; Etc.  (a)  GOVERNING LAW.  THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  THE BORROWERS AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK OR FEDERAL
COURT OF THE UNITED STATES SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS
RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.
   
Colfax Credit Agreement
 
141

--------------------------------------------------------------------------------

 
 
(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
11.15.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
   
Colfax Credit Agreement
 
142

--------------------------------------------------------------------------------

 
 
11.16    No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrowers and each Guarantor acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arranger are arm’s-length commercial transactions between the Borrowers, the
Guarantors and their respective Affiliates, on the one hand, and the
Administrative Agent and the Arranger on the other hand, (ii) each of the
Borrowers and each Guarantor has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (iii) each of the
Borrowers and each Guarantor is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (b) (i) the Administrative Agent and the
Arranger each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrowers, the
Guarantors or any of their respective Affiliates, or any other Person and (ii)
neither the Administrative Agent nor the Arranger has any obligation to the
Borrowers, the Guarantors or any of their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (c) the Administrative Agent
and the Arranger and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrowers,
the Guarantors and their respective Affiliates, and neither the Administrative
Agent nor the Arranger has any obligation to disclose any of such interests to
the Borrowers, Guarantors or any of their respective Affiliates.  To the fullest
extent permitted by law, each of the Borrowers and each Guarantor hereby waives
and releases any claims that it may have against the Administrative Agent and
the Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
 
11.17.  Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
11.18.  USA PATRIOT Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers  that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.
   
Colfax Credit Agreement
 
143

--------------------------------------------------------------------------------

 
 
11.19.  Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).
 
1.01.
   
Colfax Credit Agreement
 
144

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
COLFAX CORPORATION,
as US BORROWER and A EUROPEAN
OBLIGATIONS GUARANTOR
   
By:
 
Name:
 
Title:
     
COLFAX LLC, as a US OBLIGATIONS
GUARANTOR and A EUROPEAN
OBLIGATIONS GUARANTOR
   
By:
 
Name:
 
Title:
     
IMO INDUSTRIES INC., as a US
OBLIGATIONS GUARANTOR and A
EUROPEAN OBLIGATIONS GUARANTOR
   
By:
 
Name:  
 
Title:
     
WARREN PUMPS LLC, as a US
OBLIGATIONS GUARANTOR and A
EUROPEAN OBLIGATIONS GUARANTOR
   
By:
 
Name:
 
Title:
     
CONSTELLATION PUMPS CORPORATION,
as a US OBLIGATIONS GUARANTOR and A
EUROPEAN OBLIGATIONS GUARANTOR
   
By:
 
Name:
 
Title:
 


Colfax Credit Agreement
 
 

--------------------------------------------------------------------------------

 


CPC INTERNATIONAL LLC, as a US
OBLIGATIONS GUARANTOR and A
EUROPEAN OBLIGATIONS GUARANTOR
   
By:
 
Name:
 
Title:
     
LUBRICATION SYSTEMS COMPANY OF
TEXAS LLC, as a US OBLIGATIONS
GUARANTOR and A EUROPEAN
OBLIGATIONS GUARANTOR
   
By:
 
Name:
 
Title:
     
FAIRMOUNT AUTOMATION, INC., as a US
OBLIGATIONS GUARANTOR and A
EUROPEAN OBLIGATIONS GUARANTOR
   
By:
 
Name:  
 
Title:
     
CLFX SUB HOLDING LLC, as a US
OBLIGATIONS GUARANTOR and A
EUROPEAN OBLIGATIONS GUARANTOR
   
By:
 
Name:
 
Title:
     
PORTLAND VALVE LLC, as a US
OBLIGATIONS GUARANTOR and A
EUROPEAN OBLIGATIONS GUARANTOR
   
By:
 
Name:
 
Title:
 


Colfax Credit Agreement
 
 

--------------------------------------------------------------------------------

 


ALLWEILER AKTIENGESELLSCHAFT,
as EUROPEAN BORROWER
   
By:
 
Name:  
 
Title:
 


Colfax Credit Agreement
 
 

--------------------------------------------------------------------------------

 


ALLWEILER GROUP GMBH,
[USas a EUROPEAN OBLIGATIONS
GUARANTORS]GUARANTOR
   
By:
 
Name:  
 
Title:
 


Colfax Credit Agreement
 
 

--------------------------------------------------------------------------------

 


IMO AKTIEBOLAG,
[as a EUROPEAN OBLIGATIONS
GUARANTORS]GUARANTOR
   
By:
 
Name:  
 
Title:
 


Colfax Credit Agreement
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as ADMINISTRATIVE AGENT
   
By:
 
Name:  
 
Title:
 


 
 

--------------------------------------------------------------------------------

 


BANK OF AMERICA, N.A., as A LENDER, L/C
ISSUER AND SWING LINE LENDER
   
By:
 
Name:  
 
Title:
 


 
 

--------------------------------------------------------------------------------

 
 

 
[OTHER LENDERS]


 
 

--------------------------------------------------------------------------------

 

SCHEDULE II
 
MANDATORY COST FORMULAE
 
1.
The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with the requirements(a)
the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions) or (b) the requirments of the European Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.  The Administrative Agent will, at the
request of the Borrowers or any Lender, deliver to the Borrowers or such Lender
as the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 
3.
The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent.  This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 
4.
The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 
 
(a)
in relation to any Loan in Sterling:

 
AB+C(B-D)+E x 0.01
  per cent per
100 - (A+C)
  annum

 
 
(b)
in relation to any Loan in any currency other than Sterling:

 
E x 0.01
  per cent per
300
  annum

 
Where:
 
 
“A”
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.


 
 

--------------------------------------------------------------------------------

 
 
 
“B”
is the percentage rate of interest (excluding the Applicable Rate, the Mandatory
Cost and any interest charged on overdue amounts pursuant to the first sentence
of Section 2.08(b) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

 
 
“C”
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
“D”
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 
 
“E”
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 
5.
For the purposes of this Schedule:

 
 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
(b)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
 
(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 
 
(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05).  A negative result obtained by subtracting D from B shall be taken as
zero.  The resulting figures shall be rounded to four decimal places.

 
7.
If requested by the Administrative Agent or a Borrower, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Borrowers, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.


 
 

--------------------------------------------------------------------------------

 
 
8.
4. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate.  In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 
 
(a)
the jurisdiction of the Lending Office out of which it is making available its
participation in the relevant Loan; and

 
 
(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

 
Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.
 
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

 
10.
5. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 33, 7 and 48 above is
true and correct in all respects.

 
11.
6. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to above paragraphs 33, 7 and 4.8.

 
12.
7. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 
13.
8. The Administrative Agent may from time to time, after consultation with the
Borrowers and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.


 
 

--------------------------------------------------------------------------------

 